Exhibit 10.2

 

EXECUTION VERSION

 

AMENDMENT NO. 5 AND CONSENT

 

AMENDMENT NO. 5 AND CONSENT dated as of October 21, 2015 (the “Amendment”) among
GENER8 MARITIME, INC. (the “Issuer”), GENER8 MARITIME SUBSIDIARY V INC. (the
“Guarantor”, and together with the Issuer, the “Obligors”) and the Purchasers
executing this Amendment on the signature pages hereto under the Note and
Guarantee Agreement referred to below.

 

The Obligors and the purchasers whose name appears on Schedule A thereto are
parties to a Note and Guarantee Agreement dated as of March 28, 2014 (as
amended, modified and supplemented by Amendment No. 1 and Consent, dated as of
May 13, 2014, Amendment No. 2 and Waiver, dated as of January 26, 2015,
Amendment No. 3, dated as of April 30, 2015 and Amendment No. 4, dated as of
September 8, 2015 and as further amended, modified and supplemented and in
effect from time to time, the “Note and Guarantee Agreement”), pursuant to which
the Issuer has issued the Senior Unsecured Notes due 2020 (as amended, modified
and supplemented and in effect from time to time, the “Notes”).

 

The Obligors and the Purchasers party hereto wish now to amend the Note and
Guarantee Agreement in certain respects, and accordingly, the parties hereto
hereby agree as follows:

 

Section 1.  Definitions.  Except as otherwise defined in this Amendment, terms
defined in the Note and Guarantee Agreement are used herein as defined therein.

 

Section 2.  Amendments.  Subject to the satisfaction of the conditions precedent
specified in Section 6 below, but effective as of the date hereof, the Note and
Guarantee Agreement shall be amended as follows:

 

2.01.  References Generally.  References in the Note and Guarantee Agreement
(including references to the Note and Guarantee Agreement as amended hereby) to
“this Agreement” (and indirect references such as “hereunder”, “hereby”,
“herein” and “hereof”) shall be deemed to be references to the Note and
Guarantee Agreement as amended hereby.

 

2.02.  Amendments to the Note and Guarantee Agreement.  The Note and Guarantee
Agreement is hereby amended to delete the bold, stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the bold, double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the Note
and Guarantee Agreement attached as Exhibit A hereto.

 

Section 3.  Release.  Subject to the satisfaction of the conditions precedent
specified in Section 6 below, but effective as of the date hereof, each of the
Subsidiary Guarantees from the Subsidiaries listed on Schedule 5.12(b) to the
Note and Guarantee Agreement shall be automatically released.

 

Section 4.  Consent.  The parties hereto hereby consent and approve the
amendments set forth in Section 2 hereof and the release set forth in Section 3
hereof.

 

Section 5.  Representations and Warranties.  Each Obligor represents and
warrants to the Purchasers, that (a) the representations and warranties set
forth in Section 5 (as hereby amended) of the Note and Guarantee Agreement are
true and complete on the date hereof as if made on and as of the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, such representation or warranty shall be true and
correct as of such specific date), and as if each reference in said Section 5 to
“this Agreement” included reference to this Amendment (it being agreed

 

--------------------------------------------------------------------------------


 

that it shall be deemed to be an Event of Default under the Note and Guarantee
Agreement if any of the foregoing representations and warranties shall prove to
have been incorrect in any material respect when made), and (b) no Default or
Event of Default has occurred and is continuing.

 

Section 6.  Conditions Precedent.  The amendments set forth in Section 2 hereof
and the release set forth in Section 3 hereof shall become effective, as of the
date hereof, upon receipt by the Purchasers of counterparts of this Amendment
executed by each of the Obligors.

 

Section 7.  Continuing Effectiveness.  As supplemented and modified by this
Amendment, the Note and Guarantee Agreement is in all respects ratified and
confirmed and the Note and Guarantee Agreement as so supplemented and modified
shall be read, taken and construed as one and the same instrument, and all
rights and remedies of the parties under the Note and Guarantee Agreement shall
continue to be in full force and effect in accordance with the terms thereof,
subject to the supplements and modifications made by this Amendment.  Each
reference to the “Note and Guarantee Agreement” herein or in any other document,
instrument or agreement executed and/or delivered in connection therewith shall
mean and be a reference to the Note and Guarantee Agreement, as supplemented and
modified hereby.

 

Section 8.  Miscellaneous.  Except as herein provided, the Note and Guarantee
Agreement shall remain unchanged and in full force and effect.  This Amendment
may be executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment by signing any such counterpart.  Delivery of a
counterpart by electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.  This Amendment and any right, remedy,
obligation, claim, controversy, dispute or cause of action (whether in contract,
tort or otherwise) based upon, arising out of or relating to this Amendment
shall be governed by, and construed in accordance with, the law of the State of
New York without regard to conflicts of law principles that would lead to the
application of laws other than the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

GENER8 MARITIME, INC.

 

 

 

 

 

 

By:

/s/ Christopher F. Allwin

 

 

Name: Christopher F. Allwin

 

 

Title: Vice President and Secretary

 

 

 

GENER8 MARITIME SUBSIDIARY V INC.

 

 

 

 

 

 

By:

/s/ Christopher F. Allwin

 

 

Name: Christopher F. Allwin

 

 

Title: Secretary

 

Signature Page to Amendment and Consent

 

--------------------------------------------------------------------------------


 

 

BLUEMOUNTAIN CREDIT OPPORTUNITIES MASTER FUND I L.P.

 

 

 

By: BlueMountain Capital Management, LLC,

 

its investment manager

 

 

 

 

 

 

 

By:

/s/ David M. O’Mara

 

 

Name: David M. O’Mara

 

 

Title: Assistant GC/VP

 

Signature Page to Amendment and Consent

 

--------------------------------------------------------------------------------


 

 

BLUEMOUNTAIN LONG/SHORT CREDIT AND DISTRESSED REFLECTION FUND, A SUB-FUND OF AAI
BLUEMOUNTAIN FUND PLC

 

 

 

By: BlueMountain Capital Management, LLC,

 

its investment manager

 

 

 

 

 

 

By:

/s/ David M. O’Mara

 

 

Name: David M. O’Mara

 

 

Title: Assistant GC/VP

 

Signature Page to Amendment and Consent

 

--------------------------------------------------------------------------------


 

 

BLUEMOUNTAIN KICKING HORSE FUND L.P.

 

 

 

By: BlueMountain Capital Management, LLC,

 

its investment manager

 

 

 

 

 

 

By:

/s/ David M. O’Mara

 

 

Name: David M. O’Mara

 

 

Title: Assistant GC/VP

 

Signature Page to Amendment and Consent

 

--------------------------------------------------------------------------------


 

 

BLUEMOUNTAIN TIMBERLINE LTD.

 

 

 

By: BlueMountain Capital Management, LLC,

 

its investment manager

 

 

 

 

 

 

By:

/s/ David M. O’Mara

 

 

Name: David M. O’Mara

 

 

Title: Assistant GC/VP

 

Signature Page to Amendment and Consent

 

--------------------------------------------------------------------------------


 

 

BLUEMOUNTAIN MONTENVERS MASTER FUND SCA SICA V-SIF

 

 

 

By: BlueMountain Capital Management, LLC,

 

its investment manager

 

 

 

 

 

 

By:

/s/ David M. O’Mara

 

 

Name: David M. O’Mara

 

 

Title: Assistant GC/VP

 

Signature Page to Amendment and Consent

 

--------------------------------------------------------------------------------


 

 

BLUEMOUNTAIN GUADALUPE PEAK FUND L.P.

 

 

 

By: BlueMountain Capital Management, LLC,

 

its investment manager

 

 

 

 

 

 

By:

/s/ David M. O’Mara

 

 

Name: David M. O’Mara

 

 

Title: Assistant GC/VP

 

Signature Page to Amendment and Consent

 

--------------------------------------------------------------------------------


 

 

BLUEMOUNTAIN STRATEGIC CREDIT MASTER FUND L.P.

 

 

 

By: BlueMountain Capital Management, LLC,

 

its investment manager

 

 

 

 

 

 

By:

/s/ David M. O’Mara

 

 

Name: David M. O’Mara

 

 

Title: Assistant GC/VP

 

Signature Page to Amendment and Consent

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Amendments to Note and Guarantee Agreement

 

[TO BE ATTACHED]

 

--------------------------------------------------------------------------------

 


 

Conformed through Amendment No. 45

 

EXECUTION VERSION

 

 

 

 

GENERAL MARITIME CORPORATION

 

VLCC ACQUISITION I CORPORATION

 

 

$131,600,000

 

 

Senior Unsecured Notes due 2020

 

 

--------------------------------------------------------------------------------

 

NOTE AND GUARANTEE AGREEMENT

 

--------------------------------------------------------------------------------

 

 

Dated as of March 28, 2014

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

1.

AUTHORIZATION OF NOTES

2

2.

SALE AND PURCHASE OF NOTES

2

3.

CLOSING

3

4.

CONDITIONS TO CLOSING

3

 

4.1.

Representations and Warranties

3

 

4.2.

Performance; No Default

4

 

4.3.

Compliance Certificates

4

 

4.4.

Opinions of Counsel

4

 

4.5.

Purchase Permitted By Applicable Law, etc.

5

 

4.6.

Sale of Other Notes

5

 

4.7.

Payment of Special Counsel Fees

5

 

4.8.

Changes in Corporate Structure

5

 

4.9.

[Reserved.]

5

 

4.10.

Funding Instructions; Notice of Designation

5

 

4.11.

Subsidiary Guarantee

6

 

4.12.

Equity Issuance

6

 

4.13.

Acquisition

6

 

4.14.

Proceedings and Documents

6

5.

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

6

 

5.1.

Corporate/Limited Liability Company/Limited Partnership Status

6

 

5.2.

Corporate Power and Authority

7

 

5.3.

No Violation

7

 

5.4.

Governmental Approvals

7

 

5.5.

Financial Statements; Financial Condition; Undisclosed Liabilities

8

 

5.6.

Litigation

8

 

5.7.

True and Complete Disclosure

8

 

5.8.

Use of Proceeds; Margin Regulations

9

 

5.9.

Tax Returns and Payments

9

 

5.10.

Compliance with ERISA

9

 

5.11.

Capitalization

11

 

5.12.

Subsidiaries

11

 

5.13.

Compliance with Statutes, etc.

12

 

5.14.

Investment Company Act

12

 

5.15.

Money Laundering

12

 

5.16.

Pollution and Other Regulations

12

 

5.17.

Labor Relations

13

 

5.18.

Patents, Licenses, Franchises and Formulas

14

 

5.19.

Indebtedness

14

 

5.20.

Insurance

14

 

5.21.

No Immunity

14

 

5.22.

Solvency

14

 

5.23.

Patriot Act

14

 

5.24.

Certain Business Practices

15

 

5.25.

Private Offering by the Obligors

15

 

5.26.

Subsidiary Guarantees

15

 

i

--------------------------------------------------------------------------------


 

6.

REPRESENTATIONS OF THE PURCHASERS

15

 

6.1.

Purchase for Investment

15

7.

INFORMATION AS TO THE OBLIGORS

16

 

7.1.

Financial and Business Information

16

 

7.2.

Officer’s Certificates

18

 

7.3.

Inspections

18

8.

PREPAYMENT OF THE NOTES

18

 

8.1.

Maturity; Accrual of Interest

18

 

8.2.

Optional Prepayments with Make-Whole Amount

19

 

8.3.

Prepayment in Connection with a Change of Control

20

 

8.4.

[Reserved.]

21

 

8.5.

Maturity; Surrender, etc.

21

 

8.6.

Purchase of Notes

21

 

8.7.

Make-Whole Amount

21

 

8.8.

Commitment Fee

23

9.

AFFIRMATIVE COVENANTS

23

 

9.1.

Books and Records

23

 

9.2.

Maintenance of Property; Insurance

23

 

9.3.

Corporate Franchises

24

 

9.4.

Compliance with Statutes, etc.

24

 

9.5.

Compliance with Environmental Laws

24

 

9.6.

ERISA

25

 

9.7.

End of Fiscal Years; Fiscal Quarters

26

 

9.8.

Performance of Obligations

26

 

9.9.

Payment of Taxes

26

 

9.10.

Ranking

26

 

9.11.

Subsidiary Guarantees; Release

27

 

9.12.

Restricted and Unrestricted Subsidiaries

27

 

9.13.

Use of Proceeds

28

 

9.14.

Scorpio Newbuilds

28

10.

NEGATIVE COVENANTS

28

 

10.1.

Liens

28

 

10.2.

Consolidation, Merger, Sale of Assets, etc.

30

 

10.3.

Restricted Payments

31

 

10.4.

Indebtedness

34

 

10.5.

Transactions with Affiliates

35

 

10.6.

Limitation on Certain Restrictions on Restricted Subsidiaries

36

 

10.7.

Business

37

11.

EVENTS OF DEFAULT

37

12.

REMEDIES ON DEFAULT, ETC.

39

 

12.1.

Acceleration

39

 

12.2.

[Reserved.]

40

 

12.3.

Rescission

40

 

12.4.

No Waivers or Election of Remedies, Expenses, etc.

40

13.

TAX INDEMNIFICATION; FATCA INFORMATION

41

 

13.1.

Tax Indemnification

41

 

13.2.

Survival of Obligations

42

14.

GUARANTEE, ETC.

42

 

14.1.

Guarantee

42

 

14.2.

Guarantee Obligations Unconditional

43

 

14.3.

Survival of Obligations

45

 

14.4.

Guarantees Endorsed on the Notes

45

 

ii

--------------------------------------------------------------------------------


 

15.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

46

 

15.1.

Registration of Notes

46

 

15.2.

Transfer and Exchange of Notes

46

 

15.3.

Replacement of Notes

46

16.

PAYMENTS ON NOTES

47

 

16.1.

Place of Payment

47

 

16.2.

Home Office Payment

47

17.

EXPENSES, ETC.

48

 

17.1.

Transaction Expenses

48

 

17.2.

Taxes

48

 

17.3.

Survival

48

18.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

49

19.

AMENDMENT AND WAIVER

49

 

19.1.

Requirements

49

 

19.2.

Solicitation of Holders of Notes

49

 

19.3.

Binding Effect, etc.

49

 

19.4.

Notes held by Obligors, etc.

50

20.

NOTICES

50

21.

REPRODUCTION OF DOCUMENTS

51

22.

CONFIDENTIAL INFORMATION

51

23.

SUBSTITUTION OF PURCHASER

52

24.

JURISDICTION AND PROCESS

53

25.

OBLIGATION TO MAKE PAYMENTS IN U.S. DOLLARS

53

26.

MISCELLANEOUS

54

 

26.1.

Successors and Assigns

54

 

26.2.

Payments Due on Non-Business Days

54

 

26.3.

Severability

54

 

26.4.

Construction

54

 

26.5.

Ratification

54

 

26.6.

Counterparts

55

 

26.7.

Governing Law

55

 

26.8.

Accounting Matters

55

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE A

—

INFORMATION RELATING TO PURCHASERS

 

 

 

SCHEDULE B

—

DEFINED TERMS

 

 

 

SCHEDULE 5.5(b)

—

Obligations

 

 

 

SCHEDULE 5.6

—

Litigation

 

 

 

SCHEDULE 5.10

—

ERISA

 

 

 

SCHEDULE 5.11(b)

—

Capitalization

 

 

 

SCHEDULE 5.11(c)

—

Capitalization

 

 

 

SCHEDULE 5.12

—

Subsidiaries: FinCo Issuer

 

 

 

SCHEDULE 5.19

—

Indebtedness

 

 

 

SCHEDULE 5.20

—

Insurance

 

 

 

SCHEDULE 10.1(c)

—

Existing Liens

 

 

 

SCHEDULE 10.5

—

Transactions with Affiliates

 

 

 

EXHIBIT 1

—

Form of Senior Note due 2020

 

 

 

EXHIBIT 2

—

Form of Guarantee

 

 

 

EXHIBIT 3

 

Form of Subsidiary Guarantee

 

 

 

EXHIBIT 4

 

Form of PIK Interest Certificate

 

iv

--------------------------------------------------------------------------------


 

GENERAL MARITIME CORPORATION

VLCC ACQUISITION I CORPORATION

299 Park Avenue

New York, NY 10171

Senior Unsecured Notes due 2020

 

As of March 28, 2014

 

TO THE PURCHASERS WHOSE NAMES

APPEAR IN THE ACCEPTANCE

FORM AT THE END HEREOF:

 

Ladies and Gentlemen:

 

GENERAL MARITIME CORPORATION, a company incorporated under the laws of the
Marshall Islands (the “GMC”), is a party to that certain Binding Purchase
Commitment for US$131,600,000 Million Senior Unsecured Notes due 2020 dated as
of March 14, 2014 (the “Commitment Letter”), pursuant to which GMC shall
exercise reasonable efforts to obtain and enter into amendments (the “Existing
Credit Amendments”) to (i) that certain Third Amended and Restated Credit
Agreement, dated as of May 17, 2012, as amended by that certain Omnibus First
Amendment, dated as of December 21, 2012, that certain Second Amendment dated as
of October 1, 2013 and that certain Third Amendment dated as of November 29,
2013, among GMC, General Maritime Subsidiary Corporation as borrower, Arlington
Tankers Ltd. and General Maritime Subsidiary II Corporation, each subsidiary
guarantor, each lender party thereto and Nordea Bank Finland PLC, New York
Branch, as administrative agent and (ii) that certain Second Amended and
Restated Credit Agreement, dated as of May 17, 2012, as amended by that certain
Omnibus First Amendment, dated as of December 21, 2012, that certain Second
Amendment dated as of October 1, 2013 and that certain Third Amendment dated as
of November 29, 2013, among GMC, General Maritime Subsidiary Corporation, as
borrower, General Maritime Subsidiary II Corporation and Arlington Tankers Ltd.,
each as a guarantor, each lender party thereto and Nordea as administrative
agent (clauses (i) and (ii) together, the “Existing Credit Agreements”), which
will approve and permit GMC to issue the Notes (the “GMC Issuer”) and to
establish a subsidiary, VLCC Acquisition I Corporation, a company incorporated
under the laws of the Marshall Islands (“FinCo”) to guarantee the Notes (the
“Guarantor/FinCo”) pursuant to the terms and conditions of this Agreement;
provided, that if the Existing Credit Amendments do not approve or permit GMC
Issuer to issue the Notes hereunder, then GMC shall designate FinCo as the
issuer of the Notes defined below (the “FinCo Issuer”, and either of FinCo
Issuer or GMC Issuer as specified as the

 

--------------------------------------------------------------------------------


 

“Issuer” in the Notice of Designation shall be the “Issuer”) and GMC shall
guarantee the Notes (the “Guarantor/GMC”) pursuant to the terms and conditions
of this Agreement; provided, further, that if FinCo Issuer shall issue the Notes
hereunder and the Existing Credit Amendments do not approve or permit the
Guarantor/GMC to guarantee the Notes hereunder, then the interest rate
applicable to the Notes shall increase by 2.0% as set forth herein and (x)
Guarantor/GMC shall not be required to guarantee the Notes and (y) all
obligations of the Guarantor/GMC under the Agreement including under Sections 9,
10 and 17 shall be automatically released immediately prior to the Closing.

 

GMC and FinCo agree with each of the purchasers whose names appear in the
acceptance form at the end hereof (each, a “Purchaser” and, collectively, the
“Purchasers”) as follows:

 

1.                                      AUTHORIZATION OF NOTES.

 

The Issuer will authorize the issue and sale of $131,600,000 aggregate principal
amount, as such principal amount may be increased as a result of the payment of
any PIK Interest, of its Senior Unsecured Notes due 2020 (the “Notes”, such term
to include any such notes issued in substitution therefor pursuant to Section
15).  The Notes shall be substantially in the form set out in Exhibits 1 with
such changes therefrom, if any, as may be approved by each Purchaser and
Issuer.  Certain capitalized terms used in this Agreement are defined in
Schedule B; references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.

 

Payment of the principal of, Make-Whole Amount (if any) and interest on the
Notes and all other amounts owing (a)(i) by GMC Issuer hereunder shall be
unconditionally and irrevocably guaranteed by the Guarantor/FinCo as provided in
Section 14 and in the Subsidiary Guarantee or (ii) by the FinCo Issuer hereunder
shall be unconditionally and irrevocably guaranteed by the Guarantor/GMC as
provided in Section 14 (and each Note will have the Guarantee (each a
“Guarantee”, and together, the “Guarantees”) of the applicable Guarantor
endorsed thereon in the form set out in Exhibit 2) and (b) by the Subsidiary
Guarantors as provided for in the Subsidiary Guarantees; provided that in the
case of clause (a)(ii), consent and approval from the lenders under the Existing
Credit Agreements is obtained by GMC, the Existing Credit Amendments are
consummated by GMC and satisfactory evidence of such consummation is delivered
to the Purchasers; provided, further, that in the case of clause (a)(ii), if the
Existing Credit Amendments do not approve or permit the Guarantor/GMC to
guarantee the Notes hereunder, then the interest rate applicable to the Notes
shall increase by 2.0% as set forth in Section 8.1(f).

 

2.                                      SALE AND PURCHASE OF NOTES.

 

Subject to the terms and conditions of this Agreement, the Issuer will issue and
sell to each Purchaser and each Purchaser will purchase from the Issuer, at the
Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule A at the purchase price of 95.0% of
the principal amount thereof.  The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any

 

2

--------------------------------------------------------------------------------


 

liability to any Person for the performance or non-performance of any obligation
by any other Purchaser hereunder.

 

3.                                      CLOSING.

 

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Milbank, Tweed, Hadley & McCloy LLP, One Chase Manhattan
Plaza, New York, New York 10005, at 10:00 a.m., New York City time, at a closing
(the “Closing”) on May 13, 2014 or on such other Business Day on or prior to May
13, 2014 as specified in written notice to the Purchasers no later than 10
Business Days prior to such date.  At the Closing the Issuer will deliver to
each Purchaser the Notes to be purchased by such Purchaser in the form of a
single Note for each series to be so purchased (or such greater number of Notes
(other than PIK Notes, which may be issued in minimum denominations of $1.00 and
integral multiples thereof and any increase in the principal amount of the PIK
Notes as a result of any PIK Interest may be made in multiples of $1.00) in
denominations of at least $400,000 as such Purchaser may request) dated the date
of the Closing and registered in such Purchaser’s name (or in the name of such
Purchaser’s nominee), against delivery by such Purchaser to the Issuer or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Issuer, as specified in the funding instruction letter provided by the Issuer
pursuant to Section 4.10.  If at the Closing the Issuer shall fail to tender
such Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at such Purchaser’s election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of such failure or such
nonfulfillment.

 

4.                                      CONDITIONS TO CLOSING.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction or waiver, prior to or at the Closing, of the following conditions:

 

4.1.                            Representations and Warranties.

 

(a)                                 Subject to Section 4.1(b), the
representations and warranties of the Issuer and the Guarantor (together, the
“Obligors”) in this Agreement shall be correct in all material respects as at
the date of this agreement and at the time of the Closing, except for (i) the
number of issued shares described in Section 5.11(a)(1), which shall be notified
to the Purchasers no later than two Business Days prior to the Closing and (ii)
any representation or warranty made as of a specific date, which representation
and warranty shall remain correct as of such earlier date.

 

(b)                                 The Obligors shall:

 

(i) promptly upon the availability thereof, deliver to the Purchasers the final
audited consolidated balance sheets of GMC as at December 31, 2013 and the
related consolidated statements of operations and of cash flows for the fiscal
year ended

 

3

--------------------------------------------------------------------------------


 

on such date and to the extent available, the consolidated balance sheets of GMC
as at the end of each quarterly accounting period in the 2013 fiscal year and
the related consolidated statements of operations and cash flows, in each case
for such quarterly accounting period;

 

(ii) confirm that the representations and warranties made in Section 5.5 remain
correct at the time of Closing with respect to the final audited consolidated
balance sheets described in clause (b)(i) above; and

 

(iii) confirm that the representations and warranties made in Section 5.9 remain
correct at the time of Closing.

 

4.2.                            Performance; No Default.

 

Each Obligor shall have performed and complied with all agreements and
conditions contained in this Agreement required to be performed or complied with
by it prior to or at the Closing and after giving effect to the issue and sale
of the Notes (and the application of the proceeds thereof as contemplated by
Section 5.8) no Default or Event of Default shall have occurred and be
continuing.  No Obligor nor any Subsidiary shall have entered into any
transaction since the date of the Commitment Letter that would have been
prohibited by Section 10.1, 10.3 or 10.5 hereof had such Sections applied since
such date.

 

4.3.                            Compliance Certificates.

 

(a)                                 Officer’s Certificate.  Each Obligor shall
have delivered to such Purchaser an Officer’s Certificate, dated the date of the
Closing, certifying that the conditions specified in Sections 4.1, 4.2 and 4.13
have been fulfilled.

 

(b)                                 Secretary’s Certificate.  Each Obligor and
each Subsidiary Guarantor shall have delivered to such Purchaser a certificate,
dated the date of the Closing, certifying as to the resolutions attached thereto
and other corporate proceedings relating to the authorization, execution and
delivery of this Agreement and the Notes (in the case of the Issuer), of this
Agreement and the Guarantees (in the case of the Guarantor) and of its
Subsidiary Guarantee (in the case of each Subsidiary Guarantor).

 

4.4.                            Opinions of Counsel.

 

Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of the Closing (a) from (i) Kramer Levin
Naftalis & Frankel LLP, New York counsel for the Obligors and the Subsidiary
Guarantors, and (ii) Reeder & Simpson P.C., Marshall Islands counsel for GMC,
the Issuer and the Subsidiary Guarantors covering such matters incident to the
transactions contemplated hereby as such Purchaser or the Purchasers’ counsel
may reasonably request (and the Issuer hereby instructs its counsel to deliver
such opinions to the Purchasers) and (b) from Milbank, Tweed, Hadley & McCloy
LLP, the Purchasers’ special New York counsel in connection with such
transactions covering such matters incident to such transactions as such
Purchaser may reasonably request.

 

4

--------------------------------------------------------------------------------


 

4.5.                            Purchase Permitted By Applicable Law, etc.

 

On the date of the Closing, such Purchaser’s purchase of Notes shall (i) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as Section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(ii) not violate any applicable law or regulation (including, without
limitation, Regulation U, T or X of the Board of Governors of the Federal
Reserve System) and (iii) not subject such Purchaser to any tax, penalty or
liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the date hereof.

 

4.6.                            Sale of Other Notes.

 

Contemporaneously with the Closing the Issuer shall sell to each Purchaser and
each Purchaser shall purchase the Notes to be purchased by it at the Closing as
specified in Schedule A.

 

4.7.                            Payment of Special Counsel Fees.

 

Without limiting the provisions of Section 17.1, the Obligors shall have paid on
or before the Closing the reasonable fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4(b) to the extent
reflected in a statement of such counsel rendered to the Obligors at least one
Business Day prior to the Closing.

 

4.8.                            Changes in Corporate Structure.

 

No Obligor shall have changed its jurisdiction of incorporation or been a party
to any merger or consolidation and shall not have succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5,
except in connection with the Acquisition.

 

4.9.                            [Reserved.]

 

4.10.                     Funding Instructions; Notice of Designation.

 

(a)                                 At least (i) three Business Days prior to
the date of the Closing if such Closing occurs on May 13, 2014 or (ii) 10
Business Days prior to the date of the Closing if such Closing occurs on a
Business Day prior to May 13, 2014, each Purchaser shall have received written
instructions signed by a Responsible Officer on letterhead of the Guarantor
confirming the information specified in Section 3 including (A) the name and
address of the transferee bank, (B) such transferee bank’s ABA number and (C)
the account name and number into which the purchase price for the Notes is to be
deposited.

 

(b)                                 The earlier of (i) five Business Days after
obtaining from the Existing Credit Agreement Lenders consent and approval and/or
approval of the transactions

 

5

--------------------------------------------------------------------------------


 

contemplated under this Agreement, if obtained, and (ii) either (A) at least
three Business Days prior to the date of the Closing if such Closing occurs on
May 13, 2014 or (B) at least 10 Business Days prior to the date of the Closing
if such Closing occurs on a Business Day prior to May 13, 2014, each Purchaser
shall have received written notice signed by a Responsible Officer on letterhead
of GMC confirming the names of the Issuer and the Guarantor (the “Notice of
Designation”).

 

4.11.                     Subsidiary Guarantee.

 

Such Purchaser shall have received a true and complete copy of the Subsidiary
Guarantee duly executed and delivered by each Subsidiary Guarantor and, in
either case, the Subsidiary Guarantee shall be in full force and effect.

 

4.12.                     Equity Issuance.

 

Each Purchaser shall have received, in form and substance reasonably
satisfactory to such Purchaser, evidence of the consummation of the Equity
Issuance and receipt by GMC of the proceeds of such Equity Issuance.

 

4.13.                     Acquisition.

 

Each Purchaser shall have received, in form and substance reasonably
satisfactory to such Purchaser, evidence of the consummation of the Acquisition.

 

4.14.                     Proceedings and Documents.

 

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement, the Subsidiary Guarantee and all documents and
instruments incident to such transactions shall be reasonably satisfactory to
such Purchaser and the Purchasers’ special counsel, and such Purchaser and such
special counsel shall have received all such counterpart originals or certified
or other copies of such documents as such Purchaser or such special counsel may
reasonably request.

 

5.                                      Representations, Warranties and
Agreements.

 

The Issuer and the Guarantor jointly and severally represent and warrant to each
Purchaser that:

 

5.1.                            Corporate/Limited Liability Company/Limited
Partnership Status.

 

Each Obligor (i) is a duly organized and validly existing corporation, limited
liability company or limited partnership, as the case may be, in good standing
under the laws of the jurisdiction of its incorporation or formation, (ii) has
the corporate or other applicable power and authority to own its property and
assets and to transact the business in which it is currently engaged and
presently proposes to engage and (iii) is duly qualified and is authorized to do
business and is in good standing in each jurisdiction where the conduct of its
business as currently conducted requires such qualifications, except for
failures to be so qualified which,

 

6

--------------------------------------------------------------------------------


 

individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

5.2.                            Corporate Power and Authority.

 

Each Obligor has the corporate or other applicable power and authority to
execute, deliver and perform the terms and provisions of this Agreement and the
Notes (in the case of the Issuer) and this Agreement and the Guarantee (in the
case of the Guarantor) and has taken all necessary corporate or other applicable
action to authorize the execution, delivery and performance by it of this
Agreement, the Notes and the Guarantee (as applicable).  Each Obligor has duly
executed and delivered this Agreement and the Notes (in the case of the Issuer)
and this Agreement and the Guarantee (in the case of the Guarantor), and this
Agreement and the Guarantee constitutes, and upon execution and delivery of the
Note by the Issuer, the Note will constitute, the legal, valid and binding
obligation of such Obligor enforceable against such Obligor in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

 

5.3.                            No Violation.

 

Neither the execution, delivery or performance by any Obligor of this Agreement,
the Notes and the Guarantee, nor compliance by it with the terms and provisions
thereof, will (i) contravene any material provision of any applicable law,
statute, rule or regulation or any applicable order, judgment, writ, injunction
or decree of any court or governmental instrumentality, (ii) conflict with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of the material
properties or assets of GMC, FinCo or any of their respective Restricted
Subsidiaries pursuant to the terms of any indenture, mortgage, deed of trust,
credit agreement or loan agreement, or any other material agreement, contract or
instrument, to which GMC, FinCo or any of their respective Restricted
Subsidiaries is a party or by which it or any of its material property or assets
is bound or to which it may be subject, in each case, assuming the Existing
Credit Amendments are effective, or (iii) violate any provision of the
certificate of incorporation or by-laws (or equivalent organizational documents)
of GMC, FinCo or any of their Restricted Subsidiaries.

 

5.4.                            Governmental Approvals.

 

No order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by, any governmental or public body
or authority, or any subdivision thereof, is required to authorize, or is
required in connection with, (i) the execution, delivery and performance by any
Obligor of this Agreement, the Notes or the Guarantee or (ii) the legality,
validity, binding effect or enforceability of this Agreement, the Notes or the
Guarantee.

 

7

--------------------------------------------------------------------------------


 

5.5.                            Financial Statements; Financial Condition;
Undisclosed Liabilities.

 

(a)  (i) The draft audited consolidated balance sheets of GMC as at December 31,
2013 and the related consolidated statements of operations and of cash flows for
the fiscal year ended on such date and (ii) to the extent available, the
consolidated balance sheets of GMC as at the end of each quarterly accounting
period in the 2013 fiscal year and the related consolidated statements of
operations and cash flows, in each case for such quarterly accounting period,
present fairly the consolidated financial condition of GMC as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal years then ended.  All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein).  Neither GMC nor any of its Restricted Subsidiaries has any material
guarantee obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the financial
statements referred to in the preceding sentence (it being understood that with
respect to guarantee obligations, the underlying debt is so reflected).

 

(b)                                 Except as fully disclosed in the financial
statements and the notes related thereto delivered pursuant to Section 5.5(a) or
as set forth on Schedule 5.5(b), there are as of the date hereof no liabilities
or obligations with respect to GMC or any of its Restricted Subsidiaries of any
nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether or not due) which, either individually or in the aggregate, would be
materially adverse to GMC and its Restricted Subsidiaries taken as a whole.  As
of the date hereof, none of the Obligors knows of any basis for the assertion
against it of any liability or obligation of any nature that is not fairly
disclosed (including, without limitation, as to the amount thereof) in the
financial statements and the notes related thereto delivered pursuant to Section
5.5(a) which, either individually or in the aggregate, could reasonably be
expected to be materially adverse to GMC and its Restricted Subsidiaries taken
as a whole.

 

5.6.                            Litigation.

 

Except as set forth on Schedule 5.6, there are no actions, suits, investigations
(conducted by any governmental or other regulatory body of competent
jurisdiction) or proceedings pending or, to the knowledge of GMC or FinCo,
threatened against GMC, FinCo or any of their respective Restricted Subsidiaries
that could reasonably be expected to have a Material Adverse Effect.

 

5.7.                            True and Complete Disclosure.

 

All factual information (taken individually or as a whole) furnished by or on
behalf of GMC or FinCo in any schedule or certificate delivered to any Purchaser
(including, without limitation, all information contained in this Agreement, the
Notes, the Guarantee and any financial statement referred to in Section 5.5(a))
for purposes of or in connection with this Agreement, the Notes, the Guarantee
or any transaction contemplated herein or therein is, and all other such factual
information (taken individually or as a whole) hereafter furnished by or on

 

8

--------------------------------------------------------------------------------


 

behalf of GMC or FinCo in any schedule or certificate delivered to any Purchaser
will be, true and accurate in all material respects and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time as such information was
provided in light of the circumstances under which such information was
provided.

 

5.8.                            Use of Proceeds; Margin Regulations.

 

(a)                                 All proceeds of the Notes shall be used to
pay transaction costs and expenses and the remaining consideration payable in
connection with the Scorpio Newbuilds.

 

(b)                                 No part of the proceeds of any Note was used
to purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock.

 

5.9.                            Tax Returns and Payments.

 

Each Obligor and its respective Restricted Subsidiaries has timely filed all
U.S. federal income tax returns, statements, forms and reports for taxes and all
other material U.S. and non-U.S. tax returns, statements, forms and reports for
taxes required to be filed by or with respect to the income, properties or
operations of the Obligor and/or any of its Restricted Subsidiaries (the
“Returns”).  The Returns accurately reflect in all material respects all
liability for taxes of each Obligor and its Restricted Subsidiaries as a whole
for the periods covered thereby.  Each Obligor and each of its Restricted
Subsidiaries have at all times paid, or have provided adequate reserves (in
accordance with GAAP) for the payment of, all taxes shown as due on the Returns
and all other material U.S. federal, state and non-U.S. taxes that have become
due and payable.  There is no material action, suit, proceeding, investigation,
audit, or claim now pending or, to the knowledge of each Obligor or any of its
Restricted Subsidiaries, threatened by any authority regarding any taxes
relating to each Obligor or any of its Restricted Subsidiaries.  As of the date
of this Agreement, neither the Obligors nor any of their respective Restricted
Subsidiaries has entered into an agreement or waiver or been requested to enter
into an agreement or waiver extending any statute of limitations relating to the
payment or collection of taxes of such Obligor or any of its Restricted
Subsidiaries, or is aware of any circumstances that would cause the taxable
years or other taxable periods of such Obligor or any of its Restricted
Subsidiaries not to be subject to the normally applicable statute of
limitations.  Neither the Obligors nor any of their respective Restricted
Subsidiaries (i) has engaged in any “listed transaction” within the meaning of
Section 6011 of the Code or (ii) has any actual or potential liability for the
taxes of any Person (other than such Obligor or any of its present or former
Restricted Subsidiaries) under the United States Treasury regulation Section
1.1502-6 (or any similar provision of state, local, foreign or provincial law)
or a contractual liability for such taxes under any tax sharing agreement.

 

5.10.                     Compliance with ERISA.

 

(a)                                 Schedule 5.10 sets forth, as of the date
hereof, each Plan; with respect to each Plan, other than any Multiemployer Plan
(and each related trust, insurance contract or fund), there has been no failure
to be in substantial compliance with its terms and with all applicable laws,
including without limitation ERISA and the Code, that could reasonably be

 

9

--------------------------------------------------------------------------------


 

expected to give rise to a Material Adverse Effect; each Plan, other than any
Multiemployer Plan (and each related trust, if any), which is intended to be
qualified under Section 401(a) of the Code has received a determination letter
(or an opinion letter) from the United States Internal Revenue Service to the
effect that it meets the requirements of Sections 401(a) and 501(a) of the Code;
no Reportable Event has occurred; to the best knowledge of the Obligors or any
of their respective Restricted Subsidiaries or ERISA Affiliates no Plan which is
a Multiemployer Plan is insolvent or in reorganization; no Plan has an Unfunded
Current Liability in an amount material to the Issuer’s operation; no Plan
(other than a Multiemployer Plan) which is subject to Section 412 of the Code or
Section 302 of ERISA has failed to satisfy minimum funding standards, or has
applied for or received a waiver of the minimum funding standards or an
extension of any amortization period, within the meaning of Section 412 or 430
of the Code or Section 302 or 303 of ERISA; with respect to each Plan (other
than a Multiemployer Plan) its actuary has certified that such Plan is not an
at-risk plan within the meaning of Section 430 of the Code or Section 303 of
ERISA; all contributions required to be made with respect to a Plan have been or
will be timely made (except as disclosed on Schedule 5.10); neither the Obligors
nor any of their respective Restricted Subsidiaries nor any ERISA Affiliate has
incurred any material liability (including any indirect, contingent or secondary
liability) to or on account of a Plan pursuant to Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 436(f), 4971
or 4975 of the Code; no proceedings have been instituted by the PBGC to
terminate or appoint a trustee to administer any Plan (in the case of a
Multiemployer Plan, to the best knowledge of the Obligors or any of their
respective Restricted Subsidiaries or ERISA Affiliates) which is subject to
Title IV of ERISA; no action, suit, proceeding, hearing, audit or investigation
with respect to the administration, operation or the investment of assets of any
Plan (other than routine claims for benefits) is pending, or, to the best
knowledge of the Obligors or any of their respective Restricted Subsidiaries,
expected or threatened which could reasonably be expected to have a Material
Adverse Effect; using actuarial assumptions and computation methods consistent
with Part 1 of subtitle E of Title IV of ERISA, the Obligors and their
respective Restricted Subsidiaries and ERISA Affiliates would have no
liabilities to any Plans which are Multiemployer Plans in the event of a
complete withdrawal therefrom in an amount which could reasonably be expected to
have a Material Adverse Effect; neither the Issuer nor any of its Restricted
Subsidiaries nor any ERISA Affiliate has received any notice that a Plan which
is a Multiemployer Plan is in endangered or critical status under Section 305 of
ERISA; no lien imposed under the Code or ERISA on the assets of the Obligors or
any of their respective Restricted Subsidiaries or any ERISA Affiliate exists
nor has any event occurred which could reasonably be expected to give rise to
any such lien on account of any Plan; and the Obligors and their respective
Restricted Subsidiaries do not maintain or contribute to any employee welfare
plan (as defined in Section 3(1) of ERISA) which provides benefits to retired
employees or other former employees (other than as required by Section 601 of
ERISA) or any Plan the obligations with respect to which could reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Each Foreign Pension Plan has been
maintained in substantial compliance with its terms and with the requirements of
any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities, except for such non-compliance that would not reasonably be
expected to result in a Material Adverse Effect. All contributions required to
be made with respect to a Foreign Pension Plan have been or will be timely made,
except for such non-compliance that would not reasonably be expected to result
in a Material Adverse Effect.

 

10

--------------------------------------------------------------------------------


 

Neither the Obligors nor any of their respective Restricted Subsidiaries have
incurred any obligation in connection with the termination of or withdrawal from
any Foreign Pension Plan that could reasonably be expected to have a Material
Adverse Effect.  Neither the Obligors nor any of their respective Restricted
Subsidiaries maintains or contributes to any Foreign Pension Plan the
obligations with respect to which could in the aggregate reasonably be expected
to have a Material Adverse Effect.

 

5.11.                     Capitalization.

 

(a)  As of March 13, 2014: (1) the authorized capital stock of GMC shall consist
of 50,000,000 authorized shares of Class A Common Stock, par value $0.01 per
share, 30,000,000 authorized shares of Class B Common Stock, and 5,000,000
authorized shares of preferred stock, par value $0.01 per share, of which
11,270,196 shares of Class A Common Stock have been issued and 11,330,420 shares
of Class B Common Stock have been issued; (2) all such outstanding shares shall
have been duly and validly issued, fully paid and non-assessable and issued free
of preemptive rights, other than as provided for in the Shareholders’ Agreement;
and (3) except as set forth in Schedule 5.11(b), GMC shall not have outstanding
any securities convertible into or exchangeable for its capital stock or
outstanding any rights to subscribe for or to purchase, or any options for the
purchase of, or any agreement providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock or any stock appreciation or similar rights.

 

(b)                                 Except as set forth in Schedule 5.11(b), as
of Closing and after giving effect to the conditions precedent related thereto,
there are (i) no other shares of capital stock or other Equity Interests or
voting securities of GMC, (ii) no securities of GMC convertible into or
exchangeable for capital stock or other Equity Interests or voting securities of
GMC, (iii) no options, warrants, purchase rights, subscription rights,
conversion rights, exchange rights or other similar contracts or commitments
that could require GMC to issue, sell or otherwise cause to become outstanding
any of its Equity Interests and (iv) no stock appreciation, phantom stock,
profit participation or similar rights with respect to GMC or any repurchase,
redemption or other obligation to acquire for value any capital stock of GMC.

 

(c)                                  As of Closing, all outstanding shares of
GMC’s capital stock are duly authorized, validly issued, fully paid and
nonassessable and, except as set forth in Schedule 5.11(c), not subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the Business Corporations Act of the Republic of the Marshall Islands 1990, the
articles of incorporation of GMC, the bylaws of GMC or any agreement to which
GMC is a party or otherwise bound.  None of the shares of the capital stock of
GMC have been issued in violation of any securities Laws.  There are no accrued
and unpaid dividends with respect to any outstanding shares of capital stock of
GMC.

 

5.12.                     Subsidiaries.

 

As of the date of this Agreement and at Closing, FinCo has no Subsidiaries other
than those Subsidiaries listed on Schedule 5.12 (which Schedule identifies the
correct legal

 

11

--------------------------------------------------------------------------------


 

name, direct owner, percentage ownership and jurisdiction of organization of
each such Subsidiary on the date hereof).

 

5.13.                     Compliance with Statutes, etc.

 

The Obligors and each of their respective Restricted Subsidiaries are in
compliance in all material respects with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property, except such non-compliances that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.14.                     Investment Company Act.

 

Neither GMC nor FinCo nor any of their respective Restricted Subsidiaries, is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

5.15.                     Money Laundering.

 

(a)  To the extent applicable, each Obligor is in compliance, in all material
respects, with the (i) Trading and Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Patriot Act.  No part of the
proceeds of the Notes will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

(b)                                 None of the Obligors nor, to the best
knowledge of GMC, after due inquiry, any Affiliate of any Obligor, is, or will
be after consummation of the Transaction and application of the proceeds of the
Loans, by reason of being a “national” of a “designated foreign country” or a
“specially designated national” within the meaning of the Regulations of the
Office of Foreign Assets Control, United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V), or for any other reason, in violation of, any United
States Federal Statute or Presidential Executive Order concerning trade or other
relations with any foreign country or any citizen or national thereof.

 

5.16.                     Pollution and Other Regulations.

 

(a)                                 Each of GMC and its Restricted Subsidiaries
is in compliance with all applicable Environmental Laws governing its business,
except for such failures to comply as are not reasonably likely to have a
Material Adverse Effect, and neither GMC nor any of its Restricted Subsidiaries
is liable for any penalties, fines or forfeitures for failure to comply with any
of the foregoing except for such penalties, fines or forfeitures as are not
reasonably likely to have a Material Adverse Effect.  All licenses, permits,
registrations or approvals required for the business of GMC and each of its
Restricted Subsidiaries, as conducted as of the date hereof,

 

12

--------------------------------------------------------------------------------


 

under any Environmental Law have been secured and GMC and each of its Restricted
Subsidiaries is in substantial compliance therewith, except for such failures to
secure or comply as are not reasonably likely to have a Material Adverse
Effect.  Neither GMC nor any of its Restricted Subsidiaries is in any respect in
noncompliance with, breach of or default under any applicable writ, order,
judgment, injunction, or decree to which GMC or such Restricted Subsidiary is a
party or which would affect the ability of GMC or such Restricted Subsidiary to
operate any Vessel, Real Property or other facility and no event has occurred
and is continuing which, with the passage of time or the giving of notice or
both, would constitute noncompliance, breach of or default thereunder, except in
each such case, such noncompliance, breaches or defaults as are not likely to,
individually or in the aggregate, have a Material Adverse Effect.  There are, as
of the date hereof, no Environmental Claims pending or, to the knowledge of GMC
or the Issuer, threatened, against GMC or any of its Restricted Subsidiaries in
respect of which an unfavorable decision, ruling or finding would be reasonably
likely to have a Material Adverse Effect.  There are no facts, circumstances,
conditions or occurrences on any Vessel, Real Property or other facility owned
or operated by GMC or any of its Restricted Subsidiaries that are reasonably
likely (i) to form the basis of an Environmental Claim against GMC, any of its
Restricted Subsidiaries or any Vessel, Real Property or other facility owned by
GMC or any of its Restricted Subsidiaries, or (ii) to cause such Vessel, Real
Property or other facility owned or operated by GMC or the Restricted
Subsidiaries to be subject to any restrictions on its ownership, occupancy, use
or transferability under any Environmental Law, except in each such case for
clauses (i) and (ii) above, such Environmental Claims or restrictions that
individually or in the aggregate are not reasonably likely to have a Material
Adverse Effect.

 

(b)                                 Hazardous Materials have not at any time
prior to the date of this Agreement, been (i) generated, used, treated or stored
on, or transported to or from, any Vessel, Real Property or other facility at
any time owned or operated by GMC or any of its Restricted Subsidiaries or (ii)
released on or from any such Vessel, Real Property or other facility owned or
operated by GMC or any of its Restricted Subsidiaries, except in each case for
clauses (i) and (ii) above in compliance with Environmental Laws or where such
occurrence or event, either individually or in the aggregate, is not reasonably
likely to have a Material Adverse Effect.

 

This Section 5.16 contains the sole and exclusive representations and warranties
of the Obligors with respect to environmental, health and safety matters,
including any relating to or arising under Environmental Laws, Environmental
Claims or Hazardous Materials.

 

5.17.                     Labor Relations.

 

Neither GMC nor any of its Restricted Subsidiaries is engaged in any unfair
labor practice that could reasonably be expected to have a Material Adverse
Effect and there is (i) no unfair labor practice complaint pending against GMC
or any of its Restricted Subsidiaries or, to GMC’s knowledge, threatened against
any of them before the National Labor Relations Board, and no material grievance
or arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against GMC or any of its Restricted Subsidiaries or, to
GMC’s knowledge, threatened against any of them, (ii) no strike, labor dispute,
slowdown or stoppage pending against GMC or any of its Restricted Subsidiaries
or, to GMC’s knowledge, threatened against GMC or any of its Restricted
Subsidiaries and (iii) no union representation proceeding pending with respect
to the employees of GMC or any of its Restricted Subsidiaries,

 

13

--------------------------------------------------------------------------------


 

except (with respect to the matters specified in clauses (i), (ii) and (iii)
above) as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.18.                     Patents, Licenses, Franchises and Formulas.

 

GMC and each of its Restricted Subsidiaries owns, or has the right to use, and
has the right to enforce and prevent any third party from using, all material
patents, trademarks, permits, service marks, trade names, copyrights, licenses,
franchises and formulas, and has obtained assignments of all leases and other
rights of whatever nature, necessary for the present conduct of its business,
without any known conflict with the rights of others, except for such failures
and conflicts which could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

5.19.                     Indebtedness.

 

Schedule 5.19 sets forth a true and complete list of all Indebtedness of GMC,
FinCo and their Restricted Subsidiaries as of the date hereof and which is to
remain outstanding after giving effect to Closing (the “Existing Indebtedness”),
in each case showing the aggregate principal amount thereof and the name of the
borrower and any other entity which directly or indirectly guarantees such debt.

 

5.20.                     Insurance.

 

The properties of Obligors and each of their Restricted Subsidiaries are
adequately insured with financially sound and reputable insurers and in such
amounts, with such deductibles and covering such risks and otherwise on terms
and conditions as are customarily carried or maintained by Persons of
established reputation of similar size and engaged in similar businesses and
such insurance complies with the requirements of Section 9.2.

 

5.21.                     No Immunity.

 

GMC does not, nor does any other Obligor or any of their respective properties,
have any right of immunity on the grounds of sovereignty or otherwise from the
jurisdiction of any court or from setoff or any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the laws of any jurisdiction.  The execution and
delivery of this Agreement, the Notes and/or the Guarantee by the Obligors and
the performance by them of their respective obligations thereunder constitute
commercial transactions.

 

5.22.                     SolvencyAfter issuing the Notes, and giving effect to
the transactions contemplated hereunder and the payment and accrual of all
transaction costs in connection with the foregoing, the Obligors and their
respective Restricted Subsidiaries, taken as a whole, are solvent.

 

5.23.                     Patriot Act.

 

No Obligor (and, to the knowledge of each Obligor, no joint venture or
Restricted Subsidiary thereof) is in violation of any United States law relating
to terrorism, sanctions or

 

14

--------------------------------------------------------------------------------


 

money laundering, including the United States Executive Order No. 13224 on
Terrorist Financing and the Patriot Act.

 

5.24.                     Certain Business Practices.

 

To the knowledge of GMC, none of GMC, FinCo or any of their respective
Restricted Subsidiaries (nor any of their respective officers, directors or
employees) (a) has made or agreed to make any contribution, payment, gift or
entertainment to, or accepted or received any contributions, payments, gifts or
entertainment from, any government official, employee, political party or agent
or any candidate for any federal, state, local or foreign public office, where
either the contribution, payment or gift or the purpose thereof was illegal
under the laws of any federal, state, local or foreign jurisdiction; or (b) has
engaged in or otherwise participated in, assisted or facilitated any transaction
that is prohibited by any applicable embargo or related trade restriction
imposed by the United States Office of Foreign Assets Control or any other
agency of the United States government.

 

5.25.                     Private Offering by the Obligors.

 

Neither of the Obligors nor anyone acting on their behalf has offered the Notes
or any similar securities for sale to, or solicited any offer to buy any of the
same from, or otherwise approached or negotiated in respect thereof with, any
person other than the Purchasers and no more than five other Institutional
Investors, each of which has been offered the Notes at a private sale for
investment.  Neither of the Obligors nor anyone acting on their behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes to the registration requirements of Section 5 of the Securities Act.

 

5.26.                     Subsidiary Guarantees.

 

The representations and warranties of each Subsidiary Guarantor contained in the
Subsidiary Guarantee are true and correct as of the date they are made.

 

6.                                      REPRESENTATIONS OF THE PURCHASERS.

 

6.1.                            Purchase for Investment.

 

(a)                                 Each Purchaser severally represents as of
the date hereof and as of the Closing that it is purchasing the Notes for its
own account or for one or more separate accounts maintained by such Purchaser or
for the account of one or more pension or trust funds and not with a view to the
distribution thereof; provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or their control.

 

(b)                                 Each Purchaser understands that the Notes
have not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that neither Obligor
is required to register the Notes.

 

15

--------------------------------------------------------------------------------


 

(c)                                  Each Purchaser severally represents as of
the date hereof and as of the Closing that it is an Accredited Investor acting
for its own account or as a fiduciary or agent for another Accredited Investor.

 

(d)                                 Each Purchaser severally represents that
such Purchaser has had the opportunity to ask questions of the Obligors
concerning the Obligors and their respective Subsidiaries, their respective
businesses and the terms and conditions of the Notes.

 

7.                                      INFORMATION AS TO THE OBLIGORS.

 

7.1.                            Financial and Business Information.

 

The Obligors will make available to each holder of the Notes:

 

(a)                                 Quarterly Financial Statements.  Within 45
days after the close of the first three quarterly accounting periods in each
fiscal year of GMC (provided that for the first fiscal quarter following
Closing, such delivery shall be within 60 days after the end of such fiscal
quarter), (i) the consolidated balance sheets of GMC and its Subsidiaries as at
the end of such quarterly accounting period and the related consolidated
statements of operations and cash flows, in each case for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly accounting period, and in each case, setting forth
comparative figures for the related periods in the prior fiscal year, all of
which shall be certified by the senior financial officer of GMC, subject to
normal year-end audit adjustments and (ii) management’s discussion and analysis
of the important operational and financial developments during the fiscal
quarter and year-to-date periods.

 

(b)                                 Annual Financial Statements.  Within (a) 90
days after the close of each fiscal year of GMC in which any of GMC’s securities
are listed on a nationally recognized securities exchange and (b) 120 days after
the close of each fiscal year of GMC (provided, that for the first fiscal year
following Closing, such delivery shall be within 150 days after the end of such
fiscal year) in which none of GMC’s securities are listed on a nationally
recognized securities exchange, (i) the consolidated balance sheets of GMC and
its Subsidiaries as at the end of such fiscal year and the related consolidated
statements of operations and retained earnings and of cash flows for such fiscal
year setting forth comparative figures for the preceding fiscal year and
certified by Deloitte & Touche LLP or such other independent certified public
accountants of recognized national standing reasonably acceptable to the
Purchasers and (ii) management’s discussion and analysis of the important
operational and financial developments during such fiscal year.

 

(c)                                  Notice of Default or Litigation.  Promptly,
and in any event within three Business Days after an Obligor obtains knowledge
thereof, notice of (i) the occurrence of any event which constitutes a Default
or Event of Default which notice shall specify the nature thereof, the period of
existence thereof and what action such Obligor proposes to take with respect
thereto and (ii) any litigation or governmental investigation or proceeding
pending or threatened in writing against any Obligor or any Restricted
Subsidiaries which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect or any Document.

 

16

--------------------------------------------------------------------------------


 

(d)                                 Other Reports and Filings.  Promptly, copies
of all financial information, proxy materials and other information and reports,
if any, which an Obligor or any Restricted Subsidiaries shall file with the
Securities and Exchange Commission (or any successor thereto) or deliver to
holders of its Indebtedness pursuant to the terms of the documentation governing
such Indebtedness (or any trustee, agent or other representative therefor).

 

(e)                                  Material Breach; Other Debt Documents. 
Promptly upon, and in any event within five Business Days after, without
duplication of any other reporting requirements herein, receipt of any notices
of default, financial reporting and collateral reporting in connection with the
Existing Credit Agreements, and copies of all effectuated additions, amendments,
restatements, supplements or other modifications in respect of the Existing
Credit Agreements.

 

(f)                                   Environmental Matters.  Promptly upon, and
in any event within 15 Business Days after, an Obligor obtains knowledge
thereof, written notice of any of the following environmental matters occurring
after Closing, except to the extent that such environmental matters could not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect:

 

(i)                                     any Environmental Claim pending or
threatened in writing against an Obligor or any Restricted Subsidiaries or
property owned or operated or occupied by an Obligor or any Restricted
Subsidiaries;

 

(ii)                                  any condition or occurrence on or arising
from any property owned or operated or occupied by an Obligor or any Restricted
Subsidiaries that (a) results in noncompliance by such Obligor or such
Restricted Subsidiary with any applicable Environmental Law or (b) could
reasonably be expected to form the basis of an Environmental Claim against an
Obligor or any Restricted Subsidiaries or any such property;

 

(iii)                               any condition or occurrence on any property
owned or operated or occupied by an Obligor or any Restricted Subsidiaries that
could reasonably be expected to cause such property to be subject to any
restrictions on the ownership, occupancy, use or transferability by such Obligor
or such Restricted Subsidiary of such property under any Environmental Law; and

 

(iv)                              the taking of any removal or remedial action
in response to the actual or alleged presence of any Hazardous Material on any
property owned or operated or occupied by an Obligor or any Restricted
Subsidiaries as required by any Environmental Law or any governmental or other
administrative agency; provided that in any event the Obligors shall deliver to
the holders of the Notes all material notices received by such Obligor or any
Restricted Subsidiaries from any government or governmental agency under, or
pursuant to, CERCLA or OPA.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and an
Obligor’s or such Restricted Subsidiary’s response thereto.  In addition, the
Obligors will provide the holders of the Notes with copies of all material
communications with any government or governmental agency and all

 

17

--------------------------------------------------------------------------------


 

material communications with any Person relating to any Environmental Claim of
which notice is required to be given pursuant to this Section 7.1(i), and such
detailed reports of any such Environmental Claim as may reasonably be requested
by the Required Holders.

 

(g)                                  Management Letters.  Promptly after an
Obligor’s or any of its Restricted Subsidiaries’ receipt thereof, a copy of any
“management letter” received from its certified public accountants and
management’s response thereto.

 

(h)                                 Unrestricted Subsidiaries.  Promptly upon,
and in any event within five Business Days after delivery thereof, without
duplication of any other reporting requirements herein, any periodic financial
reports provided to the lenders under any documents evidencing Nonrecourse
Indebtedness or any notices of default provided thereunder.

 

(i)                                     Other Information.  From time to time,
such other information or documents (financial or otherwise) with respect to the
Obligors, the Restricted Subsidiaries or the Unrestricted Subsidiaries as the
Required Holders may reasonably request in writing.

 

7.2.                            Officer’s Certificates.

 

At the time of the delivery of the financial statements provided for in Sections
7.1(a) and (b), a certificate of the senior financial officer of GMC in form and
substance reasonably satisfactory to the Purchasers to the effect that, to the
best of such officer’s knowledge, no Default or Event of Default has occurred
and is continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof (in reasonable detail),
which certificate shall certify that there have been no changes to Schedule
5.12, or, if  there have been any such changes, a list in reasonable detail of
such changes.

 

7.3.                            InspectionsThe Obligors will, and will cause
each of its Restricted Subsidiaries to, permit officers and designated
representatives of the holders of the Notes as a group to visit and inspect,
during regular business hours and under guidance of officers of the Obligors or
any of the Restricted Subsidiaries, any of the properties of the Obligors or the
Restricted Subsidiaries, and to examine the books of account of the Obligors or
such Restricted Subsidiaries and discuss the affairs, finances and accounts of
the Obligors or such Restricted Subsidiaries with, and be advised as to the same
by, its and their officers and, in the presence of an Obligor, independent
accountants, all upon reasonable advance notice and at such reasonable times and
intervals and to such reasonable extent as the Purchasers or the Required
Holders may request; provided that, unless an Event of Default exists and is
continuing at such time, the holders of the Notes shall not be entitled to
request more than two such visitations and/or examinations in any fiscal year of
the Issuer.

 

8.                                      PREPAYMENT OF THE NOTES.

 

8.1.                            Maturity; Accrual of Interest.

 

(a)                                 As provided therein, the entire unpaid
principal amount of the Notes shall be due and payable on the date that is the
sixth anniversary of the date of the Closing.

 

18

--------------------------------------------------------------------------------


 

(b)                                 Subject to Section 8.1(f), the Notes shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to 11.0%; provided that if the Issuer
irrevocably elects to pay interest in cash (as opposed to electing to retain the
right to issue PIK Notes) until such time that all amounts due and payable under
the Notes are paid in full, the Notes shall thereafter bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the rate of 10.0%.

 

(c)                                  Interest on each Note shall be due and
payable in arrears on each Interest Payment Date and at such other times as may
be specified herein.

 

(d)                                 With respect to any PIK Interest, on the
applicable Interest Payment Date, commencing on the Interest Payment Date in
November, 2014, such PIK Interest due to each holder shall automatically be
added to the principal amount of the Note held by each holder; provided that any
holder of the Notes may request that the Issuer authorize the issuance of and
deliver to the holder of the Note, new Notes in the amount of the PIK Interest
(rounded up to the nearest whole dollar) (the “PIK Notes”). Beginning in May,
2015, on or prior to each Interest Payment Date, the Issuer shall deliver to
each holder of a Note, a certificate certifying the amount of PIK Interest
accrued as of such Interest Payment Date for such Note, substantially in the
form of Exhibit 4.

 

(e)                                  Any payment of PIK Interest shall be deemed
to be payment in full of any such interest due and payable with respect to the
Notes to the same extent as if such interest were paid in cash.  Each PIK Note
so issued will be dated as of the applicable Interest Payment Date and will bear
interest from and after such date.  In accordance with Section 15.2, a holder of
a Note may at any time or from time to time exchange any Note and/or PIK Note
for a new Note reflecting the entire outstanding principal amount of the Notes
so exchanged.

 

(f)                                 If (i) the Existing Credit Amendments are
not consummated and/or such other consent or approval from the lenders under the
Existing Credit Agreements is not obtained by GMC that would be necessary for
Guarantor/GMC to be a Guarantor and (ii) the Guarantor/GMC is not permitted to
be Guarantor, the rate of interest specified under Section 8.1(b) shall increase
by 2.0%.

 

8.2.                            Optional Prepayments with Make-Whole Amount.

 

(a)                                 (i) At any time prior to the date that is
two years after Closing, the Issuer may, at its option, prepay at any time all,
or from time to time any part of, the Notes, in minimum increments of
$1,000,000.00 (and $1.00 increments in excess thereof with respect to the PIK
Notes) at 100% of the principal amount so prepaid, plus the applicable
Make-Whole Amounts determined for the prepayment date with respect to such
principal amount.

 

(ii)                                On and after the second anniversary of the
Closing, the Issuer may, at its option, prepay at any time, all, or from time to
time any part of the Notes, in minimum increments of $1,000,000.00 (and $1.00
increments in excess thereof with

 

19

--------------------------------------------------------------------------------


 

respect to the PIK Notes) at 100% of the principal amount so prepaid plus the
applicable premium set forth below:

 

(A)                               At any time prior to the date that is three
years after the Closing:  9.0%

 

(B)                               At any time prior to the date that is four
years after the Closing:  6.0%

 

(C)                               At any time prior to the date that is five
years after the Closing:  3.0%

 

Thereafter, the Issuer may, at its option, prepay the Notes at 100% of the
principal amount so prepaid, with no premium.

 

(iii)                             The Issuer may, at its option, prepay in a
one-time optional redemption of Notes, in minimum increments of $1,000,000.00
(and $1.00 increments in excess thereof with respect to the PIK Notes), at a
price equal to 110.5% of the aggregate principal amount of the Notes to be so
redeemed, with proceeds of equity offerings by GMC and/or any of its
Subsidiaries; provided that following such redemption, at least 65.0% of the
initial principal amount of the Notes that are issued at Closing remain
outstanding after giving effect to such a redemption.

 

(b)                                 The Issuer will give each holder of Notes
written notice of each optional prepayment under this Section 8.2 not less than
10 days and not more than 30 days prior to the date fixed for such prepayment.
 Each such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid, and the accrued
and unpaid interest to be paid on the prepayment date (but not including such
prepayment date) with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount, if applicable, due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation.  Two Business Days
prior to such prepayment, the Issuer shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

 

8.3.                            Prepayment in Connection with a Change of
Control.

 

If a Change of Control shall occur, the Issuer shall within 10 Business Days
thereafter give written notice thereof (a “Change of Control Prepayment Notice”)
to each holder of Notes, which notice shall (i) refer specifically to this
Section 8.3 and describe in reasonable detail such Change of Control and (ii)
offer to prepay on a Business Day not less than 30 days and not more than 120
days after the date of such Change of Control Prepayment Notice (the “Change of
Control Prepayment Date”) the Notes of such holder, at 101.0% of the principal
amount thereof, together with interest accrued thereon to the Change of Control
Prepayment Date, and specify the Change of Control Response Date (as defined
below).  Each holder of a Note shall notify the Issuer of such holder’s
acceptance or rejection of such offer by giving written notice of such
acceptance or rejection to the Issuer on a date at least 10 Business Days prior
to the Change of Control Prepayment Date (such date ten Business Days prior to
the Change of Control Prepayment Date being the “Change of Control Response
Date”).  The Issuer shall prepay on the Change of Control Prepayment Date all of
the Notes held by each

 

20

--------------------------------------------------------------------------------


 

holder that has accepted such offer in accordance with this Section 8.3 at a
price in respect of each such Note held by such holder equal to 101.0% of the
principal amount thereof, together with interest accrued thereon to the Change
of Control Prepayment Date. The failure by a holder of any Note to respond to
such offer in writing on or before the Change of Control Response Date shall be
deemed to be a rejection of such offer.

 

8.4.                            [Reserved.]

 

8.5.                            Maturity; Surrender, etc.

 

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date (including any increase in the principal
amount through the issuance of PIK Notes), and the applicable Make-Whole Amount,
if any.  From and after such date, unless the Issuer shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue.  Any Note paid or prepaid in full shall be surrendered to the
Issuer and canceled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

 

8.6.                            Purchase of Notes.

 

Obligor will not offer to purchase, redeem, prepay or otherwise acquire,
directly or indirectly, any of the outstanding Notes except  in accordance with
the terms of this Agreement and the Notes on a pro rata basis to the holders of
all Notes at the time outstanding and upon the same terms and conditions.  Any
such offer shall provide each holder of Notes with sufficient information to
enable it to make an informed decision with respect to such offer, and shall
remain open for at least 10 Business Days.  If the holders of more than 50.0% of
the principal amount of the Notes then outstanding accept such offer, the Issuer
shall promptly notify the remaining holders of such fact and the expiration date
for the acceptance by holders of the Notes of such offer shall be extended by
the number of days necessary to give each such remaining holder at least five
Business Days from its receipt of such notice to accept such offer.  The
Obligors may purchase, redeem prepay or otherwise acquire any Notes accepting
such offer.  The Issuer will promptly cancel all Notes acquired by Obligor
pursuant to any payment, prepayment or purchase of Notes pursuant to any
provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

 

8.7.                            Make-Whole Amount.

 

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:

 

21

--------------------------------------------------------------------------------


 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1(a) (as qualified by
12.1(y)), as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (x) 0.50% plus (y) the yield to maturity implied by (i) the yield(s)
reported as of 10:00 A.M. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued, actively traded, on
the run U.S. Treasury securities (“Reported”) having a maturity equal to the
remaining term of such Note as of such Settlement Date.  If there are no such
U.S. Treasury securities Reported having a maturity equal to the remaining term
of such Note, then such implied yield to maturity will be determined by (a)
converting U.S. Treasury bill quotations to bond equivalent yields in accordance
with accepted financial practice and (b) interpolating linearly between the
yields Reported for the applicable most recently issued actively traded
on-the-run U.S. Treasury securities with the maturities (1) closest to and
greater than the remaining term of such Note and (2) closest to and less than
the remaining term of such Note.  The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) the
0.50% plus (y) the yield to maturity implied by the U.S. Treasury constant
maturity yields reported, for the latest day for which such yields have been so
reported as of the second Business Day preceding the Settlement Date with
respect to such Called Principal, in Federal Reserve Statistical Release H.15
(or any comparable successor publication) for the U.S. Treasury constant
maturity having a term equal to the remaining term of such Note as of such
Settlement Date.  If there is no such U.S. Treasury constant maturity having a
term equal to the remaining term of such Note, such implied yield to maturity
will be determined by interpolating linearly between (1) the U.S. Treasury
constant maturity so reported with the term closest to and greater than the
remaining term of such Note and (2) the U.S. Treasury constant maturity so
reported with the term closest to and less than the remaining term of such
Note.  The Reinvestment Yield shall be rounded to the number of decimal places
as appears in the interest rate of the applicable Note.

 

22

--------------------------------------------------------------------------------


 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date prior to the date on which the Notes are
payable in full with respect to such Called Principal if no payment of such
Called Principal were made prior to its scheduled due date; provided that if
such Settlement Date is not a date on which interest payments are due to be made
under the terms of the Notes, then the amount of the next succeeding scheduled
interest payment will be reduced by the amount of interest accrued to such
Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or 12.1(a).

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to Section
12.1(a), as the context requires.

 

8.8.                            Commitment Fee.

 

If consent and approval from the Existing Credit Agreement Lenders is not
obtained by GMC, the Existing Credit Amendments are not consummated by GMC and
neither GMC Issuer nor FinCo Issuer is permitted to be Issuer by May 13, 2014,
GMC shall pay to Purchasers a Commitment Fee.  Subject to Section 13, upon
payment of the Commitment Fee, this Agreement shall automatically terminate.

 

9.                                      AFFIRMATIVE COVENANTS.

 

The Issuer and the Guarantor jointly and severally covenant that so long as any
of the Notes are outstanding:

 

9.1.                            Books and Records.

 

The Obligors will, and will cause each of its Restricted Subsidiaries to, keep
proper books of record and account in which full, true and correct entries, in
conformity in all material respects with GAAP and all requirements of law, shall
be made of all dealings and transactions in relation to its business.

 

9.2.                            Maintenance of Property; Insurance.

 

The Obligors will, and will cause each Restricted Subsidiary to, (i) keep all
material property necessary in its business in good working order and condition
(ordinary wear and tear and loss or damage by casualty or condemnation excepted)
and (ii) maintain insurance with insurers that GMC reasonably believes to be
financially sound and reputable, with respect to their respective properties and
businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co-insurance and
self-insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated.

 

23

--------------------------------------------------------------------------------


 

9.3.                            Corporate Franchises.

 

The Obligors will, and will cause each Restricted Subsidiary, to do or cause to
be done, all things necessary to preserve and keep in full force and effect its
existence and its material rights, franchises, licenses and patents (if any)
used in its business, except, in the case of any Restricted Subsidiary, which
could not be reasonably expected to have a Material Adverse Effect; provided,
however, that nothing in this Section 9.3 shall prevent (i) sales or other
dispositions of assets, consolidations or mergers by or involving any Obligor or
any of its Restricted Subsidiaries which are permitted in accordance with
Section 10.2 or (ii) the abandonment by an Obligor or any of its Restricted
Subsidiaries of any rights, franchises, licenses and patents that could not be
reasonably expected to have a Material Adverse Effect.

 

9.4.                            Compliance with Statutes, etc.

 

The Obligors will, and will cause each Restricted Subsidiary and each
Unrestricted Subsidiary to, comply with all applicable statutes, regulations and
orders of, and all applicable restrictions (including all laws and regulations
relating to money laundering) imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property, except such non-compliances as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

9.5.                            Compliance with Environmental Laws.

 

The Obligors will, and will cause each Restricted Subsidiary and each
Unrestricted Subsidiary to, comply in all material respects with all
Environmental Laws applicable to the ownership or use of any Vessel or property
now or hereafter owned or operated by an Obligor or any of its Restricted
Subsidiaries or any of its Unrestricted Subsidiaries, will within a reasonable
time period pay or cause to be paid all costs and expenses incurred in
connection with such compliance (except to the extent being contested in good
faith), and will keep or cause to be kept all such Vessels or property free and
clear of any Liens imposed pursuant to such Environmental Laws, in each of the
foregoing cases, except to the extent any failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  None of the Obligors, any of Restricted Subsidiaries or any
Unrestricted Subsidiaries will generate, use, treat, store, release or dispose
of, or permit the generation, use, treatment, storage, release or disposal of,
Hazardous Materials on any Vessel or property now or hereafter owned or operated
or occupied by an Obligor, any of its Restricted Subsidiaries or any of its
Unrestricted Subsidiaries, or transport or permit the transportation of
Hazardous Materials to or from any ports or property except in material
compliance with all applicable Environmental Laws and as reasonably required by
the trade in connection with the operation, use and maintenance of any such
property or otherwise in connection with their businesses or except to the
extent the same could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  The Obligors will, and will cause
each Restricted Subsidiary and each Unrestricted Subsidiary to, maintain
insurance on any Vessel in at least such amounts as are in accordance with
normal industry practice for similarly situated insureds, against losses from
oil spills and other environmental pollution.

 

24

--------------------------------------------------------------------------------


 

9.6.                            ERISA.

 

As soon as reasonably possible and, in any event, within ten (10) days after an
Obligor or any of its Restricted Subsidiaries or any ERISA Affiliate knows or
has reason to know of the occurrence of any of the following, such Obligor will
deliver to the holders of the Notes, a certificate of the senior financial
officer of the Obligor setting forth the full details as to such occurrence and
the action, if any, that the Obligor, such Restricted Subsidiary or such ERISA
Affiliate is required or proposes to take, together with any notices required or
proposed to be given to or filed with or by the Obligor, the Restricted
Subsidiary, the ERISA Affiliate, the PBGC, a Plan participant or the Plan
administrator with respect thereto: that a Reportable Event has occurred (except
to the extent that the Obligor has previously delivered to the holders of the
Notes a certificate and notices (if any) concerning such event pursuant to the
next clause hereof); that a contributing sponsor (as defined in Section
4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA is subject to the
advance reporting requirement of PBGC Regulation Section 4043.61 (without regard
to subparagraph (b)(1) thereof), and an event described in subsection .62, .63,
.64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is reasonably expected
to occur with respect to such Plan within the following 30 days; that a failure
to satisfy minimum funding requirements, within the meaning of Section 412 of
the Code or Section 302 of ERISA, has occurred or an application may be or has
been made for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 or 430 of the Code or Section 302 or 303
of ERISA with respect to a Plan; that the actuary of a Plan (other than a
Multiemployer Plan) has or will certify that the Plan is an at-risk plan within
the meaning of Section 430 of the Code or Section 303 of ERISA; that a Plan
which is a Multiemployer Plan is in endangered or critical status under Section
305 of ERISA; that any contribution required to be made with respect to a Plan
or Foreign Pension Plan has not been timely made and such failure could result
in a Material Adverse Effect for the Obligor or any of its Restricted
Subsidiaries; that a Plan has been or may be reasonably expected to be
terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA with a material amount of unfunded benefit liabilities that reasonably
could be expected to result in a Material Adverse Effect; that a Plan (in the
case of a Multiemployer Plan, to the best knowledge of the Obligor or any of its
Restricted Subsidiaries or ERISA Affiliates) has a material Unfunded Current
Liability; that proceedings may be reasonably expected to be or have been
instituted by the PBGC to terminate or appoint a trustee to administer a Plan
which is subject to Title IV of ERISA; that a proceeding has been instituted
pursuant to Section 515 of ERISA to collect a material delinquent contribution
to a Plan; that the Obligor, any of its Restricted Subsidiaries or any ERISA
Affiliate will or may reasonably expect to incur any material liability
(including any indirect, contingent, or secondary liability) to or on account of
the termination of or withdrawal from a Plan under Section 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan under Section
436(f), 4971, 4975 or 4980 of the Code or Section 409 or 502(i) or 502(l) of
ERISA or with respect to a group health plan (as defined in Section 607(1) of
ERISA or Section 4980B(g)(2) of the Code) under Section 4980B of the Code that
reasonably could be expected to result in a Material Adverse Effect; or that the
Obligor, or any of its Restricted Subsidiaries may incur any material liability
pursuant to any employee welfare benefit plan (as defined in Section 3(1) of
ERISA) that provides benefits to retired employees or other former employees
(other than as required by Section 601 of ERISA) or any Plan or any Foreign
Pension Plan that reasonably could be expected to result in a Material Adverse
Effect.  Upon request, the Obligor will deliver to holders of the Notes (i) a

 

25

--------------------------------------------------------------------------------


 

complete copy of the annual report (on Internal Revenue Service Form
5500-series) of each Plan (including, to the extent required, the related
financial and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) required to be filed with the
Internal Revenue Service and (ii) copies of any records, documents or other
information that must be furnished to the PBGC with respect to any Plan pursuant
to Section 4010 of ERISA.  In addition to any certificates or notices delivered
pursuant to the first sentence hereof, copies of annual reports and any records,
documents or other information required to be furnished to the PBGC, and any
notices received by any Obligor, any of its Restricted Subsidiaries or any ERISA
Affiliate with respect to any Plan or Foreign Pension Plan with respect to any
circumstances or event that could reasonably be expected to result in a material
liability shall be delivered to holders of the Notes no later than ten (10) days
after the date such annual report has been filed with the Internal Revenue
Service or such records, documents and/or information has been furnished to the
PBGC or such notice has been received by such Obligor, such Restricted
Subsidiary or such ERISA Affiliate, as applicable.

 

9.7.                            End of Fiscal Years; Fiscal Quarters.

 

The Obligors shall cause (i) each of its, and each of its Restricted
Subsidiaries’, fiscal years to end on December 31 of each year and (ii) each of
its and its Restricted Subsidiaries’ fiscal quarters to end on March 31, June
30, September 30 and December 31 of each year.

 

9.8.                            Performance of Obligations.

 

The Obligors will, and will cause each Restricted Subsidiary to, perform all of
its obligations under the terms of each mortgage, indenture, security agreement
and other debt instrument (including, without limitation, this Agreement, the
Notes and the Guarantee to the extent such Restricted Subsidiary is a party) by
which it is bound, except to the extent waived by the parties thereto and except
such non-performances as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

9.9.                            Payment of Taxes.

 

The Obligors will pay and discharge, and will cause each Restricted Subsidiary
to pay and discharge, all material taxes, assessments and governmental charges
or levies that become due and payable which are imposed upon it or upon its
income or profits, or upon any properties belonging to it, prior to the date on
which penalties attach thereto, and all lawful claims for sums that have become
due and payable which, if unpaid, might become a Lien not otherwise permitted
under Section 10.01(a); provided that neither the Obligors nor any Restricted
Subsidiary shall be required to pay any such tax, assessment, charge, levy or
claim which is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP.

 

9.10.                     Ranking.

 

Each Obligor will ensure that, at all times, all obligations of such Obligor
under this Agreement and the Notes (in the case of the Issuer) and this
Agreement and the Guarantees (in the case of the Guarantor) will rank in right
of payment either pari passu or senior to all other

 

26

--------------------------------------------------------------------------------


 

Indebtedness of such Obligor except for Indebtedness which is preferred as a
result of being secured (but then only to the extent of such security) or which
is preferred by operation of bankruptcy, insolvency, liquidation, administration
or similar laws of general application.

 

9.11.                     Subsidiary Guarantees; Release.

 

(a)                                 The Obligors will cause each Subsidiary
Guarantor to execute and deliver a Subsidiary Guarantee and provide the
following to each holder of a Note:

 

(i)                                     evidence of the corporate proceedings
relating to the authorization, execution and delivery of such Subsidiary
Guarantee; and

 

(ii)                                  an opinion in form and substance
reasonably satisfactory to the Required Holders from legal advisors to such
Subsidiary Guarantor with respect to the authorization, execution and
enforceability of such Subsidiary Guarantee.

 

(b)                                 Notwithstanding anything in this Agreement
or in the Subsidiary Guarantee to the contrary, upon any Disposition permitted
under Section 10.2(d) and notice by the Obligors to each holder of a Note (which
notice shall contain a certification by the Obligors of such Disposition), any
Subsidiary Guarantor specified in such notice shall cease to be a Subsidiary
Guarantor and shall be automatically released from its obligations under the
Subsidiary Guarantee (upon such Disposition without the need for the execution
or delivery of any other document by any holder of a Note or any other Person). 
On the Amendment No. 4 Effective Date, each of the Subsidiary Guarantees from
the Subsidiaries listed on Schedule 5.12(b) shall be automatically released.  On
and after the Amendment No. 4 Effective Date, only FinCo, but not any other
Subsidiary of FinCo shall be required to be a Subsidiary Guarantor.

 

9.12.                     Restricted and Unrestricted Subsidiaries.

 

Each of GMC’s Subsidiaries shall be a Restricted Subsidiary unless such
Subsidiary is designated as an Unrestricted Subsidiary in accordance with this
Section 9.12; provided that no Subsidiary Guarantor may be so designated as an
Unrestricted Subsidiary. GMC may, by notice to each holder of the Notes,
designate any Restricted Subsidiary (other than a Subsidiary Guarantor) or any
newly created or acquired Subsidiary (other than a Subsidiary Guarantor) as an
Unrestricted Subsidiary and designate any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that no such designation shall be effective
unless immediately after giving effect thereto no Default or Event of Default
shall have occurred and be continuing (either as of the actual date of such
designation or, with respect to Section 10.7, assuming that such designation had
occurred on the last day of the immediately preceding semi-annual or annual
fiscal period of GMC).  Any Unrestricted Subsidiary which is designated as a
Restricted Subsidiary in accordance with this Section 9.12 shall be deemed to
have incurred all of its outstanding Indebtedness on the date of such
designation (other than any Indebtedness of such Subsidiary that was outstanding
at the time such Subsidiary was acquired by either Obligor or any other
Restricted Subsidiary, and any renewal, extension or replacement of such
Indebtedness; provided that the principal amount of such Indebtedness was not
increased or the maturity shortened at the time of such renewal, extension or
replacement).

 

27

--------------------------------------------------------------------------------


 

9.13.                     Use of Proceeds.

 

The Borrower will use the proceeds of the Notes only as provided in Section 5.8.

 

9.14.                     Scorpio Newbuilds.

 

FinCo and its Restricted Subsidiaries shall, at all times, own no less than a
total of five Scorpio Newbuilds (from and after the Acquisition) and/or Vessels
resulting from the Scorpio Newbuilds.

 

10.                               NEGATIVE COVENANTS.

 

The Guarantor and the Issuer jointly and severally covenant that so long as any
of the Notes are outstanding:

 

10.1.                     Liens.

 

The Obligors will not, and will not permit any Restricted Subsidiary to, create,
assume, incur or suffer to exist any Lien upon or with respect to any property
or assets, whether now owned or hereafter acquired, of either of the Obligors or
any Restricted Subsidiary, unless the Notes are equally and ratably secured
pursuant to documentation reasonably satisfactory to the Required Holders and
the holders of the Notes receive an opinion of counsel, selected by GMC and
reasonably satisfactory to such holders, to the effect that the Notes are so
secured, excluding from the operation of this Section:

 

(a)                                 inchoate Liens for taxes, assessments or
governmental charges or levies not yet due and payable or Liens for taxes,
assessments or governmental charges or levies being contested in good faith and
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP;

 

(b)                                 statutory Liens of landlords, carriers,
warehousemen, mechanics, materialmen, and other types of similar statutory Liens
securing sums not yet due and payable and incurred in the ordinary course of
business;

 

(c)                                  Liens in existence as of the date of this
Agreement (including without limitation any Liens securing the obligations under
the Existing Credit Agreements), which in the case of Liens other than Liens
securing the obligations under the Existing Credit Agreements are listed, and
the property subject thereto described, on Schedule 10.1, without giving effect
to any renewals or extensions of such Liens; provided that the aggregate
principal amount of the Indebtedness, if any, secured by such Liens does not
increase from that amount outstanding as of the date of this Agreement, less any
repayments of principal thereof;

 

(d)                                 Liens arising from leases or subleases
granted to others, easements, zoning restrictions, rights-of-way and similar
charges or encumbrances on real property imposed by law or arising in the
ordinary course of business that are not incurred in connection with the
incurrence of Indebtedness and that do not materially detract from the value of
the affected property or materially interfere with the ordinary conduct of
business of the either of the Obligors or any Restricted Subsidiary;

 

28

--------------------------------------------------------------------------------


 

(e)                                  Liens arising out of judgments, awards,
decrees or attachments with respect to which the Obligors or any of the
Restricted Subsidiaries shall in good faith be prosecuting an appeal or
proceedings for review, provided that the aggregate amount of all such
judgments, awards, decrees or attachments shall not constitute an Event of
Default under Section 11(j);

 

(f)                                   Liens (other than any Lien imposed by
ERISA) incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, Liens to secure the performance of tenders, statutory
obligations (other than excise taxes), surety, stay, customs and appeal bonds,
statutory bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations in each case
incurred in the ordinary course of business (exclusive of obligations for the
payment of borrowed money) and Liens arising by virtue of deposits made in the
ordinary course of business to secure liability for premiums to insurance
carriers; provided that the aggregate value of all cash and property at any time
encumbered pursuant to this clause (f) shall not exceed $10,000,000;

 

(g)                                  Liens in respect of seamen’s wages which
are not past due and other maritime Liens for amounts not past due arising in
the ordinary course of business and not yet required to be removed or discharged
under the terms of the respective Vessel Mortgages;

 

(h)                                 Liens placed upon equipment or machinery
acquired after Closing and used in the ordinary course of business of the
Obligors or any of the Restricted Subsidiaries and placed at the time of the
acquisition thereof by such Obligor or such Restricted Subsidiary or within 90
days thereafter to secure Indebtedness incurred to pay all or a portion of the
purchase price thereof or to secure Indebtedness incurred solely for the purpose
of financing the acquisition of any such equipment or machinery or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount, provided that (x) the Indebtedness secured by such Liens is permitted by
Section 10.4 and (y) in all events, the Lien encumbering the equipment or
machinery so acquired does not encumber any asset of an Obligor or any other
asset of a Restricted Subsidiary;

 

(i)                                     easements, rights-of-way, restrictions,
encroachments and other similar charges or encumbrances, and minor title
deficiencies not materially interfering with the conduct of the business of the
Obligors;

 

(j)                                    Liens arising from precautionary UCC
financing statement filings regarding operating leases entered into in the
ordinary course of business;

 

(k)                                 statutory and common law landlords’ liens
under leases to which an Obligor or any of the Restricted Subsidiaries is a
party;

 

(l)                                     Liens arising out of any conditional
sale, title retention, consignment or other similar arrangements for the sale of
goods entered into by an Obligor or any of its Restricted Subsidiaries in the
ordinary course of business to the extent such Liens do not attach to any assets
other than the goods subject to such arrangements;

 

(m)                             Liens (x) incurred in the ordinary course of
business in connection with the purchase or shipping of goods or assets (or the
related assets and proceeds thereof), which Liens

 

29

--------------------------------------------------------------------------------


 

are in favor of the seller or shipper of such goods or assets and only attach to
such goods or assets, and (y) in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods;

 

(n)                                 bankers’ Liens, rights of setoff and other
similar Liens existing solely with respect to cash and cash equivalents on
deposit in one or more accounts maintained by any Obligor or any Restricted
Subsidiary, in each case granted in the ordinary course of business in favor of
the bank or banks with which such accounts are maintained, securing amounts
owing to such bank or banks with respect to cash management and operating
account arrangements;

 

(o)                                 Liens in respect of any equity interest in
any Unrestricted Subsidiary;

 

(p)                                 to the extent not covered in clause (c)
above, Liens securing Indebtedness under the Refinancing Credit Agreement, the
Korean ECA Facility Agreement, the Sinosure Facility Agreement and other
Indebtedness permitted to be incurred under Section 10.4(g), (i), (j) and (k);

 

(q)                                 Liens permitted at the time they were
created;

 

(r)                                    Liens securing obligations in respect of
Indebtedness permitted pursuant to Section 10.4(j) (including any Liens on cash
required to cash collateralize letters of credit permitted pursuant to Section
10.4(j) in an aggregate amount not to exceed $10,000,000 at any time); and

 

(s)                                   deposits in connection with the
acquisition of Vessels.

 

10.2.                     Consolidation, Merger, Sale of Assets, etc.

 

The Obligors will not, and will not permit any of the Restricted Subsidiaries to
wind up, liquidate or dissolve its affairs or enter into any transaction of
merger, consolidation or amalgamation, or convey, sell, lease or otherwise
dispose of (or agree to do any of the foregoing at any future time) all or
substantially all of its assets (other than Margin Stock), except for:

 

(a)                                 subject to Sections 9.14 and 10.2(d) below,
a conveyance, sale, lease or other disposition of an Obligor’s or a Restricted
Subsidiary’s properties or assets (collectively, a “Disposition”) in the
ordinary course of business;

 

(b)                                 Dispositions of non-core property or assets
that were acquired by an Obligor or a Restricted Subsidiary in connection with a
Permitted Acquisition or other Permitted Investment;

 

(c)                                  Dispositions of worn out or obsolete
properties or assets no longer required for the efficient operation of such
Obligor’s or Restricted Subsidiary’s business;

 

(d)                                 the direct or indirect Disposition of the
Scorpio Newbuilds for Fair Market Value; provided that no Default or Event of
Default is continuing unremedied at the time of such Disposition and immediately
after such Disposition, at least a total of five Scorpio Newbuilds and/or
Vessels resulting from the Scorpio Newbuilds are retained by FinCo and its
Restricted Subsidiaries;

 

30

--------------------------------------------------------------------------------


 

(e)                                  mergers, consolidations or amalgamations of
any Obligor or any of the Restricted Subsidiaries with any Obligor or any of the
Restricted Subsidiaries;

 

(f)                                   subject to Sections 9.14 and 10.2(d)
above, dispositions by any Obligor or any of the Restricted Subsidiaries to any
Obligor or any of the Restricted Subsidiaries;

 

(g)                                  any Subsidiary which (x) is not a
Subsidiary Guarantor and (y) has $5,000 or less in assets (including, without
limitation, Equity Interests) may wind up, liquidate or dissolve;

 

(h)                                 mergers, consolidations or amalgamations for
the purpose of acquisitions, so long as the Obligors are in compliance with
Section 10.4 after giving effect to any such merger, consolidation or
amalgamation; and provided, that if such merger, consolidation or amalgamation
results in a Change of Control, the Obligors shall comply with Section 8.3; and

 

(i)                                   the Scorpio Newbuilds Novations.

 

Notwithstanding anything to the contrary contained above, the foregoing covenant
shall not be violated as a result of sales of Margin Stock for cash at fair
market value (as determined in good faith by GMC at the time of the respective
sale).

 

10.3.                     Restricted Payments.

 

(a)                               The Issuer will not, and will not permit any
of the Restricted Subsidiaries to, directly or indirectly:

 

(i)                                     authorize, declare or pay any dividend
(or interest on any unpaid dividend), charge, fee or other distribution (whether
in cash or in kind) on or in respect of Equity Interests with respect to GMC;
and

 

(ii)                                  lend money or credit or make advances to
any Person, or purchase or acquire any Margin Stock (or other Equity Interests),
or make any capital contribution to any other Person (each of the foregoing an
“Investment” and, collectively, “Investments”); provided that, so long as no
Default or Event of Default has occurred and be continuing or would result
therefrom the Issuer may make Investments in any Unrestricted Subsidiary to the
extent there are available funds pursuant to clause (4) below (regardless of
whether such Restricted Payments satisfy the requirements of clauses (1) and (2)
below);

 

(all such payments and other actions set forth in clauses (i) and (ii) above
(other than any exceptions thereof) being, collectively, referred to as
“Restricted Payments”), unless, at the time of such Restricted Payment:

 

(1)                                 in accordance with Section 8.1(d), the
Issuer has irrevocably elected to pay interest in cash (as opposed to electing
to retain the right to issue PIK Notes) until such time that all amounts due and
payable under the Notes are paid in full the Issuer;

 

31

--------------------------------------------------------------------------------


 

(2)                                 the Total Debt LTV Ratio would be lower than
60.0% on a pro forma basis immediately following the making of such Restricted
Payment;

 

(3)                                 no Default shall have occurred and be
continuing or would occur as a consequence of the making of the Restricted
Payment; and

 

(4)                                 the aggregate amount of Restricted Payments
does not exceed the sum, without duplication, of:

 

(I)                                   50.0% of Cumulative Consolidated Net
Income accrued beginning on the first day of the fiscal quarter prior to the
Closing (the “Cumulative Consolidated Net Income Amount”); provided, however, if
the Total Debt LTV Ratio is less than 50.0%, such Cumulative Consolidated Net
Income Amount will be increased by 100% of Cumulative Consolidated Net Income
accrued beginning on the first day of the fiscal quarter prior to the Closing,
plus

 

(II)                              the Net Cash Proceeds of equity issuances,
asset contributions and capital contributions (other than Disqualified Equity)
received by the Issuer after the Closing, plus

 

(III)                         the Net Cash Proceeds of Indebtedness and
Disqualified Equity of the Issuer, in each case issued after the Closing, which
have been exchanged or converted into qualified Equity Interests of the Issuer
or the direct or indirect parent of the Issuer, plus

 

(IV) the Net Cash Proceeds of the Restricted Payments, plus

 

(V) returns, profits, distributions and similar amounts received in cash or cash
equivalents on investments permitted under this Section 10.3, plus

 

(VI) the investments of the Issuer and the Restricted Subsidiaries in any
Unrestricted Subsidiary that has been re-designated as a Restricted Subsidiary
or that has been merged or consolidated into the Issuer or any of its Restricted
Subsidiaries or the fair market value of the assets of any Unrestricted
Subsidiary that have been transferred to the Issuer or any of its Restricted
Subsidiaries.

 

(b)                                 Notwithstanding anything herein to the
contrary:

 

(i)                                     Shareholders of GMC may, and GMC may
exercise its right to, convert or exchange Class B Common Stock to Class A
Common Stock;

 

(ii)                                  the Obligors and its Subsidiaries may
acquire and hold accounts receivable owing to any of them and cash equivalents;

 

(iii)                               so long as no Event of Default exists or
would result therefrom, the Obligors and its Subsidiaries may make loans and
advances in the ordinary course of business to its employees, officers and
directors other than officers and directors of Persons which own Equity
Interests, directly or indirectly, of GMC and constitute

 

32

--------------------------------------------------------------------------------


 

Affiliates of GMC or persons employed by any such Affiliates (not including, for
the avoidance of doubt, the operational managers of the Obligors or any of their
Subsidiaries) so long as the aggregate principal amount thereof at any time
outstanding which are made on or after the Closing (determined without regard to
any write-downs or write-offs of such loans and advances) shall not exceed
$2,000,000;

 

(iv)                              the Obligors and their Subsidiaries may make
intercompany loans and advances among one another, and Subsidiaries of GMC may
make intercompany loans and advances to GMC or any other Subsidiary of GMC
(other than any Unrestricted Subsidiary); provided that any such loans or
advances to any Obligor or any Subsidiary Guarantor pursuant to this clause
shall be unsecured and subordinated to the Obligations of the respective Obligor
or Subsidiary Guarantor pursuant to written subordination provisions;

 

(v)                                 GMC and its Subsidiaries may sell or
transfer assets to the extent permitted by Section 10.02;

 

(vi)                              FinCo may make loans, advances, and
Investments in Restricted Subsidiaries of FinCo;

 

(vii)                           GMC may make loans, advances and Investments in
Restricted Subsidiaries of GMC;

 

(viii)                        GMC and its Subsidiaries may make Investments in
amounts required to fund charter costs and actual expenses relating to operating
Vessels leased or chartered as of the date hereof by General Maritime NSF
Corporation, GMR Concord LLC, GMR Contest LLC and GMR Concept LLC; provided that
such Investments may only be made in good faith and only to the extent necessary
to fund such costs and expenses after taking into account the cash and cash
equivalents held by such Subsidiary;

 

(ix)                              GMC and its Subsidiaries may purchase or
redeem Equity Interests from employees, officers, managers and directors in
connection with their termination, death or disability;

 

(x)                                 GMC and its Subsidiaries may make equity
Investments in a special purpose entity which owns a Vessel or Vessels;

 

(xi)                              GMC and its Subsidiaries may make additional
Investments in an aggregate amount net of distributions received not to exceed
$10,000,000 at any time outstanding; and

 

(xii)                           GMC Issuer may make Restricted Payments to any
Unrestricted Subsidiary that would qualify as a “Non-Recourse Subsidiary” (as
defined in the respective Existing Credit Agreements or any Refinancing
Agreement) to the extent such Restricted Payment is required under the terms of
the Existing Credit Agreements or any Refinancing Agreement.

 

33

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary above, the Issuer will not, and will
not permit any of the Restricted Subsidiaries to, directly or indirectly
authorize, declare or pay any dividend (or interest on any unpaid dividend),
charge, fee or other distribution (whether in cash or in kind) on or in respect
of  Equity Interests of GMC until such time that the Issuer has permanently
converted to cash interest payments (and will not make any remaining interest
payments on the Notes in the form of PIK Interest).

 

10.4.                     Indebtedness.

 

The Obligors will not, and will not permit any of the Restricted Subsidiaries
to, contract, create, incur, assume or suffer to exist any Indebtedness other
than:

 

(a)                                 the incurrence and/or existence of unlimited
Indebtedness in connection with acquisitions of property used or useful in the
business of the Issuer if (i) the Total Debt LTV Ratio will be less than (A)
65.0% if such incurrence occurred on or after Closing and on or prior to the
third anniversary of Closing or (B) 60.0% if such incurrence occurred on or
after the third anniversary of Closing and (ii) the Total Secured Debt LTV Ratio
will be less than 55.0% immediately, in each case on a pro forma basis after
giving effect to such incurrence;

 

(b)                                 contractually or structurally subordinated
Indebtedness or preferred equity (provided the same are non-cash pay);

 

(c)                                  Indebtedness under the Notes, including
without limitation any PIK Notes;

 

(d)                               intercompany indebtedness;

 

(e)                                  Indebtedness (i) in existence as of the
date of this Agreement (including without limitation the Existing Credit
Agreements), which is listed on Schedule 5.19 and (ii) under the Refinancing
Credit Agreement in an aggregate principal amount not to exceed $581,000,000,
the Korean ECA Facility Agreement in an aggregate principal amount (including
premium) not to exceed $963,743,455 and the Sinosure Facility Agreement in an
aggregate principal amount not to exceed $391,301,550;

 

(f)                                   additional Indebtedness, if (i) the Total
Debt LTV Ratio will be less than (A) 65.0% if such incurrence occurred on or
after Closing and on or prior to the third anniversary of Closing or (B) 60.0%
if such incurrence occurred on or after the third anniversary of Closing and
(ii) the Total Secured Debt LTV Ratio will be less than 55.0% immediately, in
each case on a pro forma basis after giving effect to such incurrence;

 

(g)                                  Refinancing Indebtedness with respect to
Indebtedness incurred under clauses (a), (b), (d), (e), (f), (i), (j) and (k)
hereof; provided that, in connection with any amendment, restatement,
modification or refinancing of any of the Amendment No. 4 Credit Agreements, the
aggregate principal amounts of Indebtedness incurred by the Obligors to
refinance any of the Amendment No. 4 Credit Agreements does not exceed the
lesser of (i) the principal amount of the Amendment No. 4 Credit Agreements
outstanding at the time of such refinancing and (ii) the Amendment No. 4 Credit
Agreement Amounts as such amounts have been reduced by any principal repayments
after the Amendment No. 4 Effective Date (in either

 

34

--------------------------------------------------------------------------------


 

case, plus any premiums, interest or other amounts payable in connection with
any refinancing) , plus the amount of other Indebtedness permitted to be
incurred hereunder; provided, however, that any Refinancing Indebtedness
incurred pursuant to this (g) (other than Refinancing Indebtedness incurred in
connection with any amendment, restatement, modification or refinancing of the
Korean ECA Facility Agreement) shall not include a guarantee by FinCo and not be
secured by, or create any Lien upon or with respect to, the property and assets
of FinCo (including, for the avoidance of doubt, the Scorpio Newbuilds);

 

(h)                                 purchase money indebtedness and hedging
agreements to the extent permitted under the Existing Credit Agreements, the
Amendment No. 4 Credit Agreements or any Refinancing Agreement;

 

(i)                                     [reserved];

 

(j)                                    so long as no Event of Default then
exists or would result therefrom, additional Indebtedness incurred by any
Obligor or its Subsidiaries that does not directly own a Vessel subject of the
Scorpio Newbuilds at the time such Indebtedness is incurred in an aggregate
principal amount not to exceed $20,000,000 (or, in the case of Indebtedness in
respect of letters of credit, $10,000,000) at any one time outstanding;

 

(k)                                 Indebtedness incurred in connection with the
acquisition of additional Vessels (which may be effectuated by upsizing either
of the Existing Credit Agreements or a new facility); provided that such
additional or increased indebtedness does not exceed 60.0% of the appraised
value of such additional Vessels as determined on the date of acquisition; and,
provided, further, that such indebtedness exists at the date of such acquisition
or is created within 180 days thereafter; and

 

(l)                                     Indebtedness incurred in connection with
the repurchase for redemption of Equity Interests under Section 10.3(b)(ix).

 

10.5.                     Transactions with Affiliates.

 

The Obligors will not, and will not permit any of the Restricted Subsidiaries
to, enter into any transaction or series of related transactions, whether or not
in the ordinary course of business, with any Affiliate of such Person, other
than on terms and conditions no less favorable to such Person as would be
obtained by such Person at that time in a comparable arm’s-length transaction
with a Person other than an Affiliate, except that:

 

(a)                                 Restricted Payments may be paid to the
extent provided in Section 10.3;

 

(b)                                 loans may be made and other transactions may
be entered into between the Obligors and their Subsidiaries to the extent
permitted by Sections 10.4;

 

(c)                                  as long as GMC has an independent
compensation committee, directors’ fees as determined by such independent
compensation committee and, at any time GMC does not have an independent
compensation committee, GMC may pay reasonable directors’ fees;

 

35

--------------------------------------------------------------------------------


 

(d)                                 the Obligors and the Restricted Subsidiaries
may enter into employment agreements or arrangements with their respective
officers and employees in the ordinary course of business;

 

(e)                                  the Obligors and the Restricted
Subsidiaries may pay management fees to Wholly-Owned Restricted Subsidiaries of
GMC in the ordinary course of business;

 

(f)                                   transactions with shareholders to the
extent such transactions are permitted or required under the GMC Charter, the
Shareholders’ Agreement or the Registration Agreement resulting from the
exercise of rights to cause GMC to consummate an initial public offering,
tag-along rights, drag along rights, preemptive rights, registration rights or
similar rights;

 

(g)                                  the transactions and agreements (including
transactions contemplated therein) in existence as of the date of this Agreement
which are listed on Schedule 10.5 and other transactions and agreements
(including transactions contemplated therein) listed on Schedule 10.5, and any
related transactions, shall be permitted;

 

(h)                                 any individual transaction, whether or not
in the ordinary course of business, with any Affiliate of such Person if after
giving effect to such transaction, the aggregate amount of all such transactions
in any fiscal year does not exceed $1,000,000; and

 

(i)                                     the Scorpio Newbuilds Novations shall be
permitted;

 

(j)                                    GMC and its Subsidiaries may enter into
the Intercompany Ship Delivery Agreement; and

 

(k)                                 technical, administrative and commercial
management agreements with Navig8 Group, as such agreements may be amended from
time to time in a matter that is not adverse to GMC and its Subsidiaries.

 

10.6.                     Limitation on Certain Restrictions on Restricted
SubsidiariesThe Obligors will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
such Restricted Subsidiary to (a) pay dividends or make any other distributions
on its capital stock or any other interest or participation in its profits owned
by any of the Obligors or any Restricted Subsidiary of an Obligor, or pay any
Indebtedness owed to an Obligor or a Restricted Subsidiary of an Obligor, (b)
make loans or advances to any Obligor or any of the Restricted Subsidiaries of
an Obligor or (c) transfer any of its properties or assets to an Obligor or any
of such Obligor’s Restricted Subsidiaries, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement, the Notes and the Guarantee, (iii) the Existing Credit Agreements as
in effect at Closing and the Amendment No 4 Credit Agreements, or any
refinancing thereof, including any Global Refinancing or amendments thereto, and
the other related agreements, instruments and documents, (iv) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of an Obligor or a Restricted Subsidiary of an Obligor, (v)
customary provisions restricting assignment of any agreement entered into by an
Obligor or a Restricted Subsidiary of an Obligor in the ordinary

 

36

--------------------------------------------------------------------------------


 

course of business, (vi) any holder of a Lien permitted by Section 10.1 may
restrict the transfer of the asset or assets subject thereto, (vii) restrictions
which are not more restrictive than those contained in this Agreement, the Notes
and the Guarantees contained in any documents governing any Indebtedness
incurred after the Closing in accordance with the provisions of this Agreement
and the Notes, (viii) Nonrecourse Indebtedness and (ix) the Shareholders’
Agreement.

 

10.7.                     Business.

 

(a)                                 The Obligors, its Restricted Subsidiaries
and its Unrestricted Subsidiaries will not engage in any business other than the
businesses in which any of them is engaged in as of Closing (or, in the case of
any Restricted Subsidiary or any Unrestricted Subsidiary that is formed or
incorporated after Closing, any business in which any Obligor, any other
Restricted Subsidiary or any other Unrestricted Subsidiary is engaged as of
Closing) and activities directly related thereto, and similar or related
maritime businesses.

 

(b)                                 If consent and approval from the Existing
Credit Agreement Lenders is not obtained by GMC and the Existing Credit
Amendments are not consummated by GMC, the FinCo Issuer will not, and will not
permit any of its Restricted Subsidiaries to, engage in any other business other
than the ownership and operation of the assets purchased in connection with the
Acquisition and (ii) the FinCo Issuer will not own any Equity Interests in, or
form or acquire any, Subsidiaries, unless such Subsidiaries become Subsidiary
Guarantors pursuant to Section 9.11 and are formed or acquired in furtherance of
the FinCo Issuer’s business.

 

11.                               EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)                                 the Issuer defaults in the payment of any
principal or Make-Whole Amount, if any, on any Note when the same becomes due
and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or

 

(b)                                 the Issuer defaults in the payment of any
interest on any Note or any amounts due pursuant to Section 13 for more than 10
Business Days after the same becomes due and payable; or

 

(c)                                  either of the Obligors defaults in the
performance of or compliance with any term contained in Sections 10.1 through
10.7, inclusive and such default shall continue unremedied for 30 days; or

 

(d)                                 either of the Obligors defaults in the
performance of or compliance with any term contained herein (other than those
referred to in paragraphs (a), (b) and (c) of this Section 11) and such default
is not remedied within 60 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Obligors receiving
written notice of such default from any holder of a Note (any such written

 

37

--------------------------------------------------------------------------------


 

notice to be identified as a “notice of default” and to refer specifically to
this paragraph (d) of Section 11); or

 

(e)                                  any representation or warranty made in
writing by or on behalf of either of the Obligors or any Subsidiary Guarantor or
by any officer of either of the Obligors or any Subsidiary Guarantor in this
Agreement or any Subsidiary Guarantee or in any writing furnished in connection
with the transactions contemplated hereby proves to have been false or incorrect
in any Material respect as of the date on which it was made; or

 

(f)                                 (i) either of the Obligors, any Significant
Subsidiary or any Subsidiary Guarantor shall default in any payment of any
Indebtedness (other than the obligations hereunder, under the Notes and under
the Guarantees) beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created or (ii) either of the
Obligors, any Significant Subsidiary or any Subsidiary Guarantor shall default
in the observance or performance of any agreement or condition relating to any
Indebtedness (other than the other than the obligations hereunder, under the
Notes and under the Guarantees) or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause (determined without regard
to whether any notice is required), any such Indebtedness to become due prior to
its stated maturity or (iii) any Indebtedness (other than the other than the
obligations hereunder, under the Notes and under the Guarantees) of the either
of the Obligors, any Significant Subsidiary or any Subsidiary Guarantor shall be
declared to be due and payable, or required to be prepaid, redeemed, defeased or
repurchased other than by a regularly scheduled required prepayment, prior to
the stated maturity thereof; provided, that it shall not be a Default or Event
of Default under this Section 11(g) unless (x) the aggregate outstanding
principal amount of such Indebtedness as described in the preceding clauses (i)
through (iii) exceeds $30,000,000 and (y) the Default or Event of Default shall
continue unremedied for a period of six months, or if such Default or Event of
Default is capable of being remedied and the Obligors, the Significant
Subsidiaries and the Subsidiary Guarantors shall be actively and diligently
proceeding to remedy such Default or Event of Default, such longer period of
time, not to exceed one year; or

 

(g)                                  either of the Obligors, any Significant
Subsidiary or any Subsidiary Guarantor (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

 

38

--------------------------------------------------------------------------------


 

(h)                                 a court or governmental authority of
competent jurisdiction enters an order appointing, without consent by either of
the Obligors, any Significant Subsidiary or any Subsidiary Guarantor, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of either of the Obligors, any Significant Subsidiary
or any Subsidiary Guarantor, or any such petition shall be filed against either
of the Obligors, any Significant Subsidiary or any Subsidiary Guarantor and such
petition shall not be dismissed within 60 days; or

 

(i)                                     (i) an administrator of either of the
Obligors, any Significant Subsidiary or any Subsidiary Guarantor is appointed,
(ii) an application or an order is made, proceedings are commenced, or an
application to a court or other steps are taken for the winding up, liquidation,
dissolution or administration of either of the Obligors, any Significant
Subsidiary or any Subsidiary Guarantor (other than any applications,
proceedings, notices or steps which are struck out, stayed, dismissed or
withdrawn within 60 days of their institution, application or service), (iii) a
receiver, receiver and manager, administrative receiver or similar officer is
appointed to all or any of the assets and undertakings of the either of the
Obligors, any Significant Subsidiary or any Subsidiary Guarantor or (iv) a Lien
is enforced over all or any material portion of the assets of either of the
Obligors, any Significant Subsidiary or any Subsidiary Guarantor; or

 

(j)                                    a final judgment, order or encumbrance
for the payment of money aggregating in excess of $20,000,000 (or the equivalent
thereof, as of any date of determination, in any other currency is not covered
by insurance) is enforced, against all or a substantial part of the assets of
one or more of the Obligors, any Significant Subsidiary and any Subsidiary
Guarantor and such enforcement is not bonded, discharged or stayed within 90
days thereafter, or the subject of an appeal being contested in good faith by or
on behalf of the relevant Obligor, Significant Subsidiary or Subsidiary
Guarantor; or

 

(k)                                 any Guarantee or any Subsidiary Guarantee
shall cease to be in full force and effect (other than in accordance with
Section 9.11(b)) or the Guarantor or any Subsidiary Guarantor or any Person
acting on behalf of the Guarantor or any Subsidiary Guarantor shall contest in
any manner the validity, binding nature or enforceability of any Guarantee or
any Subsidiary Guarantee.

 

12.                               REMEDIES ON DEFAULT, ETC.

 

12.1.                     Acceleration.

 

(a)  If an Event of Default with respect to either Obligor described in
paragraph (g), (h) or (i) of Section 11 (other than an Event of Default
described in clause (i) of paragraph (g) or described in clause (vi) of
paragraph (g) by virtue of the fact that such clause

 

39

--------------------------------------------------------------------------------


 

encompasses clause (i) of paragraph (g)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.

 

(b)  If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at their option, by notice or notices to the Obligors,
declare all the Notes then outstanding to be immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon and (y) if such Notes become due and payable under Section 12.1(a) and
any Indebtedness (other than the other than the obligations hereunder, under the
Notes and under the Guarantees) of the either of the Obligors or any of their
Restricted Subsidiaries shall be declared to be due and payable, or required to
be prepaid, redeemed, defeased or repurchased other than by a regularly
scheduled required prepayment, prior to the stated maturity thereof, the
applicable Make-Whole Amounts determined in respect of such principal amount (to
the full extent permitted by applicable law), shall all be immediately due and
payable, in each and every case without presentment, demand, protest or further
notice, all of which are hereby waived.

 

12.2.                     [Reserved.]

 

12.3.                     Rescission.

 

At any time after any Notes have been declared due and payable pursuant to
paragraph (b) or (c) of Section 12.1, the Required Holders, by written notice to
the Obligors, may rescind and annul any such declaration and its consequences if
(a) the Issuer has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) all Events of Default and Defaults, other than non-payment of amounts
that have become due solely by reason of such declaration, have been cured or
have been waived pursuant to Section 19, and (c) no judgment or decree has been
entered for the payment of any monies due pursuant hereto or to the Notes.  No
rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.

 

12.4.                     No Waivers or Election of Remedies, Expenses, etc.

 

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement or by any Note upon any holder thereof or
by any Subsidiary Guarantee shall be exclusive of any other right, power or
remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise.  Without limiting the obligations of the
Obligors under Section 17, the Obligors will pay to the holder of each Note on
demand such further amount as shall be sufficient to cover all reasonable
out-of-pocket costs and expenses of

 

40

--------------------------------------------------------------------------------


 

such holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements but only one law firm for all noteholders.

 

13.                               TAX INDEMNIFICATION; FATCA INFORMATION.

 

13.1.                     Tax Indemnification.

 

(a)  Any and all payments under this Agreement, the Notes or the Guarantees to
or for the account of any holder of a Note shall be made free and clear of, and
without deduction or withholding for or on account of, any tax, except to the
extent such deduction or withholding is required by law.  If any tax is required
by law to be deducted or withheld from any such payments by the Issuer under
this Agreement or the Notes or by the Guarantor under this Agreement and the
Guarantees, such Obligor will make such deductions or withholding and pay to the
relevant taxing authority the full amount deducted or withheld before penalties
attach thereto or interest accrues thereon.  In the event of the imposition by
or for the account of any Applicable Taxing Authority or of any Governmental
Authority of any jurisdiction in which either Obligor resides for tax purposes,
any other jurisdiction in which any Obligor is engaged in business (including
having a permanent establishment therein) or any jurisdiction from or through
which either Obligor is making any payment in respect of any Note or Guarantee,
as the case may be, of any tax, other than any Excluded Tax, upon or with
respect to any payments in respect of any Note or Guarantee, as the case may be,
whether by withholding or otherwise, the Obligors hereby agree to pay forthwith
from time to time in connection with each payment on the Notes or Guarantees, as
the case may be, to each holder of a Note such amounts as shall be required so
that every payment received by such holder in respect of the Notes or
Guarantees, as the case may be, and every payment received by such holder under
this Agreement will not, after such withholding or deduction or other payment
for or on account of such tax and any interest or penalties relating thereto, be
less than the amount due and payable to such holder in respect of such Note or
Guarantee, as the case may be, or under this Agreement before the assessment of
such tax; provided, however, that the Obligors shall not be obliged to pay such
amounts to any holder of a Note in respect of taxes to the extent such taxes
exceed the taxes that would have been payable:

 

(i)                                     had such holder not been a resident,
domiciliary or national of, or been engaged in business in, or maintained a
permanent establishment in, or otherwise had any connection with Marshall
Islands other than the mere holding of a Note (or the receipt of any payments in
respect thereof) or activities incidental thereto (including enforcement
thereof); or

 

(ii)                                  but for the delay or failure by such
holder (following a written request by either Obligor) in the filing with an
appropriate Governmental Authority with an Obligor or otherwise of forms,
certificates, documents, applications or other reasonably required evidence
(collectively, “Forms”), that are required to be filed by such holder to avoid
or reduce such taxes and that in the case of any of the foregoing would not
result in any confidential (other than identifying information such as tax
identification numbers) or proprietary income

 

41

--------------------------------------------------------------------------------


 

tax return information being revealed, either directly or indirectly, to any
Person and such delay or failure could have been lawfully avoided by such
holder, provided that such holder shall be deemed to have satisfied the
requirements of this clause (ii) upon the good faith completion and submission
of such Forms as may be specified in a written request of either Obligor no
later than 30 days after receipt by such holder of such written request
(provided, that if such Forms are Forms required pursuant to the laws of any
jurisdiction other than the United States of America or any political
subdivision thereof, such written request shall be accompanied by such Forms
with an English translation thereof, if applicable).

 

(b)  Within 60 days after the date of any payment by either Obligor of any tax
in respect of any payment under the Notes or Guarantees, as the case may be, or
this Section 13, the relevant Obligor shall furnish to each holder of a Note the
original tax receipt for the payment of such tax (or if such original tax
receipt is not available, a duly certified copy of the original tax receipt),
together with such other documentary evidence with respect to such payments as
may be reasonably requested from time to time by any holder of a Note.

 

(c)  If either of the Obligors has made a payment to or on account of any holder
of a Note pursuant to clause (a) above and such holder is entitled to a refund
of the tax to which such payment is attributable from the Governmental Authority
to which the payment of the tax was made and such refund can be obtained by
filing one or more Forms which would not result in any confidential (other than
identifying information such as tax identification numbers) or proprietary
income tax return information being revealed, then (i) such holder shall, as
soon as practicable after receiving a written request therefor from such Obligor
(which request shall include a copy of such Forms to be filed with an English
translation, if applicable), use its reasonable efforts to promptly file such
Forms and (ii) upon receipt of such refund, if any, promptly pay over such
refund to such Obligor.

 

(d)  The obligations of the Obligors under this Section 13 shall survive the
transfer or payment of any Note.

 

13.2.                     Survival of Obligations.

 

The obligations of the Obligors under this Section 13 will survive the payment
or transfer of any Note, the enforcement, amendment or waiver of any provision
of this Agreement, the Notes, the Guarantees or any Subsidiary Guarantee, and
the termination of this Agreement.

 

14.                               GUARANTEE, ETC.

 

14.1.                     Guarantee.

 

The Guarantor hereby guarantees to each holder of any Note at any time
outstanding (a) the prompt payment in full in Dollars when due (whether at
stated maturity, by acceleration, by mandatory or optional prepayment or
otherwise) of the principal of the Notes, the Make-Whole Amount, if any, and
interest on the Notes (including, without limitation, any interest on any
overdue principal or Make-Whole Amount, if any, interest accruing after the
commencement of any

 

42

--------------------------------------------------------------------------------


 

bankruptcy or similar proceeding and any additional interest that would accrue
but for the commencement of such proceeding, and, to the extent permitted by
applicable law, on any overdue interest and on payment of additional amounts
described in Section 13) and all other amounts from time to time owing by the
Issuer under this Agreement and under the Notes (including, without limitation,
costs, expenses and taxes in accordance with the terms hereof), and (b) the
prompt performance and observance by the Issuer of all covenants, agreements and
conditions on its part to be performed and observed hereunder and under the
Notes, in each case strictly in accordance with the terms thereof (such payments
and other obligations being herein collectively called the “Guaranteed
Obligations”).  The Guarantor hereby further agrees that if the Issuer shall
default in the payment or performance of any of the Guaranteed Obligations, the
Guarantor will (x) promptly pay or perform the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration, by mandatory or
optional prepayment or otherwise) in accordance with the terms of such extension
or renewal and (y) pay to the holder of any Note such amounts, to the extent
lawful, as shall be sufficient to pay the costs and expenses of collection or of
otherwise enforcing any of such holder’s rights under this Agreement and under
the Notes, including, without limitation, reasonable counsel fees.

 

14.2.                     Guarantee Obligations Unconditional

 

(a)                                 The obligations of the Guarantor under
Section 14.1 constitute a present and continuing guaranty of payment and not
collectability and are absolute, unconditional and irrevocable, irrespective of
the value, genuineness, validity, regularity or enforceability of the
obligations of the Issuer under this Agreement, the Notes or any other agreement
or instrument referred to herein or therein, or any substitution, release or
exchange of any Guaranty of or security for any of the Guaranteed Obligations,
and, to the fullest extent permitted by applicable law, irrespective of any
other circumstance whatsoever which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, it being the intent of
this Section 14.2 that the obligations of the Guarantor hereunder shall be
absolute, unconditional and irrevocable under any and all circumstances. 
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantor hereunder which shall remain absolute, unconditional
and irrevocable as described above:

 

(1)                                 any amendment or modification of any
provision of this Agreement (other than Section 14.1 or 14.2), any of the Notes
or any Subsidiary Guarantee, or any assignment or transfer thereof, including
without limitation the renewal or extension of the time of payment of any of the
Notes or the granting of time in respect of such payment thereof, or of any
furnishing or acceptance of security or any additional guarantee or any release
of any security or guarantee so furnished or accepted for any of the Notes;

 

(2)                                 any waiver, consent, extension, granting of
time, forbearance, indulgence or other action or inaction under or in respect of
this Agreement, the Notes or any Subsidiary Guarantee, or any exercise or
non-exercise of any right, remedy or power in respect hereof or thereof;

 

43

--------------------------------------------------------------------------------


 

(3)                                 any bankruptcy, receivership, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or similar
proceedings with respect to the Issuer, any Subsidiary Guarantor or any other
Person or the properties or creditors of any of them;

 

(4)                                 the occurrence of any Default or Event of
Default under, or any invalidity or any unenforceability of, or any
misrepresentation, irregularity or other defect in, this Agreement, the Notes,
any Subsidiary Guarantee or any other agreement;

 

(5)                                 any transfer of any assets to or from the
Issuer, including without limitation any transfer or purported transfer to the
Issuer from any Person, any invalidity, illegality of, or inability to enforce,
any such transfer or purported transfer, any consolidation or merger of the
Issuer with or into any Person, any change in the ownership of any shares of
capital stock or other equity or ownership interests of the Issuer, or any
change whatsoever in the objects, capital structure, constitution or business of
the Issuer;

 

(6)                                 any default, failure or delay, willful or
otherwise, on the part of the Issuer, any Subsidiary Guarantor or any other
Person to perform or comply with, or the impossibility or illegality of
performance by the Issuer, any Subsidiary Guarantor or any other Person of, any
term of this Agreement, the Notes, any Subsidiary Guarantee  or any other
agreement;

 

(7)                                 any suit or other action brought by, or any
judgment in favor of, any beneficiaries or creditors of, the Issuer, any
Subsidiary Guarantor or any other Person for any reason whatsoever, including
without limitation any suit or action in any way attacking or involving any
issue, matter or thing in respect of this Agreement, any of the Notes, any
Subsidiary Guarantee or any other agreement;

 

(8)                                 any lack or limitation of status or of
power, incapacity or disability of the Issuer, any Subsidiary Guarantor or any
other Person providing a Guaranty of, or security for, any of the Guaranteed
Obligations; or

 

(9)                                 any other thing, event, happening, matter,
circumstance or condition whatsoever, not in any way limited to the foregoing
(other than the indefeasible payment in full of the Guaranteed Obligations).

 

(b)                             The Guarantor hereby unconditionally waives
diligence, presentment, demand of payment, protest and all notices whatsoever
and any requirement that any holder of a Note exhaust any right, power or remedy
against the Issuer under this Agreement or the Notes or any other agreement or
instrument referred to herein or therein, or against any other Person under any
other Guaranty of, or security for, any of the Guaranteed Obligations.

 

(c)                                  In the event that the Guarantor shall at
any time pay any amount on account of the Guaranteed Obligations or take any
other action in performance of its obligations hereunder, the Guarantor shall
not exercise any subrogation or other rights hereunder or under the Notes and
the Guarantor hereby waives all rights it may have to exercise any such
subrogation or other rights, and all other remedies that it may have against the
Issuer, in respect of any payment made hereunder

 

44

--------------------------------------------------------------------------------


 

unless and until the Guaranteed Obligations shall have been indefeasibly paid in
full.  Prior to the payment in full of the Guaranteed Obligations, if any amount
shall be paid to the Guarantor on account of any such subrogation rights or
other remedy, notwithstanding the waiver thereof, such amount shall forthwith be
paid to such holders to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof. 
The Guarantor agrees that its obligations under this Section 14 shall be
automatically reinstated if and to the extent that for any reason any payment
(including payment in full) by or on behalf of the Issuer is rescinded or must
be otherwise restored by any holder of a Note, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid.

 

(d)                                 If an event permitting the acceleration of
the maturity of the principal amount of the Notes shall at any time have
occurred and be continuing and such acceleration (and the effect thereof on the
Guaranteed Obligations) shall at such time be prevented by reason of the
pendency against the Issuer or any other Person (other than the Guarantor as to
itself) of a case or proceeding under a bankruptcy or insolvency law, the
Guarantor agrees that, for purposes of the guarantee in this Section 14 and the
Guarantor’s obligations under this Agreement and the Guarantees, the maturity of
the principal amount of the Notes shall be deemed to have been accelerated (with
a corresponding effect on the Guaranteed Obligations) with the same effect as if
the holders of the Notes had accelerated the same in accordance with the terms
of this Agreement, and the Guarantor shall forthwith pay such principal amount,
any interest thereon, any Make-Whole Amounts and any other amounts guaranteed
hereunder without further notice or demand.

 

(e)                                  The guarantee in Section 14.1 is a
continuing guarantee and shall apply to the Guaranteed Obligations whenever
arising.  Each default in the payment or performance of any of the Guaranteed
Obligations shall give rise to a separate claim and cause of action hereunder,
and separate claims or suits may be made and brought, as the case may be,
hereunder as each such default occurs.

 

(f)                                   No holder of Notes shall be under any
obligation to (i) marshal any assets in favor of the Guarantor or in payment of
any or all of the liabilities of the Guarantor under or in respect of this
Agreement or the Guarantees or (ii) pursue any other remedy that the Guarantor
may or may not be able to pursue itself and that may reduce amounts owing by the
Guarantor under this Agreement or the Guarantees.

 

14.3.                     Survival of Obligations.

 

All obligations of the Guarantor under Sections 14.1 and 14.2 shall survive the
transfer of any Note, and any obligations of the Guarantor under Sections 14.1
and 14.2 with respect to which the underlying obligation of the Issuer is
expressly stated to survive the payment of any Note shall also survive payment
of such Note.

 

14.4.                     Guarantees Endorsed on the Notes.

 

In the case of the Guarantee by Guarantor/GMC, each Note shall have endorsed
thereon a Guarantee of the Guarantor/GMC in the form of Exhibit 2.

 

45

--------------------------------------------------------------------------------


 

15.                               REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

15.1.                     Registration of Notes.

 

The Issuer shall keep at its principal executive office a register for the
registration and registration of transfers of Notes.  The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register. 
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Issuer shall not be affected by any
notice or knowledge to the contrary.  The Issuer shall give to any holder of a
Note promptly upon request therefor, a complete and correct copy of the names
and addresses of all registered holders of Notes.

 

15.2.                     Transfer and Exchange of Notes.

 

Upon surrender of any Note at the principal executive office of the Issuer for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or his attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), the Issuer shall execute and deliver,
at the Issuer’s expense (except as provided below), one or more new Notes of the
same series (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note.  Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1, as
applicable, and shall, if applicable, have the Guarantee of the Guarantor
endorsed thereon.  Each such new Note shall be dated and bear interest from the
date to which interest shall have been paid on the surrendered Note or dated the
date of the surrendered Note if no interest shall have been paid thereon.  The
Issuer may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes.  Notes
(other than PIK Notes, which may be issued in minimum denominations of $1.00 and
integral multiples thereof and any increase in the principal amount of the PIK
Notes as a result of any PIK Interest may be made in multiples of $1.00) shall
not be transferred in denominations of less than $400,000; provided, that if
necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $400,000.  Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee) shall be deemed to have agreed to be bound by the provisions
contained herein expressed to be, or that otherwise are, applicable to
Purchasers and/or holders of Notes and to have made the representations set
forth in Section 6.

 

15.3.                     Replacement of Notes.

 

Upon receipt by the Issuer of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be,

 

46

--------------------------------------------------------------------------------


 

in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

 

(a)                                 in the case of loss, theft or destruction,
of indemnity reasonably satisfactory to it (provided that if the holder of such
Note is, or is a nominee for, an original Purchaser or another holder of a Note
with a minimum net worth of at least $50,000,000 (or its equivalent in the
relevant currency), such Person’s own unsecured agreement of indemnity shall be
deemed to be satisfactory), or

 

(b)                                 in the case of mutilation, upon surrender
and cancellation thereof,

 

the Issuer at its own expense shall execute and deliver, in lieu thereof, a new
Note of the same series, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon, and if applicable, having the Guarantee
of the Guarantor/GMC endorsed thereon.

 

16.                               PAYMENTS ON NOTES.

 

16.1.                     Place of Payment.

 

Subject to Section 16.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at Nordea Bank Finland Plc, New York Branch, 437 Madison Avenue, New York,
NY 10022.  The Issuer may at any time, by notice to each holder of a Note,
change the place of payment of the Notes so long as such place of payment shall
be either the principal office of the Issuer in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction or the
designated paying office of a nominated paying agent in such jurisdiction.

 

16.2.                     Home Office Payment.

 

So long as any Purchaser or any nominee of such Purchaser shall be the holder of
any Note, and notwithstanding anything contained in Section 16.1 or in such Note
to the contrary, the Issuer will pay all sums becoming due on such Note for
principal, Make-Whole Amount, if any, and interest by the method and at the
address specified for such purpose below such Purchaser’s name in Schedule A, or
by such other method or at such other address as such Purchaser shall have from
time to time specified to the Obligors in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Obligors made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Issuer at its address as set forth in Section 20. 
Prior to any sale or other disposition of any Note held by any Purchaser or any
nominee of such Purchaser, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Issuer in exchange for a new
Note or Notes pursuant to Section 15.  The Issuer will afford the benefits of
this Section 16.2 to any Institutional Investor that is the

 

47

--------------------------------------------------------------------------------


 

direct or indirect transferee of any Note purchased by any Purchaser under this
Agreement and that has made the same agreement relating to such Note as the
Purchasers have made in this Section 16.2.

 

17.                               EXPENSES, ETC.

 

17.1.                     Transaction Expenses.

 

Whether or not the transactions contemplated hereby are consummated, GMC will
pay all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees of a special counsel and, if reasonably required, local or other
counsel) incurred by the Purchasers in connection with such transactions.  In
connection with any amendments, waivers or consents under or in respect of this
Agreement, the Notes, the Guarantees or any Subsidiary Guarantee (whether or not
such amendment, waiver or consent becomes effective), the Obligors will pay all
reasonable out-of-pocket costs and expenses incurred by the Purchasers and each
other holder of a Note including, without limitation: (a) the reasonable
out-of-pocket costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this
Agreement, the Notes, the Guarantees or any Subsidiary Guarantee or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement, the Notes, the Guarantees or
any Subsidiary Guarantee, or by reason of being a holder of any Note, and (b)
the reasonable out-of-pocket costs and expenses, including financial advisors’
fees, incurred in connection with the insolvency or bankruptcy of either of the
Obligors or any Subsidiary or in connection with any work-out or restructuring
of the transactions contemplated hereby and by the Notes, by the Guarantees or
by any Subsidiary Guarantee.  The Obligors will pay, and will save each
Purchaser and each other holder of a Note harmless from, all claims in respect
of any fees, costs or expenses if any, of brokers and finders (other than those
retained by such Purchaser or other holder).

 

17.2.                     Taxes.

 

The Obligors will pay all stamp, documentary or similar taxes which may be
payable in respect of the execution and delivery of this Agreement, the Notes,
the Guarantees or any Subsidiary Guarantee or of any amendment of, or waiver or
consent under or with respect to, this Agreement, the Notes, the Guarantees or
any Subsidiary Guarantee and will save each holder of a Note harmless against
any loss or liability resulting from nonpayment or delay in payment of any such
tax required to be paid by the Obligors hereunder.

 

17.3.                     Survival.

 

The obligations of the Obligors under this Section 17 will survive the payment
or transfer of any Note, the enforcement, amendment or waiver of any provision
of this Agreement, the Notes, the Guarantees or any Subsidiary Guarantee, and
the termination of this Agreement.

 

48

--------------------------------------------------------------------------------


 

18.                               SURVIVAL OF REPRESENTATIONS AND WARRANTIES;
ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by each
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of any Purchaser or any
other holder of a Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of either of the Obligors pursuant to this
Agreement shall be deemed representations and warranties of such Obligor under
this Agreement.  Subject to the preceding sentence, this Agreement, the Notes
and the Guarantees embody the entire agreement and understanding between the
Purchasers and the Obligors and supersede all prior agreements and
understandings relating to the subject matter hereof.

 

19.                               AMENDMENT AND WAIVER.

 

19.1.                     Requirements.

 

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Obligors and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 5, 6 or 23 hereof, or any defined term (as it is used
therein), will be effective as to any Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each of the Notes at the time outstanding
adversely affected thereby, (i) subject to the provisions of Section 12 relating
to acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest or of the Make-Whole Amount on, the Notes held
by such holder, (ii) change the percentage of the principal amount of the Notes
the holders of which are required to consent to any such amendment or waiver, or
(iii) amend any of Sections 8, 11(a), 11(b), 12, 13, 19, 22 or 25.

 

19.2.                     Solicitation of Holders of Notes.

 

The Obligors will not directly or indirectly pay or cause to be paid any
remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security, to any holder of Notes as consideration for or
as an inducement to the entering into by any holder of Notes or any waiver or
amendment of any of the terms and provisions hereof or of any Note or any
Subsidiary Guarantee unless such remuneration is concurrently offered on the
same terms, ratably to each holder of Notes then outstanding.

 

19.3.                     Binding Effect, etc.

 

Any amendment or waiver consented to as provided in this Section 19 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Obligors without regard to whether such Note has
been marked to indicate such

 

49

--------------------------------------------------------------------------------


 

amendment or waiver.  No such amendment or waiver will extend to or affect any
obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon.  No course of dealing
between either of the Obligors and the holder of any Note nor any delay in
exercising any rights hereunder or under any Note shall operate as a waiver of
any rights of any holder of such Note.  As used herein, the term “this
Agreement” and references thereto shall mean this Agreement as it may from time
to time be amended or supplemented.

 

19.4.                     Notes held by Obligors, etc.

 

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes or any Guarantee, or have directed the taking of any
action provided herein or in the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by GMC or any of its
Subsidiaries shall be deemed not to be outstanding.

 

20.                               NOTICES.

 

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized international commercial delivery service (charges
prepaid), or (b) by a recognized international commercial delivery service (with
charges prepaid).  Any such notice must be sent:

 

(i)                                     if to a Purchaser or its nominee, to
such Purchaser or nominee at the address (whether email or physical) specified
for such communications in Schedule A, or at such other address as such
Purchaser or nominee shall have specified to the Obligors in writing;

 

(ii)                                  if to any other holder of any Note, to
such holder at such address (whether email or physical) as such other holder
shall have specified to the Obligors in writing;

 

(iii)                               if to GMC, to General Maritime Corporation,
299 Park Avenue, New York, NY 10171, Attention: Chief Financial Officer,
Telephone:  (212) 763-5600, Facsimile:  (212) 763-5608, Email:
finance@generalmaritime.com, or at such other address as GMC shall have
specified to the holder of each Note in writing; and

 

(iv)                           if to FinCo, to GMC, to General Maritime
Corporation, 299 Park Avenue, New York, NY 10171, Attention: Chief Financial
Officer, Telephone:  (212) 763-5600, Facsimile:  (212) 763-5608, Email:
finance@generalmaritime.com, or at such other address as FinCo shall have
specified to the holder of each Note in writing, with a copy to:

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY  10022

Attention:  Kenneth Chin, Esq.

Telephone:  (212) 715-9100

 

50

--------------------------------------------------------------------------------


 

Facsimile:  (212) 715-8000

 

Notices under this Section 20 will be deemed given only when actually received.

 

Each document, instrument, financial statement, report, notice or other
communication delivered in connection with this Agreement shall be in English or
accompanied by an English translation thereof.

 

21.                               REPRODUCTION OF DOCUMENTS.

 

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, electronic, digital or other
similar process and such Purchaser may destroy any original document so
reproduced.  The Obligors agree and stipulate that, to the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by such
Purchaser in the regular course of business) and any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence.  This Section 21 shall not prohibit either of the Obligors or any
other holder of Notes from contesting any such reproduction to the same extent
that it could contest the original, or from introducing evidence to demonstrate
the inaccuracy of any such reproduction.

 

22.                               CONFIDENTIAL INFORMATION.

 

For the purposes of this Section 22, “Confidential Information” means
information delivered to any Purchaser by or on behalf of either of the Obligors
or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified when received by
such Purchaser as being confidential information of such Obligor or such
Subsidiary, provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or any person acting on such Purchaser’s behalf, (c) otherwise
becomes known to such Purchaser other than through disclosure by either of the
Obligors or any Subsidiary or (d) constitutes financial statements delivered to
such Purchaser under Section 7.1 that are otherwise publicly available.  Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) such
Purchaser’s directors, officers, employees, agents, attorneys and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by such Purchaser’s Notes), (ii) such Purchaser’s
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 22, (iii) any other holder of any Note, (iv) any

 

51

--------------------------------------------------------------------------------


 

Institutional Investor to which such Purchaser sells or offers to sell such Note
or any part thereof or any participation therein (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 22), (v) any Person from which such Purchaser offers
to purchase any security of either of the Obligors (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 22), (vi) any federal or state regulatory authority
having jurisdiction over such Purchaser, (vii) the National Association of
Insurance Commissioners or any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, (viii) to effect compliance with any law,
rule, regulation or order applicable to such Purchaser, (ix) in response to any
subpoena or other legal process, (y) in connection with any litigation to which
such Purchaser is a party or (z) if an Event of Default has occurred and is
continuing, to the extent such Purchaser may reasonably determine such delivery
and disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under such Purchaser’s Notes or this
Agreement.  Each holder of a Note, by its acceptance of a Note, will be deemed
to have agreed to be bound by and to be entitled to the benefits of this Section
22 as though it were a party to this Agreement.  On reasonable request by either
of the Obligors in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Obligors
embodying the provisions of this Section 22.

 

In the event that as a condition to receiving access to information relating to
either of the Obligors or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secured virtual workspace or otherwise) which is
different from the terms of this Section 22, the terms of this Section 22 shall
not be amended thereby and, as between such Purchaser and the Obligors,
supersede the terms of any such other confidentiality undertaking; provided that
all such information shall be deemed to be Confidential Information for purposes
of this Section 22, notwithstanding whether such information was marked or
labeled or otherwise identified as such.

 

23.                               SUBSTITUTION OF PURCHASER.

 

Each Purchaser shall have the right to substitute any one of such Purchaser’s
Affiliates or such other Person reasonably acceptable to the Issuer as the
purchaser of the Notes that such Purchaser has agreed to purchase hereunder, by
written notice to the Obligors, which notice shall be signed by both such
Purchaser and such Affiliate, shall contain such Affiliate’s agreement to be
bound by this Agreement and shall contain a confirmation by such Affiliate of
the accuracy with respect to it of the representations set forth in Section 6. 
Upon receipt of such notice, any reference to such Purchaser in this Agreement
(other than in this Section 23) shall be deemed to refer to such Affiliate in
lieu of such original Purchaser.  In the event that such Affiliate is so
substituted as a purchaser hereunder and such Affiliate thereafter transfers to
such original Purchaser all of the Notes then held by such Affiliate, upon
receipt by the Issuer of notice of such transfer, any reference to such
Affiliate as a “Purchaser” in this Agreement (other than in this Section 23)
shall no longer be deemed to refer to such Affiliate, but shall refer to

 

52

--------------------------------------------------------------------------------


 

such original Purchaser, and such original Purchaser shall again have all the
rights of an original holder of the Notes under this Agreement.

 

24.                               JURISDICTION AND PROCESS.

 

EACH OBLIGOR AGREES THAT ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE NOTES, THE GUARANTEES OR ANY OTHER DOCUMENT
EXECUTED IN CONNECTION HEREWITH, OR ANY LEGAL ACTION OR PROCEEDING TO EXECUTE OR
OTHERWISE ENFORCE ANY JUDGMENT OBTAINED AGAINST SUCH OBLIGOR FOR BREACH HEREOF
OR THEREOF, OR AGAINST ANY OF ITS PROPERTIES, MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK BY ANY PURCHASER OR ON ANY PURCHASER’S BEHALF OR BY OR ON
BEHALF OF ANY HOLDER OF A NOTE, AS ANY PURCHASER OR SUCH HOLDER MAY ELECT, AND
EACH OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF SUCH COURTS FOR PURPOSES OF ANY SUCH LEGAL ACTION OR
PROCEEDING.  EACH OBLIGOR HEREBY AGREES THAT SERVICE OF PROCESS IN ANY SUCH
PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO IT AT ITS
ADDRESS SPECIFIED IN SECTION 20 OR AT SUCH OTHER ADDRESS OF WHICH EACH HOLDER OF
A NOTE SHALL HAVE BEEN NOTIFIED PURSUANT THERETO.  IN ADDITION, EACH OBLIGOR
HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES, THE
GUARANTEES OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

25.                               OBLIGATION TO MAKE PAYMENTS IN U.S. DOLLARS.

 

All payments made by the Obligors under this Agreement, the Notes or the
Guarantees, as the case may be, shall be in U.S. Dollars and the obligations of
the Obligors to make payments in U.S. Dollars of any of its obligations under
this Agreement, the Notes or the Guarantees, as the case may be, shall not be
discharged or satisfied by any tender, or any recovery pursuant to any judgment,
which is expressed in or converted into any currency other than U.S. Dollars,
except to the extent such tender or recovery shall result in the actual receipt
by the holder of any Note of the full amount of U.S. Dollars expressed to be
payable in respect of any such obligations.  The obligation of the Obligors to
make payments in U.S. Dollars as aforesaid shall be enforceable as an
alternative or additional cause of action for the purpose of recovery in U.S.
Dollars of the amount, if any, by which such actual receipt shall fall short of
the full amount of U.S. Dollars expressed to be payable in respect of any such
obligations, and shall

 

53

--------------------------------------------------------------------------------


 

not be affected by judgment being obtained for any other sums due under this
Agreement, Notes or the Guarantees.

 

26.                               MISCELLANEOUS.

 

26.1.                     Successors and Assigns.

 

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not; provided no Purchaser shall transfer any of
its rights and obligations under this Agreement prior to the purchase of Notes
other than as set forth under Section 23.

 

26.2.                     Payments Due on Non-Business Days.

 

Anything in this Agreement or the Notes to the contrary notwithstanding, any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of any Note is a date other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day.

 

26.3.                     Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

26.4.                     Construction.

 

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant.  Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

 

26.5.                     Ratification.

 

As a shareholder of any Subsidiary Guarantor, the Guarantor hereby ratifies and
confirms the execution, delivery and performance by such Subsidiary Guarantor of
any Subsidiary Guarantee to which such Subsidiary Guarantor is or becomes a
party.

 

54

--------------------------------------------------------------------------------


 

26.6.                     Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument. 
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

 

26.7.                     Governing Law.

 

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

 

26.8.                     Accounting Matters.

 

(a)                                 Change in Applicable GAAP.  If the Obligors
notify the holders of Notes that, in the Guarantor’s reasonable opinion, or if
the Required Holders notify the Obligors that, in the Required Holders’
reasonable opinion, as a result of changes in Applicable GAAP from time to time
(“Subsequent Changes”), any of the covenants contained in Sections 10.4 through
10.7, inclusive, or any of the defined terms used in any of the foregoing
covenants, no longer apply as intended such that such covenants are materially
more or less restrictive to the Obligors than are such covenants immediately
prior to giving effect to such Subsequent Changes, the Obligors and the holders
of Notes shall negotiate in good faith to reset or amend such covenants or
defined terms so as to negate such Subsequent Changes, or to establish
alternative covenants or defined terms.  Until the Obligors and the Required
Holders so agree to reset, amend or establish alternative covenants or defined
terms, the covenants contained in Sections 10.4 through 10.7, inclusive,
together with the relevant defined terms, shall continue to apply and compliance
therewith shall be determined assuming that the Subsequent Changes shall not
have occurred (“Static GAAP”).  During any period that compliance with any
covenants shall be determined pursuant to Static GAAP, the Obligors shall
include relevant reconciliations in reasonable detail between Applicable GAAP
and Static GAAP with respect to the applicable covenant compliance calculations
contained in each certificate of a Senior Financial Officer delivered pursuant
to Section 7.2(b) during such period.

 

(b)                                 International Accounting Standard 39.  For
purposes of determining compliance with the financial covenants contained in
this Agreement, any election by either of the Obligors or any Restricted
Subsidiary to measure an item of Indebtedness using fair value (as permitted by
International Accounting Standard 39 or any similar accounting standard (the
“Relevant Accounting Standard”)) shall be disregarded and such determination
shall be made as if such election had not been made.  The foregoing restriction
shall not apply to any derivative financial instrument and shall not restrict in
any way valuations related to hedge accounting under any Relevant Accounting
Standard.

 

*    *    *    *    *

 

55

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Obligors,
whereupon the foregoing shall become a binding agreement between you and the
Obligors.

 

 

Very truly yours,

 

 

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

VLCC ACQUISITION I CORPORATION

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

[Signature Page to Note and Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

The foregoing is hereby agreed to as of the date thereof.

 

 

 

 

 

BLUEMOUNTAIN CREDIT OPPORTUNITIES MASTER FUND I L.P.

 

 

 

 

By:

BlueMountain Capital Management, LLC,

 

 

its investment manager

 

 

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

[Signature Page to Note and Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

The foregoing is hereby agreed to as of the date thereof.

 

 

 

 

 

BLUEMOUNTAIN LONG/SHORT CREDIT AND DISTRESSED REFLECTION FUND, A SUB-FUND OF AAI
BLUEMOUNTAIN FUND PLC

 

 

 

 

By:

BlueMountain Capital Management, LLC,

 

 

its investment manager

 

 

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

[Signature Page to Note and Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

The foregoing is hereby agreed to as of the date thereof.

 

 

 

 

 

BLUEMOUNTAIN KICKING HORSE FUND L.P.

 

 

 

By:

BlueMountain Capital Management, LLC,

 

 

its investment manager

 

 

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

[Signature Page to Note and Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

The foregoing is hereby agreed to as of the date thereof.

 

 

 

 

 

BLUEMOUNTAIN TIMBERLINE LTD.

 

 

 

By:

BlueMountain Capital Management, LLC,

 

 

its investment manager

 

 

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

[Signature Page to Note and Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

The foregoing is hereby agreed to as of the date thereof.

 

 

 

 

 

BLUEMOUNTAIN MONTENVERS MASTER FUND SCA SICA V-SIF

 

 

 

By:

BlueMountain Capital Management, LLC,

 

 

its investment manager

 

 

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

[Signature Page to Note and Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

The foregoing is hereby agreed to as of the date thereof.

 

 

 

 

 

BLUEMOUNTAIN GUADALUPE PEAK FUND L.P.

 

 

 

By:

BlueMountain Capital Management, LLC,

 

 

its investment manager

 

 

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

[Signature Page to Note and Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

The foregoing is hereby agreed to as of the date thereof.

 

 

 

 

 

BLUEMOUNTAIN STRATEGIC CREDIT MASTER FUND L.P.

 

 

 

By:

BlueMountain Capital Management, LLC,

 

 

its investment manager

 

 

 

 

By

 

 

Name:

 

Title:

 

 

[Signature Page to Note and Guarantee Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

INFORMATION RELATING TO PURCHASERS

 

[To be attached.]

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Accredited Investor” means an accredited investor as defined in Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act.

 

“Acquisition” means the direct or indirect acquisition by the Issuer of up to
seven Scorpio Newbuilds prior to Closing.

 

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person and (b) any Person beneficially owning or holding, directly or
indirectly, 20.0% or more of any class of voting or equity interests of either
of the Obligors or any Subsidiary or any corporation of which either of the
Obligors and their respective Subsidiaries beneficially own or hold, in the
aggregate, directly or indirectly, 20.0% or more of any class of voting or
equity interests.  As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.  Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Guarantor.

 

“Amendment No. 4 Credit Agreement Amounts”   means, with respect to the
Refinancing Credit Agreement, an aggregate principal amount of $581,000,000,
with respect to the Korean ECA Facility Agreement, an aggregate principal amount
of $963,743,455 and with respect to the Sinosure Facility Agreement, an
aggregate principal amount of $391,301,550.

 

“Amendment No. 4 Effective Date” means, the date the Refinancing Credit
Agreement  and the Korean ECA Facility Agreement become effective.

 

“Amendment No. 4 Credit Agreements” means, collectively, the Refinancing Credit
Agreement, the Korean ECA Facility Agreement, and the Sinosure Facility
Agreement.

 

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

 

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

 

“Applicable GAAP” means, with respect to (i) GMC and its Subsidiaries on a
consolidated basis, generally accepted accounting principles, standards and
practices as in effect from time to time in the United States, and (ii) with
respect to any Person other than the Guarantor or its Subsidiaries on a
consolidated basis, generally accepted accounting principles (including any
applicable application of International Financial Reporting Standards) as in
effect

 

--------------------------------------------------------------------------------


 

from time to time in the jurisdiction under which such Person prepares its books
of account and financial records and statements.

 

“Applicable Taxing Authority” means any Governmental Authority (a) of or in the
United States or any political subdivision thereof or therein or (b) of or in
any other jurisdiction or any political subdivision thereof or therein in which
either of the Obligors may be organized as a result of effecting a Permitted
Merger.

 

“Blocked Person” is defined in Section 5.16(a).

 

“Business Day” means (a) for the purposes of Section 8.7 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York City are required or authorized to be closed.

 

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with Applicable GAAP.

 

“Change of Control” means (a) the sale, lease or transfer, in one or a series of
related transactions, of all or substantially all the assets of the Issuer and
its subsidiaries, taken as a whole, to a person other than one or more
“Permitted Holders” (as defined in the Existing Credit Agreements or any
Refinancing Agreement); or (b) the Issuer becomes aware of the acquisition by
any person or group (within the meaning of Section 13(d)(3) or Section 14(d)(2)
of the Exchange Act, or any successor provision), including any group acting for
the purpose of acquiring, holding or disposing of securities (within the meaning
of Rule 13d-5(b)(1) under the Exchange Act), in each case excluding any benefit
plan of such person or persons and its or their Subsidiaries, and any Person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan and excluding the shareholders of Navig8 to the
extent such shareholders constitute a “group” in connection with the
transactions contemplated by the Merger Agreement, other than any of the
“Permitted Holders”, in a single transaction or in a related series of
transactions, by way of merger, consolidation or other business combination or
purchase of equity interests or otherwise, of beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act, or any successor provision) of
voting stock of the Issuer representing 50% or more of the total voting power of
the voting stock of the Issuer.

 

“Closing” is defined in Section 3.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.

 

“Commitment Fee” means a fee, which at the election of GMC may be paid in (a)
cash in an amount equal to $6,250,000 or (b) $6,250,000 in aggregate value of
the same equity issued in the Equity Issuance, determined by the value ascribed
to such equity in the Equity Issuance.

 

2

--------------------------------------------------------------------------------


 

“Commitment Letter” is defined in the first paragraph hereof.

 

“Confidential Information” is defined in Section 22.

 

“Consolidated Secured Indebtedness” means, as of any date of determination, the
consolidated Indebtedness of GMC and its Restricted Subsidiaries (other than
intercompany Indebtedness between or among the Obligors) outstanding as of that
date (with outstanding letters of credit being deemed to have a principal amount
equal to the maximum potential liability of GMC and its Restricted Subsidiaries
thereunder) that is secured by a Lien on any assets of GMC or any Restricted
Subsidiary.

 

“Consolidated Total Indebtedness” means, as of any date of determination, the
total amount of Indebtedness for borrowed money, unreimbursed obligations under
letters of credit, obligations in respect to Capitalized Leases (as defined in
the Credit Facilities) and debt obligations evidenced by promissory notes or
similar instruments of GMC and its Restricted Subsidiaries outstanding on such
date, minus the sum of all cash and cash equivalents of GMC and its Restricted
Subsidiaries, in each case, on a consolidated basis.

 

“Contingent Obligation” means, as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (x) for the purchase or payment of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business and any products warranties extended in the ordinary course of
business.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if the less, the
maximum amount of such primary obligation for which such Person may be liable
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

 

“Control” and “Controlled” means, with respect to any Person, the direct or
indirect power to directly or indirectly (i) determine the outcome of decisions
about the financial and operating policies of such Person or (ii) control the
membership of the board of directors of such Person, whether or not the power
has statutory, legal or equitable force or is based on statutory, legal or
equitable rights and whether or not it arises by means of trusts, agreements,

 

3

--------------------------------------------------------------------------------


 

arrangements, understandings, practices, the ownership of any interest in shares
or stock of the corporation or otherwise.

 

“Cumulative Consolidated Net Income” means shall mean, for any period, the
cumulative consolidated net after tax income of GMC and its Subsidiaries
determined in accordance with GAAP.

 

“Cumulative Consolidated Net Income Amount” is defined in Section 10.3.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means, with respect to any Note, that rate of interest that is
the greater of (i) 2.0% per annum above the rate of interest stated in clause
(a) of the first paragraph of such Note or (ii) 2.0% over the rate of interest
publicly announced by Citibank, N.A. in New York, New York as its “base” or
“prime” rate.

 

“Disposition” is defined in Section 10.2(a).

 

“Disqualified Equity” means, with respect to any Person, any Equity Interests of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date 91 calendar days after the maturity
date of the Notes; provided, however, that if such Equity Interest is issued to
any plan for the benefit of employees of the Obligors or the Restricted
Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute Disqualified Equity solely because it may be required to be
repurchased by such Obligor or its Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.  The amount of any Disqualified
Equity shall be the greater of the face amount and the maximum redemption or
repurchase price thereof.

 

“Dollar” or “$” means lawful money of the United States of America.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, written orders,
decrees, permits, concessions, grants, franchises, licenses, or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials or wastes, air emissions and discharges to
waste or public systems.

 

“Equity Interests” means (i) in the case of a corporation, corporate stock, (ii)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents of corporate stock and (iii) in the
case of a partnership or limited liability company, partnership or membership
interests (whether general or limited).

 

4

--------------------------------------------------------------------------------


 

“Equity Issuance” means the issuance by GMC of $166,000,000 of common or
non-cash pay preferred stock capital raise, including without limitation, the
$50,000,005.50 of Class B Common Stock issued by GMC pursuant to that certain
Subscription Agreement dated as of the date hereof, between GMC, Marine Holdings
TP, L.P, and the purchasers party thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) which
together with the Obligors and the Restricted Subsidiaries that would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or (o)
of the Code.

 

“Event of Default” is defined in Section 11.

 

“Exchange Act” means Securities Exchange Act of 1934, as amended.

 

“Excluded Tax” means, with respect to any holder of a Note, any tax imposed by
any jurisdiction on the net income of such holder as a consequence of such
holder being a resident of or organized or doing business in that jurisdiction
(but not any tax which is imposed as a result of such holder being considered a
resident of or organized or doing business in that jurisdiction solely as a
result of such holder holding a Note or being a party to this Agreement or any
transaction contemplated by this Agreement or enforcing its rights hereunder).

 

“Existing Credit Agreements” is defined in the first paragraph of this
Agreement.

 

“Existing Credit Amendments” is defined in the first paragraph of this
Agreement.

 

“Fair Market Value” being determined based on the fair market value of such
vessel on the basis of an individual charter-free arm’s-length transaction as
set forth in the most recently obtained appraisals from at least two Approved
Appraisers (as defined in the Existing Credit Agreements or any Refinancing
Agreement); provided, however, that the fair market value of the Vessels subject
to Scorpio Newbuilds shall be the value set forth in the most recently obtained
appraisals from at least two Approved Appraisers (as defined in the Existing
Credit Agreements or any Refinancing Agreement) less all remaining payments
under the Scorpio Newbuilds; provided further that any such appraisal report
shall have been prepared within 90 days prior to such date of determination.

 

“FATCA” means (a) the United States Foreign Account Tax Compliance Act of 2009
(Sections 1471 through 1474 of the Code as of the date of this Agreement),
together with any regulations thereunder and interpretations thereof and (b) any
treaty, law, regulation or other official guidance enacted in any other
jurisdiction or relating to any intergovernmental agreement between the United
States and any other jurisdiction, which, in either case, facilitates the

 

5

--------------------------------------------------------------------------------


 

implementation of the withholding of United States taxes of the type set forth
in clause (a) above.

 

“FinCo Issuer” is defined in the first paragraph of this Agreement.

 

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Obligors or any one or more of its
Restricted Subsidiaries primarily for the benefit of employees of the Obligors
or such Restricted Subsidiaries residing outside the United States of America,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.

 

“Global Refinancing” means any amendment, restatement, modification or
refinancing of the Existing Credit Agreements that is in connection with the
financing of the Scorpio Newbuilds, the terms of which may include an
amortization schedule of as little as 1.0% annually and a bullet maturity at a
maturity date that is prior to the maturity date of the Notes.

 

“GMC Charter” means the Third Amended and Restated Articles of Incorporation of
GMC, amended from time to time in accordance with its terms and applicable law.

 

“GMC Issuer” is defined in the first paragraph of this Agreement.

 

“Governmental Authority” means

 

(a)           the government of

 

(i)            the United States of America or any State or other political
subdivision of either thereof, or

 

(ii)           any other jurisdiction in which either of the Obligors or any
Subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of either of the Obligors or any Subsidiary, or

 

(b)           any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Guarantee” and “Guarantees” are defined in Section 1.

 

“Guaranteed Obligations” is defined in Section 14.1.

 

6

--------------------------------------------------------------------------------


 

“Guarantor” means the entity specified as the “Guarantor” in the Notice of
Designation delivered pursuant to Section 4.10(b), which shall specify either
(a) Guarantor/FinCo if GMC Issuer is specified or (b) Guarantor/GMC if (i) the
FinCo Issuer is specified and (ii) consent and approval from the Existing Credit
Agreement Lenders is obtained by GMC, the Existing Credit Amendments are
consummated by GMC and satisfactory evidence of such consummation is delivered
to the Purchasers, or any successor thereto that shall have become such in the
manner prescribed in Section 10.2.

 

“Guarantor/FinCo” is defined in the first paragraph of this Agreement.

 

“Guarantor/GMC” is defined in the first paragraph of this Agreement.

 

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

 

(a)           to purchase such indebtedness or obligation or any property
constituting security therefor;

 

(b)           to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

 

(c)           to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of any other Person to make payment of the
indebtedness or obligation; or

 

(d)           otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.

 

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

 

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable Environmental Law
(including, without limitation, friable asbestos, urea formaldehyde foam
insulation and polychlorinated biphenyls).

 

7

--------------------------------------------------------------------------------


 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Issuer pursuant to Section 15.1.

 

“Indebtedness” means, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn under all letters of credit issued
for the account of such Person and all unpaid drawings in respect of such
letters of credit, (iii) all Indebtedness of the types described in clause (i),
(ii), (iv), (v), (vi), (vii) or (viii) of this definition secured by any Lien on
any property owned by such Person, whether or not such Indebtedness has been
assumed by such Person (to the extent of the value of the respective property),
(iv) the aggregate amount required to be capitalized under leases under which
such Person is the lessee, (v) all obligations of such person to pay a specified
purchase price for goods or services, whether or not delivered or accepted,
i.e., take-or-pay and similar obligations, (vi) all Contingent Obligations of
such Person, (vii) all obligations under any hedging agreement or under any
similar type of agreement and (viii) the maximum amount available to be drawn
under all letters of credit existing as of the date of this Agreement issued for
the account of such Person and all unpaid drawings in respect thereof; provided
that Indebtedness shall in any event not include trade payables and expenses
accrued in the ordinary course of business.

 

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note (together with one or more of its affiliates) holding more than
5.0% of the aggregate principal amount of the Notes then outstanding, and (c)
any bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form.

 

“Interest Payment Date” means each of May 15 and November 15 of each year,
commencing November 15, 2014.

 

“Intercompany Ship Delivery Agreement” means, the Ship Delivery Agreement, dated
as of September [3], 2015, between GMC, Gener8 Maritime Subsidiary Inc., Gener8
Maritime Subsidiary VII Inc. and Gener8 Maritime Subsidiary VIII Inc.

 

“Interest Period” means the period commencing on and including an Interest
Payment Date and ending on and including the day immediately preceding the next
succeeding Interest Payment Date, with the exception that the first Interest
Period shall commence on and include the date of the Closing and end on and
exclude the first Interest Payment Date.

 

“Issuer” is defined in the first paragraph.

 

“Korean ECA Facility Agreement” means, a delayed-draw senior secured credit
facility in the aggregate principal amount of up to $963,743,455 to be provided
by The Export-Import Bank of Korea/Korean Eximbank, Korea Trade Insurance
Corporation, the lenders party

 

8

--------------------------------------------------------------------------------


 

thereto and certain other ECA lenders to the borrower and guaranteed by GMC and
the other guarantors party thereto.

 

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

 

“Make-Whole Amount” is defined in Section 8.7.

 

“Material” means material in relation to the business, operations, financial
condition, assets or properties, of GMC and its Restricted Subsidiaries taken as
a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of GMC and its Restricted
Subsidiaries taken as a whole, or (b) the ability of the (i) Guarantor to
perform its obligations under this Agreement or its Guarantees or (ii) Issuer to
perform its obligations under this Agreement or the Notes, or (c) the validity
or enforceability of this Agreement or the Notes or the Guarantee or any
Subsidiary Guarantee.

 

“Merger” means the merger of Merger Sub with and into Navig8 pursuant to and in
accordance with the terms of the Merger Agreement.

 

“Merger Agreement” means the Agreement and Plan of Merger, dated as of February
24, 2015, by and among the Issuer, Merger Sub, Navig8 and Shareholder
Representative Services LLC and OCM Marine Holdings TP, L.P., as the
Equityholders’ Representatives relating to the Merger.

 

“Merger Sub” means Gener8 Maritime Acquisition, Inc., a Marshall Islands
corporation.

 

“Multiemployer Plan” shall mean a Plan which is defined in Section 3(37) of
ERISA.

 

“Navig8” means Navig8 Crude Tankers, Inc., a corporation incorporated under the
laws of the Marshall Islands.

 

“Navig8 Group” shall mean Navig8 Ltd. and its affiliates.

 

“Net Cash Proceeds” means, (x) with respect to any disposition of the Scorpio
Newbuilds or the Vessels relating thereto, the aggregate cash payments
(including any cash received by way of deferred payment pursuant to a note
receivable issued in connection with such disposition, other than the portion of
such deferred payment constituting interest, but only as and when received)
received by GMC or the Issuer or any of their respective Subsidiaries from such
disposition net of (i) reasonable transaction costs (including, without
limitation,

 

9

--------------------------------------------------------------------------------


 

reasonable attorney’s fees) and sales commissions and (ii) the estimated
marginal increase in taxes and any stamp tax payable by GMC or the Issuer or any
of its Subsidiaries as a result of such disposition and (y) with respect to the
issuance of any Equity Interests, the aggregate cash proceeds received by GMC or
the Issuer from such equity issuance net of reasonable transaction costs related
thereto (including, without limitation, reasonable attorney’s fees).

 

“Nonrecourse Indebtedness” means, shall mean any Indebtedness of an Unrestricted
Subsidiary that is non-recourse to any Obligor and for which no Obligor provides
any credit support; provided such Indebtedness may be full recourse to the
Unrestricted Subsidiary at any time.

 

“Notes” is defined in Section 1.

 

“Notice of Designation” is defined in Section 4.10(b).

 

“Obligors” is defined in Section 4.

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Guarantor whose responsibilities extend to the subject
matter of such certificate.

 

“Patriot Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time in effect.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Permitted Merger” means any merger or consolidation of either Obligor, or
conveyance, transfer or lease of substantially all of the assets of either
Obligor, consummated in accordance with the provisions of Section 10.2 (and the
predominant purposes of which were business purposes of such Obligor and not the
triggering of a prepayment right under Section 8.3).

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

 

“PIK Interest” means interest paid on the Notes in the form of an increase in
the outstanding principal amount of the Notes.

 

“PIK Notes” means any additional Notes issued by the Issuer in a principal
amount equal to the amount of PIK Interest for the applicable Interest Period
(rounded down to the nearest whole dollar) to holders of Notes on the relevant
record date.

 

10

--------------------------------------------------------------------------------


 

“Plan” means any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Obligors or a Restricted Subsidiary of the Obligors or any
ERISA Affiliate, and each such plan for the five year period immediately
following the latest date on which the Obligors, or a Restricted Subsidiary of
the Obligors or any ERISA Affiliate maintained, contributed to or had an
obligation to contribute to such plan.

 

“Preferred Stock” means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“Purchaser” is defined in the second paragraph of this Agreement.

 

“Refinancing Credit Agreement” means, a senior secured credit facility in the
aggregate principal amount of up to $581,000,000, by and among, inter alia, GMC,
as parent, Gener8 Maritime Subsidiary II Inc., as borrower, the lenders party
thereto and Nordea Bank Finland plc, New York Branch as facility agent and
collateral agent pursuant to which the Existing Credit Agreements are to be
refinanced.

 

“Refinancing Agreement” means any agreements which governs the Global
Refinancing including any loan agreement, credit agreement, finance agreement,
financing agreement, note purchase agreement, indenture, guaranty, security
agreement, pledge agreement, mortgage, assignment or similar agreement or any
amendment, restatement or other modification of the Existing Credit Agreements
or any of the Amendment No. 4 Credit Agreements.

 

“Refinancing Indebtedness” means any Indebtedness incurred that (i) has a
weighted average life to maturity that is not less than the weighted average
life to maturity of the Indebtedness being refinanced (except in the case of the
Global Refinancing), (ii) has a principal amount that does not exceed the amount
of Indebtedness being refinanced (plus any underwriting discounts, fees,
expenses and premiums incurred in connection therewith) plus additional
principal Indebtedness to the extent otherwise permitted to be incurred, (iii)
if Indebtedness being refinanced is subordinated, the Refinancing Indebtedness
will also be subordinated to the same extent as the Indebtedness being
refinanced and (iv) is incurred by an obligor of the Indebtedness that is being
refinanced and qualifies for the same exception under Section 10.4(a), (b), (e),
(f), (i), (j) and (k) at the time it is incurred.

 

“Registration Agreement” means the First Amended and Restated Registration
Agreement, dated as of November 1, 2012, by and among GMC and certain
shareholders thereof, as amended from time to time in accordance with the terms
thereof.

 

“Required Holders” means, (i) prior to the Closing, the holders of more than
50.0 in principal amount of the Notes to be purchased pursuant to Section 2 upon
the satisfaction of the conditions to closing listed in Section 4 and (ii) on or
after the Closing, the holders of

 

11

--------------------------------------------------------------------------------


 

more than 50.0% in principal amount of the Notes then outstanding (exclusive of
Notes then owned by GMC or any of its Subsidiaries).

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of GMC or of the Issuer, as the context requires, with responsibility for the
administration of the relevant portion of this agreement.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.

 

“Restricted Subsidiary” means all the Subsidiaries of GMC other than any
Subsidiary which has been designated as an Unrestricted Subsidiary pursuant to
Section 9.12; provided that any Subsidiary Guarantor shall at all times during
which it is a Subsidiary Guarantor be deemed to be a Restricted Subsidiary and
the Issuer shall at all times be deemed to be a Restricted Subsidiary.

 

“Scorpio Newbuilds” means the VLCC newbuilding contracts from Scorpio Tankers
Inc. acquired by FinCo prior to Closing which provide for the acquisition of
seven VLCC vessels for an aggregate acquisition cost of approximately
$735,000,000, plus the costs of any change orders agreed to by GMC after the
date hereof.

 

“Scorpio Newbuilds Novations” means the novations of the Scorpio Newbuilds
resulting in (a) the release of the Subsidiary Guarantors party to a Scorpio
Newbuild at closing and (b) the substitution in place thereof, a Subsidiary
Guarantor formed after the Closing and wholly-owned by FinCo.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time.

 

“Senior Financial Officer” means a Director, Issuer Secretary, the Chief
Financial Officer, Financial Controller or Treasurer of the Guarantor or the
Issuer, as the context requires.

 

“Shareholders’ Agreement” means the Amended and Restated Shareholders’
Agreement, dated as of December 12, 2013, by and among GMC and certain
shareholders thereof, as amended from time to time in accordance with the terms
thereof.

 

“Significant Subsidiary” means, as of any date, any Restricted Subsidiary that
(a) accounts for greater than 10.0% of the Consolidated Total Assets as of such
date, determined in accordance with Applicable GAAP, or (b) accounted for
greater than 10.0% of the consolidated revenues of GMC and its Restricted
Subsidiaries for the immediately preceding financial year of GMC, determined in
accordance with Applicable GAAP.

 

12

--------------------------------------------------------------------------------


 

“Sinosure Facility Agreement” means, that certain delayed-draw senior secured
credit facility in the  any one or more credit facilities not exceeding an
aggregate principal amount of up to $391,301,550 to be provided by The of loans
to GMC and/or one or more of its Subsidiaries for the purpose of financing the
acquisition of up to six vessels manufactured by shipyards in China which credit
facilities may include, without limitation, (i) credit facilities maturing not
more than one year from such credit facility’s closing date with the option,
subject to the terms and conditions therein, to extend such maturity to five
years from such credit facility’s closing date and (ii) credit facilities
entered into with the Export-Import Bank of China and the lenders party thereto
(and guaranteed by a 95% comprehensive risk insurance from China Export and
Credit Insurance Corporation) to GMC and its Subsidiaries.

 

“Standard & Poor’s” means Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., together with any relevant local affiliates thereof
and any successor to any of the foregoing.

 

“Subsidiary” means, as to any Person, (i) any corporation more than 50.0% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50.0% equity interest at the time;
provided that, for all purposes under this Agreement, the Notes and the
Guarantees, Unrestricted Subsidiaries shall not be considered Subsidiaries
hereunder or thereunder other than as set forth herein or therein.

 

“Subsidiary Guarantee” means a guarantee of a Subsidiary Guarantor of the
obligations of the Issuer under this Agreement and the Notes, substantially in
the form of Exhibit 3.

 

“Subsidiary Guarantor” means (a) prior to the Amendment No. 4 Effectiveness
Date, Guarantor/FinCo and its Subsidiaries, any of which from time to time is
party to a Scorpio Newbuild; all such Subsidiaries, as of the date of this
Agreement, are listed on Schedule 5.12 and (b) on and after the Amendment No. 4
Effective Date, any Restricted Subsidiary required to be party to a Subsidiary
Guarantee pursuant to Section 9.11.

 

“Total Debt LTV Ratio” means the ratio of (a) Consolidated Total Indebtedness of
GMC and its Restricted Subsidiaries to (b) the aggregate Fair Market Value of
all Vessels (including without limitation the Scorpio Newbuilds) owned by GMC
and its Restricted Subsidiaries.

 

“Total Secured Debt LTV Ratio” means the ratio of (a) Consolidated Secured
Indebtedness of GMC and its Restricted Subsidiaries minus the sum of cash of GMC
and its Restricted Subsidiaries  to (b) the aggregate Fair Market Value of all
Vessels (including without limitation the Scorpio Newbuilds) owned by GMC and
its Restricted Subsidiaries.

 

13

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.

 

“Unrestricted Subsidiary” means any Subsidiary which has been designated by the
Issuer as an Unrestricted Subsidiary pursuant to Section 9.12.

 

“Vessel” means, collectively, all sea going vessels and tankers at any time
owned by GMC and its Subsidiaries, and, individually, any of such vessels.

 

“Vessel Mortgages” means the “Collateral Vessel Mortgages” as such term is
defined in the Existing Credit Agreements or any Refinancing Agreement.

 

“Wholly-Owned Restricted Subsidiary” means, at any time, any Restricted
Subsidiary one hundred percent (100%) of all of the Equity Interests (except
directors’ qualifying shares) and voting interests of which are owned by any one
or more of Guarantor/FinCo and FinCo’s other Wholly-Owned Restricted
Subsidiaries at such time.

 

14

--------------------------------------------------------------------------------


 

SCHEDULE 5.5(b)

 

Obligations

 

·                  The Master Agreement, dated March 18, 2014, entered into
between (1) (i) STI Glasgow Shipping Company Limited; (ii) STI Edinburgh
Shipping Company Limited, (iii) STI Perth Shipping Company Limited, (iv) STI
Dundee Shipping Company Limited, (v) STI Newcastle Shipping Company Limited (vi)
STI Cavaliere Shipping Company Limited and (vii) STI Esles Shipping Company
Limited, each a company incorporated under the laws of the Marshall Islands and
having their registered offices at Trust Company Complex, Ajeltake Road,
Ajeltake Island, Majuro, Marshall Islands, 96960 (respectively “SPV 1”, “SPV 2”,
“SPV 3”, “SPV 4”, “SPV 5”, “SPV 6”, and “SPV 7” and together, the “SPVs” and
each a “SPV”), (2) VLCC Acquisition I Corporation and (3) Scorpio Tankers Inc.

 

·                  (1) The Agreement for the Sale and Purchase of the Entire
Authorized and Issued Share Capital of SPV 1, (2) the Agreement for the Sale and
Purchase of the Entire Authorized and Issued Share Capital of SPV 2, (3) the
Agreement for the Sale and Purchase of the Entire Authorized and Issued Share
Capital of  SPV 3, (4) the Agreement for the Sale and Purchase of the Entire
Authorized and Issued Share Capital of SPV 4 (5) the Agreement for the Sale and
Purchase of the Entire Authorized and Issued Share Capital of SPV 5, (6) the
Agreement for the Sale and Purchase of the Entire Authorized and Issued Share
Capital of SPV 6, (7) the Agreement for the Sale and Purchase of the Entire
Authorized and Issued Share Capital of SPV 7, in each case, dated on or about
March 21, 2014 and entered into between Scorpio Tankers Inc. and VLCC
Acquisition I Corporation.

 

·                  The Deed of Guarantee relating to Corporate Guarantees issued
by Scorpio Tankers Inc., dated as of March 25, 2014, by and between VLCC
Acquisition 1 Corporation and Scorpio Tankers Inc.

 

·                  The Agreement for the Appointment of a Buyer’s
representative, dated as of March 25, 2014, by and between SPV 1, SPV 2, SPV 3,
SPV 4, SPV 5, SPV 6, SPV 7, and Scorpio Shipmanagement S.A.M.

 

·                  The shipbuilding contracts respectively entered into
individually between each of SPV 1, SPV 2, SPV 3, SPV 4 and SPV 5 with Daewoo
Shipbuilding & Marine Engineering Co., Ltd. (“DSME Builder”), for the
construction and purchase of an 300,000 TDW Crude Oil Tanker with, respectively,
DSME Builder’s hull numbers  5404 (to be purchased by SPV 1), 5405 (to be
purchased by SPV 2), 5406 (to be purchased by SPV 3), 5407 (to be purchased by
SPV 4) and 5408 (to be purchased by SPV 5), dated December 13, 2013 (as the same
have been amended, supplemented from time to time (including any side letters
and addenda).

 

·                  The shipbuilding contracts respectively entered into
individually between each of SPV 6 and SPV 7 with Hyundai Samho Heavy Industries
Co., Ltd. (“HHI Builder”) for the construction and purchase of an 300,000 DWT
Crude Oil Carrier with respectively, HHI Builder’s hull numbers S777 (to be
purchased by SPV 6) and S778 (to be purchased by SPV 7), dated December 20, 2013
(as the same have been amended, supplemented from time to time (including any
side letters and addenda))

 

--------------------------------------------------------------------------------


 

·                  Common Stock Subscription Agreement, dated November 1, 2012,
by and among the Company, OCM Marine Holdings TP, L.P., and the investors listed
on Exhibit A attached thereto.

 

·                  Amended and Restated Subscription Agreement, dated December
12, 2013, by and among OCM Marine Holdings TP, L.P., and the investors listed on
Exhibit A attached thereto.

 

·                  The subscription agreements entered into by the Company and
OCM Marine Holdings TP, L.P. with various investors between March 21, 2014 and
Closing relating to up to 12,162,163 shares of Class B Common Stock.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.6

 

Litigation

 

·                        Salvage Claim re Genmar Star, Istanbul Admiralty Court,
Case No. 2009/584 E. (2006) — Claim arising from tug boat assistance rendered to
Genmar Star after vessel became disabled.

 

·                        Charterparty Arbitration

 

In this matter, the General Maritime Corporation claims declaratory relief as to
the proper construction of a charterparty for a VLCC on an amended SHELLTIME 4
form with rider clauses (the “Charterparty”), between the Genmar SPV, as the
owner of the Vessel (the “Owners”) and the charterers (“Charterers”).

 

The present dispute (which has been referred to London Maritime Arbitrator’s
Association arbitration) concerns the proper construction of a clause in the
Charterparty relating to oil major eligibility. Prior to re-delivery, Charterers
had placed the Vessel off-hire for an alleged failure by Owners to comply with
their obligations under clause 50 of the Charterparty.  Charterers have also
sought to claim damages in respect of those alleged failures.

 

A dispute has now arisen as to:

 

1.             Whether on the proper construction of clause 50, Charterers are
entitled to claim damages for any alleged failure by Owners to comply with the
requirements of clause 50 or whether Charterers’ only remedy under clause 50 was
to place the Vessel off-hire or to cancel the Charterparty.

 

2.             Whether Charterers were only entitled to place the Vessel
off-hire from the date of their notice or whether they could place the Vessel
off-hire with retrospective effect (and if so from what date).

 

A hearing before the London arbitral tribunal to decide these preliminary issues
was held on October 9, 2013.  The tribunal’s award is pending.

 

Owners have provided security for the Charterers’ claims, plus interest and
costs, in the sum of $3,497,750.85, pursuant to an escrow agreement.

 

·                  Genmar Pool Agreements Arbitration

 

This matter concerns the entry of five Genmar vessels into a tanker vessel pool
(the “Pool”).

 

Five individual references to London arbitration have been made pursuant to the
terms of five sets of contracts, which comprise a pool agreement between the
relevant Genmar SPV and the Pool operator and a time charterparty between the
relevant Genmar SPV and the Pool agent.  Pursuant to those agreements, each of
the five subject Genmar vessels were included in and operated as part of the
Pool.  The five arbitration references have subsequently been consolidated by
consent.

 

--------------------------------------------------------------------------------


 

Each Genmar SPV claims a balance of account due to it following the withdrawal
of their respective vessels from the Pool, made up of (among other things) sums
due by way of hire and sums due in respect of working capital invested in the
Pool.

 

The respondents in the arbitrations (the Pool operator and Pool agent) advance a
different position as to the sums owed to the Genmar SPVs from the Pool: the
parties are approximately $123,000 apart in terms of the aggregate sum due to
the Genmar SPV’s by way of hire and there is a dispute as to when the working
capital sums (an aggregate of $2.5 million) are due to be returned pursuant to
the terms of the pool agreements.

 

The respondents also counterclaim in each case for damages for breach of alleged
collateral contracts to each of the respective pool agreements, which it is said
extended the earliest date by which the Genmar SPVs were entitled to withdraw
their vessels from the Pool.  The respondents’ counterclaim for damages has not
yet been quantified.

 

The next procedural step in this matter is for reply and defence to counterclaim
submissions to be served by the Genmar SPVs on October 28, 2013.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.10

 

ERISA

 

·                  General Maritime Corporation 401(k) Profit Sharing Plan and
Trust

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.11(b)

 

Capitalization

 

GMC Charter

 

Shareholders’ Agreement

 

Registration Agreement

 

The subscription agreements entered into by the Company and OCM Marine Holdings
TP, L.P. with various investors between March 21, 2014 and Closing relating to
up to 12,162,163 shares of Class B Common Stock:

 

Up to 12,162,163 shares of Class B Common Stock issued between March 21, 2014
and Closing at a price of $18.50 per share and any Subscription Agreements
pursuant to which such shares are sold.

 

Capital Stock of GMC as of March 13, 2014:

 

1.              50,000,000 authorized shares of Class A Common Stock, par value
$0.01 per share (“Class A Common Stock”), with 11,270,196 shares issued and
outstanding;

 

2.              30,000,000 authorized shares of Class B Common Stock (“Class B
Common Stock”), with 11,330,420 shares of Class B Common Stock are issued and
outstanding; and

 

3.              5,000,000 authorized shares of preferred stock, par value $0.01
per share.

 

Warrants and Options with Respect to Capital Stock of GMC

 

1.              Outstanding warrants to purchase 309,296 shares of Class A
Common Stock

 

2.              Outstanding options to purchase 343,662 shares of Class A Common
Stock;

 

Additional 801,879 shares of Class A Common Stock reserved for issuance pursuant
to awards under GMC’s 2012 Equity Incentive Plan.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.11(c)

 

Capitalization

 

Any preemptive rights obligations under the Shareholders’ Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.12(b)

 

Subsidiaries: FinCo Issuer

 

The subsidiaries of FinCo are:

 

1.              STI Glasgow Shipping Company Limited;

 

2.              STI Edinburgh Shipping Company Limited;

 

3.              STI Perth Shipping Company Limited;

 

4.              STI Dundee Shipping Company Limited;

 

5.              STI Newcastle Shipping Company Limited;

 

6.              STI Cavaliere Shipping Company Limited; and

 

7.              STI Esles Shipping Company Limited.

 

Each of the above listed entities is owned 100% by FinCo and is organized under
the laws of the Republic of the Marshall Islands.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.19

 

Indebtedness

 

Borrower(s)

 

Agent

 

Governing
Agreement

 

Original Aggregate
Principal Amount

 

Guarantor(s)

General Maritime Subsidiary Corporation

 

Nordea Bank Finland plc

 

Third Amended and Restated Credit Agreement

 

$

508,977,536.95

 

·                  Vision Ltd.

·                  Victory Ltd.

·                  Companion Ltd.

·                  Compatriot Ltd.

·                  Consul Ltd.

·                  GMR Daphne LLC

·                  GMR Agamemnon LLC

·                  GMR Alexandra LLC

·                  GMR Argus LLC

·                  GMR Constantine LLC

·                  GMR Defiance LLC

·                  GMR Elektra LLC

·                  GMR George T. LLC

·                  GMR Gulf LLC

·                  GMR Harriet G. LLC

·                  GMR Hope LLC

·                  GMR Horn LLC

·                  GMR Kara G. LLC

·                  GMR Minotaur LLC

·                  GMR Orion LLC

·                  GMR Phoenix LLC

·                  GMR Princess LLC

·                  GMR Progress LLC

·                  GMR Spyridon LLC

·                  GMR St. Nikolas LLC

·                  GMR Strength LLC

(the “Credit Agreements Subsidiary Guarantors”)

·                  General Maritime Corporation

·                  Arlington Tankers, Ltd.

·                  General Maritime Subsidiary II Corporation

General Maritime Subsidiary Corporation

 

Nordea Bank Finland plc

 

Second Amended and Restated Credit Agreement

 

$

273,802,583.31

 

·                  General Maritime Corporation

·                  Arlington Tankers, Ltd.

·                  General Maritime Subsidiary II Corporation

·                  The Credit Agreements Subsidiary Guarantors

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.1(c)

 

Existing Liens

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.5

 

Transactions with Affiliates

 

·                  Shareholders’ Agreement.

·                  Registration Agreement.

·                  The GMC Charter.

·                  The subscription agreements entered into by the GMC and OCM
Marine Holdings TP, L.P., with various investors between March 21, 2014 and
Closing relating to up to 12,162,163 shares of Class B Common Stock.

·                  The letter agreements, dated as of December 12, 2013, between
GMC, OCM Marine Holdings TP LP and certain investors in the company, each
entered into in connection with that certain Amended and Restated Subscription
Agreement, dated as of December 12, 2013.

·                  Common Stock Subscription Agreement, dated November 1, 2012,
by and among GMC, OCM Marine Holdings TP, L.P., and the investors listed on
Exhibit A attached thereto.

·                  Amended and Restated Subscription Agreement, dated
December 12, 2013, by and among GMC, OCM Marine Holdings TP, L.P., and the
investors listed on Exhibit A attached thereto.

·                  Purchase on or about October 10, 2012 by OCM Starfish Debtco
S.àr.l, an affiliate of Holdings, of approximately $56 million principal amount
under the Third Amended and Restated Credit Agreement, dated as of May 17, 2012,
among the Company, General Maritime Subsidiary II Corporation, Arlington Tankers
Ltd., General Maritime Subsidiary Corporation, the lenders party thereto, Nordea
as administrative agent and collateral agent, and Nordea and DnB Bank ASA, as
joint lead arrangers and joint book runners.

·                  Current and future amounts due to Oaktree Principal Bunker
Holdings Ltd. related to the assignment of certain supplier contracts. Oaktree
Principal Bunker Holdings Ltd. is a wholly owned subsidiary of Oaktree Capital
Management, L.P.

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

[FORM OF SENIOR UNSECURED NOTE]

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAW AND, ACCORDINGLY, THIS NOTE MAY NOT BE OFFERED, SOLD
OR OTHERWISE TRANSFERRED, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER, OR IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER, THE SECURITIES ACT
AND IN ACCORDANCE WITH ANY SECURITIES LAWS OF THE STATES OF THE UNITED STATES
AND OTHER JURISDICTIONS.

 

THIS NOTE MAY BE TRANSFERRED ONLY PURSUANT TO SECTION 15 OF THE NOTE AND
GUARANTEE AGREEMENT REFERRED TO BELOW.  A COMPLETE AND CORRECT CONFORMED COPY OF
THE NOTE AND GUARANTEE AGREEMENT IS AVAILABLE FOR INSPECTION AT THE PRINCIPAL
EXECUTIVE OFFICE OF THE ISSUER AND WILL BE FURNISHED TO THE REGISTERED HOLDER OF
THIS NOTE UPON WRITTEN REQUEST AND WITHOUT CHARGE.

 

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR UNITED STATES
FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND
YIELD TO MATURITY OF THIS NOTE MAY BE OBTAINED BY WRITING TO THE ISSUER (AS
DEFINED BELOW) AT 299 PARK AVENUE, NEW YORK, NY 10171.

 

[GENERAL MARITIME CORPORATION]

[VLCC ACQUISITION I CORPORATION]

 

SENIOR UNSECURED NOTE DUE 2020

 

No. [     ]

[Date]

U.S.$[       ]

 

 

FOR VALUE RECEIVED, the undersigned, [GENERAL MARITIME CORPORATION] [VLCC
ACQUISITION I CORPORATION] (herein called the “Issuer”), a company incorporated
under the laws of the Marshall Islands, hereby promises to pay to
[                      ], or its registered assigns, the principal sum of
[              ] U.S. DOLLARS (or so much thereof as shall not have been
prepaid) on March 28, 2020, with interest payable in cash or by PIK Interest (as
defined in the Note and Guarantee Agreement) (a) on the unpaid principal balance
hereof at the rate, and on the respective dates, set forth in the Note and
Guarantee Agreement, from the date hereof until the principal amount hereof
shall have been paid in full, and (b) to the extent permitted by law, on any
overdue payment (including any overdue prepayment) of principal, any overdue
payment of interest and any overdue payment of any Make-Whole Amount (as defined
in the Note and Guarantee Agreement referred to below), payable

 

--------------------------------------------------------------------------------


 

semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand), at a rate per annum from time to time equal to the greater of (i) 2.0%
per annum above the rate of interest stated in clause (a) or (ii) 2.0% over the
rate of interest publicly announced by Citibank, N.A. in New York, New York as
its “base” or “prime” rate.

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Nordea Bank Finland Plc, New York Branch, 437 Madison Avenue New York, NY 10022
or at such other place as the Issuer shall have designated by written notice to
the holder of this Note as provided in the Note and Guarantee Agreement.

 

This Note is one of a series of Senior Unsecured Notes or PIK Notes (herein
called the “Notes”) issued pursuant to the Note and Guarantee Agreement dated as
of March 28, 2014 (as from time to time amended, the “Note and Guarantee
Agreement”), among the Issuer and the respective Purchasers named therein and is
entitled to the benefits thereof.  Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to be bound by the provisions of the
Note and Guarantee Agreement expressed to be, or that otherwise are, applicable
to Purchasers and/or holders of Notes and (ii) made the representations set
forth in Section 6 of the Note and Guarantee Agreement. Capitalized terms used
in this Note and not otherwise defined in this Note shall have the meanings
assigned to them in the Note and Guarantee Agreement.

 

Payment of the principal of, interest on and any Make-Whole Amount with respect
to this Note has been guaranteed by (i) the Guarantor in accordance with the
terms of the Note and Guarantee Agreement and (ii) certain direct or indirect
subsidiaries of GMC in accordance with the terms of the Subsidiary Guarantees
(as defined in the Note and Guarantee Agreement).

 

This Note is a registered Note and, as provided in the Note and Guarantee
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee.  Prior to due presentment for
registration of transfer, the Issuer may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Issuer will not be affected by any notice to the
contrary.

 

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note and Guarantee Agreement, but
not otherwise.

 

If an Event of Default, as defined in the Note and Guarantee Agreement, occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note and Guarantee
Agreement.

 

2

--------------------------------------------------------------------------------


 

This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

 

 

[GENERAL MARITIME CORPORATION]

 

[VLCC ACQUISITION I CORPORATION]

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

[FORM OF GUARANTEE]

 

GUARANTEE

 

For value received, the undersigned hereby absolutely, unconditionally and
irrevocably guarantees to the holder of the foregoing Note the due and punctual
payment of the principal of and Make-Whole Amount, if any, and interest on said
Note and all other amounts from time to time owing by the Issuer to such holder
under the Note and Guarantee Agreement referred to in said Note, as more fully
provided in the Note and Guarantee Agreement referred to in said Note.

 

 

 

[GENERAL MARITIME CORPORATION]

 

[VLCC ACQUISITION I CORPORATION]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT 3

 

[FORM OF SUBSIDIARY GUARANTEE]

 

SUBSIDIARY GUARANTEE

 

This SUBSIDIARY GUARANTEE, dated as of [           ], 20[  ] (as amended,
modified, restated and/or supplemented from time to time, this “Subsidiary
Guarantee”), made by each of the undersigned guarantors (each a “Subsidiary
Guarantor” and, together with any other entity that becomes a guarantor
hereunder pursuant to Section 25 hereof, the “Subsidiary Guarantors”) in favor
of each holder of a Note (each a “Holder”). Except as otherwise defined herein,
capitalized terms used herein and defined in the Note and Guarantee Agreement
(as defined below) shall be used herein as therein defined.

 

W I T N E S S E T H :

 

WHEREAS, General Maritime Corporation (“GMC”) and VLCC Acquisition I Corporation
(“FinCo”), have entered into a Note and Guarantee Agreement dated as of March
28, 2014 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Note and Guarantee Agreement”) with the
purchasers whose names appear on the signature pages thereto (the “Purchasers”)
providing for the issuance and sale by the Issuer (the “Issuer”) of $131,600,000
aggregate principal amount, as such principal amount may be increased as a
result of the payment of any PIK Interest (as defined in the Note and Guarantee
Agreement) of its Senior Unsecured Notes due 2020 (the “Notes”);

 

WHEREAS, each Subsidiary Guarantor is a direct or indirect Subsidiary of GMC;
and

 

WHEREAS, each Subsidiary Guarantor will obtain benefits from the continuation of
issuance and sale of the Notes under the Note and Guarantee Agreement and,
accordingly, desires to execute this Subsidiary Guarantee in order to satisfy
the condition described in the preceding paragraph;

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Subsidiary Guarantor, the receipt and sufficiency of which are hereby
acknowledged, each Subsidiary Guarantor hereby makes the following
representations and warranties to the Holders and hereby covenants and agrees
with each other Subsidiary Guarantor as follows:

 

1.  Each Subsidiary Guarantor, jointly and severally, irrevocably, absolutely
and unconditionally guarantees to the Holders the full and prompt payment when
due (whether at the stated maturity, by acceleration or otherwise) of (x) the
principal of, premium, if any, and interest on the Notes issued by the Issuer
under the Note and Guarantee Agreement, and (y) all other obligations (including
obligations which, but for the automatic stay under Section 362(a) of

 

--------------------------------------------------------------------------------


 

the Bankruptcy Code, would become due), liabilities and indebtedness owing by
the Issuer to the Holders under the Note and Guarantee Agreement, the Note and
the Guarantee (including, without limitation, indemnities, fees and interest
thereon (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for in the Note and Guarantee Agreement, whether or not such interest is an
allowed claim in any such proceeding)), whether now existing or hereafter
incurred under, arising out of or in connection with the Note and Guarantee
Agreement, the Note and the Guarantee and the due performance and compliance by
the Issuer with all of the terms, conditions and agreements contained in the
Note and Guarantee Agreement, the Note and the Guarantee (all such principal,
premium, interest, liabilities, indebtedness and obligations being herein
collectively called the “Guaranteed Obligations”).  As used herein, the term
“Guaranteed Party” shall mean the Issuer, the Guarantor and each Restricted
Subsidiary.  Each Subsidiary Guarantor understands, agrees and confirms that the
Holders may enforce this Subsidiary Guarantee up to the full amount of the
Guaranteed Obligations against such Subsidiary Guarantor without proceeding
against any other Subsidiary Guarantor, GMC, the Issuer or any other Guaranteed
Party or under any other guaranty covering all or a portion of the Guaranteed
Obligations.

 

2.  Additionally, each Subsidiary Guarantor, jointly and severally,
unconditionally, absolutely and irrevocably, guarantees the payment of any and
all Guaranteed Obligations whether or not due or payable by the Issuer or any
other Guaranteed Party upon the occurrence in respect of the Issuer or any such
other Guaranteed Party of any of the events specified in Section 11(g) of the
Note and Guarantee Agreement, and unconditionally, absolutely and irrevocably,
jointly and severally, promises to pay such Guaranteed Obligations to the
Holders, or order, on demand.  This Subsidiary Guarantee shall constitute a
guaranty of payment, and not of collection.

 

3.  The liability of each Subsidiary Guarantor hereunder is primary, absolute,
joint and several, and unconditional and is exclusive and independent of any
security for or other guaranty of the indebtedness of the Issuer or any other
Guaranteed Party whether executed by such Subsidiary Guarantor, any other
Subsidiary Guarantor, any other guarantor or by any other party, and the
liability of each Subsidiary Guarantor hereunder shall not be affected or
impaired by any circumstance or occurrence whatsoever, including, without
limitation:  (a) any direction as to application of payment by the Issuer or any
other Guaranteed Party or by any other party, (b) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Guaranteed Obligations, (c) any payment on or in reduction of any such
other guaranty or undertaking, (d) any dissolution, termination or increase,
decrease or change in personnel by the Issuer or any other Guaranteed Party, (e)
the failure of the Subsidiary Guarantor to receive any benefit from or as a
result of its execution, delivery and performance of this Subsidiary Guarantee,
(f) to the extent permitted by applicable law, any payment made to any Holder on
the indebtedness which any Holder repays the Issuer or any other Guaranteed
Party pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Subsidiary Guarantor
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, (g) any action or inaction by the Holders as
contemplated in Section 6 hereof or (h) any invalidity, rescission, irregularity
or unenforceability of all or any part of the Guaranteed Obligations.

 

2

--------------------------------------------------------------------------------


 

4.  The obligations of each Subsidiary Guarantor hereunder are independent of
the obligations of any other Subsidiary Guarantor, any other guarantor, the
Issuer or any other Guaranteed Party, and a separate action or actions may be
brought and prosecuted against each Subsidiary Guarantor whether or not action
is brought against any other Subsidiary Guarantor, any other guarantor, the
Issuer or any other Guaranteed Party and whether or not any other Subsidiary
Guarantor, any other guarantor, the Issuer or any other Guaranteed Party be
joined in any such action or actions.  Each Subsidiary Guarantor waives, to the
fullest extent permitted by law, the benefits of any statute of limitations
affecting its liability hereunder or the enforcement thereof.  Any payment by
the Issuer or any other Guaranteed Party or other circumstance which operates to
toll any statute of limitations as to the Issuer or any other Guaranteed Party
shall operate to toll the statute of limitations as to each Subsidiary
Guarantor.

 

5.  Any Holder may at any time and from time to time without the consent of, or
notice to, any Subsidiary Guarantor, without incurring responsibility to such
Subsidiary Guarantor, without impairing or releasing the obligations or
liabilities of such Subsidiary Guarantor hereunder, upon or without any terms or
conditions and in whole or in part:

 

(a)  change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including, without limitation, any increase or decrease
in the rate of interest thereon or the principal amount thereof), or any
liability incurred directly or indirectly in respect thereof, and the guaranty
herein made shall apply to the Guaranteed Obligations as so changed, extended,
increased, accelerated, renewed or altered;

 

(b)  [Reserved.]

 

(c)  exercise or refrain from exercising any rights against the Issuer, any
other  Guaranteed Party, any Restricted Subsidiary thereof or otherwise act or
refrain from acting;

 

(d)  release or substitute any one or more endorsers, Subsidiary Guarantors,
other guarantors, the Issuer, any other Guaranteed Party, or other obligors;

 

(e)  settle or compromise any of the Guaranteed Obligations, any liability
(including any hereunder) incurred directly or indirectly in respect thereof or
hereof, and may subordinate the payment of all or any part thereof to the
payment of any liability (whether due or not) of the Issuer or any other
Guaranteed Party to creditors of the Issuer or such other Guaranteed Party other
than the Holders;

 

(f)  apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Issuer or any other Guaranteed Party to the Holders
regardless of what liabilities of the Issuer or such other Guaranteed Party
remain unpaid;

 

(g)  consent to or waive any breach of, or any act, omission or default under,
any of the Note and Guarantee Agreement, the Note and the Guarantee or any of
the instruments or agreements referred to therein, or otherwise amend, modify or
supplement (in accordance with their terms) any of the Note and Guarantee
Agreement, the Note and the Guarantee or any of such other instruments or
agreements;

 

3

--------------------------------------------------------------------------------


 

(h)  act or fail to act in any manner which may deprive such Subsidiary
Guarantor of its right to subrogation against the Issuer or any other Guaranteed
Party to recover full indemnity for any payments made pursuant to this
Subsidiary Guarantee; and/or

 

(i)  take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Subsidiary Guarantor from its liabilities under this
Subsidiary Guarantee (including, without limitation, any action or omission
whatsoever that might otherwise vary the risk of such Subsidiary Guarantor or
constitute a legal or equitable defense to or discharge of the liabilities of a
guarantor or surety or that might otherwise limit recourse against such
Subsidiary Guarantor).

 

No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations or any other agreement or instrument relating to
the Guaranteed Obligations or of any security or guarantee therefor shall
affect, impair or be a defense to this Subsidiary Guarantee, and this Subsidiary
Guarantee shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other circumstances which might
constitute a legal or equitable discharge of a surety or guarantor except
payment in full in cash of the Guaranteed Obligations or as otherwise provided
under the terms of the Note and Guarantee Agreement.

 

6.  This Subsidiary Guarantee is a continuing one and all liabilities to which
it applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon.  No failure or delay on the part of any
Holder in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.  The rights and
remedies herein expressly specified are cumulative and not exclusive of any
rights or remedies which any Holder would otherwise have hereunder.  No notice
to or demand on any Subsidiary Guarantor in any case shall entitle such
Subsidiary Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Holder to any other or
further action in any circumstances without notice or demand.  It is not
necessary for any Holder to inquire into the capacity or powers of the Issuer or
any other Guaranteed Party or the officers, directors, partners or agents acting
or purporting to act on its or their behalf, and any indebtedness made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

 

7.  Any indebtedness of the Issuer or any other Guaranteed Party now or
hereafter held by any Subsidiary Guarantor is hereby subordinated to the
indebtedness of the Issuer or such other Guaranteed Party to the Holders, and
such indebtedness of the Issuer or such other Guaranteed Party to any Subsidiary
Guarantor, if the Holders, after the occurrence and during the continuance of an
Event of Default, so requests, shall be collected, enforced and received by such
Subsidiary Guarantor as trustee for the Holders and be paid over to the Holders
on account of the indebtedness of the Issuer or the other Guaranteed Parties to
the Holders, but without affecting or impairing in any manner the liability of
such Subsidiary Guarantor under the other provisions of this Subsidiary
Guarantee.  Without limiting the generality of the foregoing, each Subsidiary
Guarantor hereby agrees with the Holders that it will not exercise any right of
subrogation which it may at any time otherwise have as a result of this
Subsidiary Guarantee

 

4

--------------------------------------------------------------------------------


 

(whether contractual, under Section 509 of the Bankruptcy Code or otherwise)
until all Guaranteed Obligations have been irrevocably paid in full in cash;
provided that if any amount shall be paid to such Subsidiary Guarantor on
account of such subrogation rights at any time prior to the irrevocable payment
in full in cash of all the Guaranteed Obligations, such amount shall be credited
and applied upon the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Note and Guarantee Agreement, the Note and the
Guarantee.

 

8.  (·  Each Subsidiary Guarantor hereby waives (to the fullest extent permitted
by applicable law) notice of acceptance of this Subsidiary Guarantee and notice
of the existence, creation or incurrence of any new or additional liability to
which it may apply, and waives promptness, diligence, presentment, demand of
payment, demand for performance, protest, notice of dishonor or nonpayment of
any such liabilities, suit or taking of other action by any Holder against, and
any other notice to, any party liable thereon (including such Subsidiary
Guarantor, any other Subsidiary Guarantor, any other guarantor, the Issuer or
any other Guaranteed Party) and each Subsidiary Guarantor further hereby waives
any and all notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice or proof of reliance by any Holder upon this
Subsidiary Guarantee, and the Guaranteed Obligations shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended, modified, supplemented or waived, in reliance upon this Subsidiary
Guarantee.  Each Subsidiary Guarantor hereby waives any defense it may now or
hereafter assert in any way relating to any law, regulation, decree or order of
any jurisdiction, or any other event, affecting any term of any Obligation or
any Holder’s rights with respect thereto.

 

(b)  Each Subsidiary Guarantor hereby waives any right (except as shall be
required by applicable law and cannot be waived) to require the Holders to:  (i)
proceed against the Issuer, any other Guaranteed Party, any other Subsidiary
Guarantor, any other guarantor of the Guaranteed Obligations or any other party;
(ii) proceed against or exhaust any security held from the Issuer, any other
Guaranteed Party, any other Subsidiary Guarantor, any other guarantor of the
Guaranteed Obligations or any other party; or (iii) pursue any other remedy in
the Holders’ power whatsoever. Each Subsidiary Guarantor waives any defense
based on or arising out of any defense of the Issuer, any other Guaranteed
Party, any other Subsidiary Guarantor, any other guarantor of the Guaranteed
Obligations or any other party other than payment in full of the Guaranteed
Obligations, including, without limitation, any defense based on or arising out
of the disability of the Issuer, any other Guaranteed Party, any other
Subsidiary Guarantor, any other guarantor of the Guaranteed Obligations or any
other party, or the unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Issuer or any other Guaranteed Party other than payment in full of the
Guaranteed Obligations.

 

(c)  Each Subsidiary Guarantor waives all presentments, promptness, diligence,
demands for performance, protests and notices, including, without limitation,
notices of nonperformance, notices of protest, notices of dishonor, notices of
acceptance of this Subsidiary Guarantee, and notices of the existence, creation
or incurring of new or additional indebtedness.  Each Subsidiary Guarantor
assumes all responsibility for being and keeping itself informed of the Issuer’s
and each other Guaranteed Party’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which such Subsidiary
Guarantor assumes and incurs

 

5

--------------------------------------------------------------------------------


 

hereunder, and agrees that the Holders shall have no duty to advise any
Subsidiary Guarantor of information known to them regarding such circumstances
or risks.

 

Each Subsidiary Guarantor warrants and agrees that each of the waivers set forth
above in this Section 8 is made with full knowledge of its significance and
consequences and that if any of such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective only to the
maximum extent permitted by law.

 

9.  Notwithstanding anything to the contrary contained elsewhere in this
Subsidiary Guarantee, the Holders agree (by their acceptance of the benefits of
this Subsidiary Guarantee) that this Subsidiary Guarantee may be enforced only
by the action of the Required Holders, and that no other Holder shall have any
right individually to seek to enforce or to enforce this Subsidiary Guarantee,
it being understood and agreed that such rights and remedies may be exercised by
the Required Holders.  The Holders further agree that this Subsidiary Guarantee
may not be enforced against any director, officer, employee, partner, member or
stockholder of any Subsidiary Guarantor (except to the extent such partner,
member or stockholder is also a Subsidiary Guarantor hereunder).  It is
understood and agreed that the agreement in this Section 9 is among and solely
for the benefit of the Holders and that, if the Required Holders so agree
(without requiring the consent of any Subsidiary Guarantor), this Subsidiary
Guarantee may be directly enforced by any Holder.

 

10.  In order to induce the Holders to purchase and hold the Notes pursuant to
the Note and Guarantee Agreement, each Subsidiary Guarantor represents, warrants
and covenants that as of the date hereof:

 

(a)  Such Subsidiary Guarantor (i) is a duly organized and validly existing
corporation, limited partnership or limited liability company, as the case may
be, in good standing (or the equivalent) under the laws of the jurisdiction of
its incorporation or formation, (ii) has the corporate or other applicable power
and authority, as the case may be, to own its property and assets and to
transact the business in which it is currently engaged and presently proposes to
engage and (iii) is duly qualified and is authorized to do business and is in
good standing in each jurisdiction where the conduct of its business as
currently conducted requires such qualification, except for failures to be so
qualified which, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

 

(b)  Such Subsidiary Guarantor has the corporate or other applicable power and
authority to execute, deliver and perform the terms and provisions of this
Subsidiary Guarantee and each other related agreement, instrument or document to
which it is a party and has taken all necessary corporate or other applicable
action to authorize the execution, delivery and performance by it of this
Subsidiary Guarantee and each such other related agreement, instrument or
document.  Such Subsidiary Guarantor has duly executed and delivered this
Subsidiary Guarantee and each other related agreement, instrument or document to
which it is a party, and this Subsidiary Guarantee and each such other related
agreement, instrument or document constitutes the legal, valid and binding
obligation of such Subsidiary Guarantor enforceable against such Subsidiary
Guarantor in accordance with its terms, except to the extent that the
enforceability hereof or thereof may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws generally affecting

 

6

--------------------------------------------------------------------------------


 

creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

(c)  Neither the execution, delivery or performance by such Subsidiary Guarantor
of this Subsidiary Guarantee or any other related agreement, instrument or
document to which it is a party, nor compliance by it with the terms and
provisions hereof and thereof, will (i) contravene any provision of any
applicable law, statute, rule or regulation or any applicable order, writ,
injunction or decree of any court or governmental instrumentality, (ii) conflict
with or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
material properties or assets of such Subsidiary Guarantor or any of its
Subsidiaries pursuant to the terms of any indenture, mortgage, deed of trust,
loan agreement or credit agreement, or any other material agreement, contract or
instrument, to which such Subsidiary Guarantor or any of its Subsidiaries is a
party or by which it or any of its material property or assets is bound or to
which it may be subject or (iii) violate any provision of the certificate of
incorporation or by-laws (or equivalent organizational documents), as the case
may be, of such Subsidiary Guarantor or any of its Subsidiaries.

 

(d)  No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except as have been obtained or made
prior to the date when required and which remain in full force and effect), or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with, (i) the
execution, delivery and performance of this Subsidiary Guarantee by such
Subsidiary Guarantor or any other related agreement, instrument or document to
which such Subsidiary Guarantor is a party or (ii) the legality, validity,
binding effect or enforceability of this Subsidiary Guarantee or any other
related agreement, instrument or document to which such Subsidiary Guarantor is
a party.

 

(e)  Other than as set forth on Schedule 5.6 of the Note and Guarantee
Agreement, there are no actions, suits or proceedings pending or, to such
Subsidiary Guarantor’s knowledge, threatened (i) with respect to this Subsidiary
Guarantee or any other related agreement, instrument or document to which such
Subsidiary Guarantor is a party or (ii) with respect to such Subsidiary
Guarantor or any of its Subsidiaries that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

11.  Each Subsidiary Guarantor covenants and agrees that on and after the
Closing and until the repayment in full of the Notes and until such time as no
Notes remain outstanding and all Guaranteed Obligations have been paid in full,
such Subsidiary Guarantor will comply, and will cause each of its Subsidiaries
to comply, with all of the applicable provisions, covenants and agreements
contained in Sections 8 and 9 of the Note and Guarantee Agreement, and will
take, or will refrain from taking, as the case may be, all actions that are
necessary to be taken or not taken so that it is not in violation of any
provision, covenant or agreement contained in Section  9 or 10 of the Note and
Guarantee Agreement, and so that no Default or Event of Default is caused by the
actions of such Subsidiary Guarantor or any of its Subsidiaries.

 

12.  The Subsidiary Guarantors hereby jointly and severally agree to pay all
reasonable out-of-pocket costs and expenses of each Holder in connection with
the enforcement

 

7

--------------------------------------------------------------------------------


 

of this Subsidiary Guarantee (including, without limitation, the reasonable fees
and disbursements of counsel).

 

13.  This Subsidiary Guarantee shall be binding upon each Subsidiary Guarantor
and its successors and assigns and shall inure to the benefit of the Holders and
their successors and assigns.

 

14.  Neither this Subsidiary Guarantee nor any provision hereof may be changed,
waived, discharged or terminated except with the written consent of each
Subsidiary Guarantor directly affected thereby and with the written consent of
the Required Holders (or, to the extent required by Section 19 of the Note and
Guarantee Agreement, with the written consent of all the Holders or all of the
Holders adversely affected thereby, as applicable) at all times prior to the
time on which all Guaranteed Obligations have been paid in full.

 

15.  Each Subsidiary Guarantor acknowledges that an executed (or conformed) copy
of each of the Note and Guarantee Agreement, the Note and the Guarantee has been
made available to a senior officer of such Subsidiary Guarantor and such officer
is familiar with the contents thereof.

 

16.  In addition to any rights now or hereafter granted under applicable law
(including, without limitation, Section 151 of the New York Debtor and Secured
Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default (such term to mean
and include any “Event of Default” as defined in the Note and Guarantee
Agreement), each Holder is hereby authorized, at any time or from time to time,
without notice to any Subsidiary Guarantor or to any other Person, any such
notice being expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Holder to or for the credit or the account of such Subsidiary
Guarantor, against and on account of the obligations and liabilities of such
Subsidiary Guarantor to such Holder under this Subsidiary Guarantee,
irrespective of whether or not such Holder shall have made any demand hereunder
and although said obligations, liabilities, deposits or claims, or any of them,
shall be contingent or unmatured.

 

17.  Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including email or
facsimile communication) and mailed, emailed, faxed or delivered:  if to any
Subsidiary Guarantor, at c/o General Maritime Corporation, 299 Park Avenue, New
York, New York, 10171-0002, with copies to Kramer Levin Naftalis & Frankel LLP,
1177 Avenue of the Americas, New York, New York 10036, Attention: Kenneth Chin,
Esq., Telephone No.: (212) 715-9100, Facsimile No.: (212) 715-8000, Email:
kchin@kramerlevin.com and Kirkland and Ellis LLP, 555 California Street, San
Francisco, California 94104, Attention: Samantha Good, Telephone No.: (415)
439-1914. Facsimile No.: (415) 439-1500, Email: samantha.good@kirkland.com; if
to any Holder, at its address specified on Schedule A to the Note and Guarantee
Agreement; or, as to any other Obligor, at such other address as shall be
designated by such party in a written notice to the other parties hereto and, as
to each Holder, at such other address as shall be designated by such Holder in a
written notice to the Issuer.  All such notices and communications shall, (i)
when mailed, be effective three Business Days after being deposited in the
mails, prepaid and properly addressed for delivery, (ii) when sent by overnight
courier, be effective one Business Day after delivery to

 

8

--------------------------------------------------------------------------------


 

the overnight courier prepaid and properly addressed for delivery on such next
Business Day, or (iii) when sent by email or facsimile, be effective when sent
by email or facsimile, except that notices and communications to any Subsidiary
Guarantor shall not be effective until received by such Subsidiary Guarantor, as
the case may be.

 

18.  If any claim is ever made upon any Holder for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including, without limitation, the Issuer or any other Guaranteed
Party) then and in such event each Subsidiary Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon such
Subsidiary Guarantor, notwithstanding any revocation hereof or the cancellation
of any Note or any other instrument evidencing any liability of the Issuer or
any other Guaranteed Party, and such Subsidiary Guarantor shall be and remain
liable to the aforesaid payees hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by any
such payee.

 

19.  (a)  THIS SUBSIDIARY GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF
SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION
OTHER THAN SUCH STATE.  Any legal action or proceeding with respect to this
Subsidiary Guarantee may, in the case of any Holder, and shall, in the case of
any Subsidiary Guarantor, be brought in the courts of the State of New York or
of the United States of America for the Southern District of New York in each
case which are located in the City of New York, and, by execution and delivery
of this Subsidiary Guarantee, each Subsidiary Guarantor hereby irrevocably and
unconditionally submits to the non-exclusive jurisdiction of such courts for
purposes of any such legal action or proceeding. Each Subsidiary Guarantor
hereby agrees that service of process in any such proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to it at its address specified in
Section 17 or at such other address of which each Holder shall have been
notified pursuant thereto. In addition, each Subsidiary Guarantor hereby
irrevocably waives to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this agreement, the notes, the
guarantees or any other document executed in connection herewith brought in the
courts of the State of New York or the United States District Court for the
Southern District of New York, and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum. 
Each Subsidiary Guarantor hereby irrevocably waives (to the fullest extent
permitted by applicable law) any objection to such service of process and
further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder that such service of process was in any way
invalid or ineffective. Nothing herein shall affect the right of any of the
Holders to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against each Subsidiary Guarantor in any
other jurisdiction.

 

9

--------------------------------------------------------------------------------


 

(b)  Each Subsidiary Guarantor hereby irrevocably waives (to the fullest extent
permitted by applicable law) any objection which it may now or hereafter have to
the laying of venue of any of the aforesaid actions or proceedings arising out
of or in connection with this Subsidiary Guarantee brought in the courts
referred to in clause (a) above and hereby further irrevocably waives (to the
fullest extent permitted by applicable law) and agrees not to plead or claim in
any such court that such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

(c)  EACH SUBSIDIARY GUARANTOR AND EACH HOLDER (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS SUBSIDIARY GUARANTEE) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS SUBSIDIARY GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

20.  In the event that all of the capital stock or other equity interests of one
or more Subsidiary Guarantors is sold or otherwise disposed of or liquidated in
compliance with the requirements of Section 10.02 of the Note and Guarantee
Agreement (or such sale, other disposition, or liquidation has been approved in
writing by the Required Holders (or all the Holders if required by Section 19 of
the Note and Guarantee Agreement)) and the proceeds of such sale, disposition or
liquidation are applied in accordance with the provisions of the Note and
Guarantee Agreement, to the extent applicable, such Subsidiary Guarantor shall
upon consummation of such sale or other disposition (except to the extent that
such sale or disposition is to GMC or any Subsidiary thereof) be released from
this Subsidiary Guarantee automatically and without further action and this
Subsidiary Guarantee shall, as to each such Subsidiary Guarantor or Subsidiary
Guarantors, terminate, and have no further force or effect (it being understood
and agreed that the sale of one or more Persons that own, directly or
indirectly, all of the capital stock or other equity interests of any Subsidiary
Guarantor shall be deemed to be a sale of such Subsidiary Guarantor for the
purposes of this Section 20).

 

21.  At any time a payment in respect of the Guaranteed Obligations is made
under this Subsidiary Guarantee, the right of contribution of each Subsidiary
Guarantor against each other Subsidiary Guarantor shall be determined as
provided in the immediately following sentence, with the right of contribution
of each Subsidiary Guarantor to be revised and restated as of each date on which
a payment (a “Relevant Payment”) is made on the Guaranteed Obligations under
this Subsidiary Guarantee.  At any time that a Relevant Payment is made by a
Subsidiary Guarantor that results in the aggregate payments made by such
Subsidiary Guarantor in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment exceeding such Subsidiary Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Subsidiary Guarantors in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment (such excess, the “Aggregate Excess Amount”),
each such Subsidiary Guarantor shall have a right of contribution against each
other Subsidiary Guarantor who has made payments in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment in an aggregate
amount less than such other Subsidiary Guarantor’s Contribution Percentage of
the aggregate payments made to and including the date of the Relevant Payment by
all Subsidiary Guarantors in respect of the Guaranteed Obligations (the
aggregate amount of such deficit, the “Aggregate Deficit Amount”) in an amount
equal to (x) a fraction the numerator of which is the Aggregate Excess

 

10

--------------------------------------------------------------------------------


 

Amount of such Subsidiary Guarantor and the denominator of which is the
Aggregate Excess Amount of all Subsidiary Guarantors multiplied by (y) the
Aggregate Deficit Amount of such other Subsidiary Guarantor.  A Subsidiary
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at the time of each computation, subject to adjustment to the time of each
computation; provided that no Subsidiary Guarantor may take any action to
enforce such right until the Guaranteed Obligations have been irrevocably paid
in full in cash, it being expressly recognized and agreed by all parties hereto
that any Subsidiary Guarantor’s right of contribution arising pursuant to this
Section 21 against any other Subsidiary Guarantor shall be expressly junior and
subordinate to such other Subsidiary Guarantor’s obligations and liabilities in
respect of the Guaranteed Obligations and any other obligations owing under this
Subsidiary Guarantee.  As used in this Section 21:  (i) each Subsidiary
Guarantor’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Adjusted Net Worth (as defined below) of such Subsidiary
Guarantor by (y) the aggregate Adjusted Net Worth of all Subsidiary Guarantors;
(ii) the “Adjusted Net Worth” of each Subsidiary Guarantor shall mean the
greater of (x) the Net Worth (as defined below) of such Subsidiary Guarantor and
(y) zero; and (iii) the “Net Worth” of each Subsidiary Guarantor shall mean the
amount by which the fair saleable value of such Subsidiary Guarantor’s assets on
the date of any Relevant Payment exceeds its existing debts and other
liabilities (including, without limitation, contingent liabilities, but without
giving effect to any Guaranteed Obligations arising under this Subsidiary
Guarantee or any guaranteed obligations arising under any guaranty of the Notes)
on such date.  Notwithstanding anything to the contrary contained above, any
Subsidiary Guarantor that is released from this Subsidiary Guarantee pursuant to
Section 20 hereof shall thereafter have no contribution obligations, or rights,
pursuant to this Section 21.  All parties hereto recognize and agree that,
except for any right of contribution arising pursuant to this Section 21, each
Subsidiary Guarantor who makes any payment in respect of the Guaranteed
Obligations shall have no right of contribution or subrogation against any other
Subsidiary Guarantor in respect of such payment until all of the Guaranteed
Obligations have been irrevocably paid in full in cash.  Each of the Subsidiary
Guarantors recognizes and acknowledges that the rights to contribution arising
hereunder shall constitute an asset in favor of the party entitled to such
contribution.  In this connection, each Subsidiary Guarantor has the right to
waive its contribution right against any Subsidiary Guarantor to the extent that
after giving effect to such waiver such Subsidiary Guarantor would remain
solvent, in the determination of the Required Holders.

 

22.  Each Subsidiary Guarantor and each Holder (by its acceptance of the
benefits of this Subsidiary Guarantee) hereby confirms that it is its intention
that this Subsidiary Guarantee not constitute a fraudulent transfer or
conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar Federal or
state law.  To effectuate the foregoing intention, each Subsidiary Guarantor and
each Holder (by its acceptance of the benefits of this Subsidiary Guarantee)
hereby irrevocably agrees that the Guaranteed Obligations guaranteed by such
Subsidiary Guarantor shall be limited to such amount as will, after giving
effect to such maximum amount and all other (contingent or otherwise)
liabilities of such Subsidiary Guarantor that are relevant under such laws and
after giving effect to any rights to contribution pursuant to any agreement
providing for an equitable contribution among such Subsidiary Guarantor and the
other Subsidiary Guarantors, result in the Guaranteed Obligations of such
Subsidiary Guarantor in respect of such maximum amount not constituting a
fraudulent transfer or conveyance.

 

11

--------------------------------------------------------------------------------


 

23.  This Subsidiary Guarantee may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original (including if delivered by facsimile
or electronic transmission), but all of which shall together constitute one and
the same instrument.

 

*   *   *

 

12

--------------------------------------------------------------------------------


 

EXHIBIT 4

 

[FORM OF PIK INTEREST CERTIFICATE]

 

OFFICER’S CERTIFICATE

 

OF

 

GENERAL MARITIME CORPORATION

 

                , 20  

 

This Officer’s Certificate (this “Certificate”) is delivered pursuant to
Section 8.1(d) of that certain Note and Guarantee Agreement, dated as of
March 28, 2014 (as amended, restated, modified and/or supplemented from time to
time, the “Note and Guarantee Agreement”), by and among General Maritime
Corporation (“GMC”), as the Issuer, VLCC Acquisition I Corporation, as the
Guarantor and the Purchasers from time to time party thereto.

 

The undersigned in his capacity as                  of GMC, a company
incorporated under the laws of the Marshall Islands, and with no personal
liability to himself, hereby certifies that as of [May 15, 20  ][November 15,
20  ](1), (the “Accrual Date”), the fund set forth below has earned the
following PIK Interest, as of and including the Accrual Date.

 

Fund Name

 

Principal Amount
(as of the prior
Interest Payment
Date)

 

PIK Interest

 

Principal Amount
(as of the Accrual
Date)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1)  Insert applicable Interest Payment Date

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Subsidiary Guarantor has caused this Subsidiary
Guarantee to be executed and delivered as of the date first above written.

 

 

[SUBSIDIARY GUARANTOR],

 

 

each as a Subsidiary Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------